LOAN AND SECURITY AGREEMENT

WELLS FARGO RETAIL FINANCE, LLC

Agent for

The Lenders Referenced Herein


CONGRESS FINANCIAL CORPORATION (NEW ENGLAND),
as Documentation Agent

and

LASALLE RETAIL FINANCE, A DIVISION OF LASALLE BUSINESS CREDIT, LLC
as Co-Agent


THE DISNEY STORE, LLC

The Lead Borrower

For:

THE DISNEY STORE, LLC

HOOP RETAIL STORES, LLC

The Borrowers


HOOP CANADA HOLDINGS, INC.

The Guarantor

HOOP CANADA, INC.
THE DISNEY STORE (CANADA) LTD.

The Secondary Guarantors

November 21, 2004

TABLE OF CONTENTS

Article 1 Definitions: 10


Article 2 The Revolving Credit: 29


2.1. Establishment of Revolving Credit 29


2.2. Advances in Excess of Borrowing Base (OverLoans) 29


2.3. Risks of Value of Collateral 30


2.4. Commitment to Make Revolving Credit Loans and Support Letters of Credit 30


2.5. Revolving Credit Loan Requests 30


2.6. Suspension of Revolving Credit 31


2.7. Making of Revolving Credit Loans 31


2.8. The Loan Account 32


2.9. The Revolving Credit Notes 33


2.10. Payment of The Loan Account 33


2.11. Interest on Revolving Credit Loans 33


2.12. Revolving Credit Closing Fee 34


2.13. Unused Line Fee 34


2.14. Early Termination Fee 34


2.15. Monitoring Fee 35


2.16. Concerning Fees 35


2.17. Agent's and Revolving Credit Lenders' Discretion 35


2.18. Procedures For Issuance of L/C's 36


2.19. Fees For L/C's 37


2.20. Concerning L/C's 37


2.21. Changed Circumstances 38


2.22. Designation of Lead Borrower as Borrowers' Agent 39


2.23 Lenders' Commitments 39


Article 3 Conditions Precedent: 40


3.1. Corporate Due Diligence 41


3.2. Opinion 41


3.3. Additional Documents and Information 41


3.4. Officers' Certificates 41


3.5. Representations and Warranties 42


3.6. Minimum Day One Availability 42


3.7. All Fees and Expenses Paid 42


3.8. No Borrower In Default 42


3.9. No Adverse Change 42


3.10. Benefit of Conditions Precedent 42


Article 4 General Representations, Covenants and Warranties: 42


4.1. Payment and Performance of Liabilities 43


4.2. Due Organization. Authorization. No Conflicts 43


4.3. Trade Names 43


4.4. Infrastructure 44


4.5. Locations 44


4.6. Encumbrances 44


4.7. Indebtedness 45


4.8. Insurance 45


4.9. Licenses 46


4.10. Leases 46


4.11. Requirements of Law 46


4.12. Labor Relations 46


4.13. Maintain Properties 47


4.14. Taxes 47


4.15. No Margin Stock 48


4.16. ERISA 48


4.17. Hazardous Materials 48


4.18. Litigation 49


4.19. Dividends. Investments. Corporate Action 49


4.20. Loans 49


4.21. Protection of Assets 50


4.22. Line of Business 50


4.23. Affiliate Transactions 50


4.24. Executive Pay 50


4.25. Further Assurances 50


4.26. Adequacy of Disclosure 51


4.27. No Restrictions on Liabilities 51


4.28. Other Covenants 51


Article 5 Financial Reporting and Performance Covenants: 52


5.1. Maintain Records 52


5.2. Access to Records 52


5.3. Immediate Notice to Agent 52


5.4. Borrowing Base Certificate 53


5.5. Weekly Reports 53


5.6. Monthly Reports 53


5.7. Annual Reports 53


5.8. Officers' Certificates 54


5.9. Inventories, Appraisals, and Audits 54


5.10. Additional Financial Information 55


5.11. Financial Performance Covenants 56


Article 6 Use of Collateral: 56


6.1. Use of Inventory Collateral 56


6.2. Inventory Quality 56


6.3. Adjustments and Allowances 56


6.4. Validity of Accounts 56


6.5. Notification to Account Debtors 57


Article 7 Cash Management. Payment of Liabilities: 57


7.1. The Blocked, and Operating Accounts 57


7.2. Proceeds and Collections 57


7.3. Payment of Liabilities 58


7.4. The Operating Account 58


Article 8 Grant of Security Interest: 58


8.1. Grant of Security Interest 59


8.2. Extent and Duration of Security Interest 59


Article 9 Agent As Borrowers' Attorney-In-Fact: 60


9.1. Appointment as Attorney-In-Fact 60


9.2. No Obligation to Act 60


Article 10 Events of Default: 60


10.1. Failure to Pay the Revolving Credit 61


10.2. Failure To Make Other Payments 61


10.3. Failure to Perform Covenant or Liability (No Grace Period) 61


10.4. Failure to Perform Covenant or Liability (Grace Period) 61


10.5. Misrepresentation 61


10.6. Acceleration of Other Debt. Breach of Other Agreements 61


10.7. Default Under Other Agreements 61


10.8. Uninsured Casualty Loss 62


10.9. Attachment. Judgment. Restraint of Business 62


10.10. Business Failure 62


10.11. Bankruptcy 62


10.12. Indictment - Forfeiture 62


10.13. Guarantor's Default 62


10.14. Termination of Guaranty 62


10.15. Challenge to Loan Documents 62


10.16. Key Management 63


10.17. Change in Control 63


Article 11 Rights and Remedies Upon Default: 63


11.1. Acceleration 63


11.2. Rights of Enforcement 63


11.3. Sale of Collateral 63


11.4. Occupation of Business Location 64


11.5. Grant of Nonexclusive License 64


11.6. Assembly of Collateral 64


11.7. Rights and Remedies 64


Article 12 Cure and Reinstatement Rights: 65


12.1. Financially Curable Defaults 65


12.2. Non-Curable Defaults 65


12.3. Other Defaults 65


12.4. Pending Cure; Failure to Cure 66


12.5. Limitation on Cure Rights 66


Article 13 Revolving Credit Fundings and Distributions: 66


13.1. Revolving Credit Funding Procedures 66


13.2. Agent's Covering of Fundings 67


13.3. Ordinary Course Distributions 68


Article 14 Acceleration and Liquidation: 69


14.1. Acceleration Notices 69


14.2. Acceleration 69


14.3. Initiation of Liquidation 69


14.4. Actions At and Following Initiation of Liquidation 69


14.5. Agent's Conduct of Liquidation 69


14.6. Distribution of Liquidation Proceeds 70


14.7. Relative Priorities To Proceeds of Liquidation 70


Article 15 The Agent: 71


15.1. Appointment of The Agent 71


15.2. Responsibilities of Agent 71


15.3. Concerning Distributions By the Agent 72


15.4. Dispute Resolution 72


15.5. Distributions of Notices and Other Documents 73


15.6. Confidential Information 73


15.7. Reliance by Agent 73


15.8. Non-Reliance on Agent and Other Revolving Credit Lenders 73


15.9. Indemnification 74


15.10. Resignation of Agent 74


15.11. Documentation Agent; Co-Agent 75


Article 16 Action By Agents - Consents - Amendments - Waivers: 75


16.1. Administration of Credit Facilities 75


16.2. Actions Requiring or On Direction of Majority Lenders 76


16.3. Actions Requiring or On Direction of SuperMajority Lenders 76


16.4. Action Requiring Certain Consent 76


16.5. Actions Requiring or Directed By Unanimous Consent 77


16.6. Actions Requiring Agent's Consent 78


16.7. Miscellaneous Actions 78


16.8. Actions Requiring Lead Borrower's Consent 78


16.9. NonConsenting Revolving Credit Lender 79


Article 17 Assignments By Revolving Credit Lenders: 80


17.1. Assignments and Assumptions 80


17.2. Assignment Procedures 80


17.3. Effect of Assignment 81


Article 18 Notices: 81


18.1. Notice Addresses 81


18.2. Notice Given 83


18.3. Wire Instructions. Notice Given 83


Article 19 Term: 83


19.1. Termination of Revolving Credit 83


19.2. Actions On Termination 83


Article 20 General: 84


20.1. Protection of Collateral 84


20.2. Publicity 84


20.3. Successors and Assigns 84


20.4. Severability 84


20.5. Amendments. Course of Dealing 84


20.6. Power of Attorney 85


20.7. Application of Proceeds 85


20.8. Increased Costs 85


20.9. Costs and Expenses of the Agent 86


20.10. Copies and Facsimiles 86


20.11. Massachusetts Law 86


20.12. Consent to Jurisdiction 86


20.13. Indemnification 87


20.14. Rules of Construction 87


20.15. Intent 88


20.16. Right of Set-Off 89


20.17. Pledges To Federal Reserve Banks 89


20.18. Maximum Interest Rate 89


20.19. Waivers 89





EXHIBITS

2.10     : Revolving Credit Note


2.23     : Revolving Credit Lenders' Commitments


4.2       : Affiliates


4.3       : Trade Names


4.7       : Indebtedness


4.10     : Capital Leases


4.14     : Taxes


4.18     : Litigation


5.4       : Borrowing Base Certificate


5.6       : Monthly Financial Reporting Requirements


5.11(a): Financial Performance Covenants


5.11(b): Business Plan


16.2     : Assignment / Assumption


LOAN AND SECURITY AGREEMENT Wells Fargo Retail Finance, LLC, Agent


November 21, 2004

THIS AGREEMENT is made between

           Wells Fargo Retail Finance, LLC (in such capacity, herein the
“Agent”), a Delaware limited liability company with offices at One Boston Place
- - 18th Floor, Boston, Massachusetts 02109, as agent for the ratable benefit of
the “Revolving Credit Lenders”, who are, at present, those financial
institutions identified on the signature pages of this Agreement and who in the
future are those Persons (if any) who become “Revolving Credit Lenders” in
accordance with the provisions of Article 17, below;

           and

           The Revolving Credit Lenders;

           and

           The Disney Store, LLC ( in such capacity, the “Lead Borrower”), a
California limited liability company with its principal executive offices at c/o
The Children's Place Retail Stores, Inc., 915 Secaucus Road, Secaucus, New
Jersey 07094, as agent for the following (individually, a “Borrower” and
collectively, the “Borrowers”):

        The Disney Store, LLC, a California limited liability company with its
principal executive offices at c/o The Children's Place Retail Stores, Inc., 915
Secaucus Road, Secaucus, New Jersey 07094; and

           Hoop Retail Stores, LLC, a Delaware limited liability company with
its principal executive offices at c/o The Children's Place Retail Stores, Inc.,
915 Secaucus Road, Secaucus, New Jersey 07094,

in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,

WITNESSETH:

Article 1 - Definitions:

           As used herein, the following terms have the following meanings or
are defined in the section of this Agreement so indicated:

           “Acceleration”: The making of demand or declaration that any
indebtedness, not otherwise due and payable, is due and payable. Derivations of
the word “Acceleration” (such as “Accelerate”) are used with like meaning in
this Agreement.


           "Acceleration Notice": Written notice as follows:


     (a) From the Agent to the Revolving Credit Lenders, as provided in Section
14.1(a).


     (b) From the SuperMajority Lenders to the Agent, as provided in Section
14.1(b).


           "Account Debtor": Has the meaning given that term in the UCC.


           “Accounts” and “Accounts Receivable” include, without limitation,
“accounts” as defined in the UCC, and also all: accounts, accounts receivable,
receivables, and rights to payment (whether or not earned by performance) for:
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of; services rendered or to be rendered; a policy of
insurance issued or to be issued; a secondary obligation incurred or to be
incurred; energy provided or to be provided; for the use or hire of a vessel;
arising out of the use of a credit or charge card or information contained on or
used with that card; winnings in a lottery or other game of chance; and also all
Inventory which gave rise thereto, and all rights associated with such
Inventory, including the right of stoppage in transit; all reclaimed, returned,
rejected or repossessed Inventory (if any) the sale of which gave rise to any
Account.


           "ACH": Automated clearing house.


           "Acquisition Agreement": That certain Acquisition Agreement dated as
of October 19, 2004 entered into by and among Affiliates of the Borrowers, The
Children's Place Retail Stores, Inc., as guarantor, and certain of the Walt
Disney Companies.


           "Affiliate": The following:


     (a) With respect to any two Persons, a relationship in which (i) one holds,
directly or indirectly, not less than Twenty Five Percent (25%) of the capital
stock, beneficial interests, partnership interests, or other equity interests of
the other; or (ii) one has, directly or indirectly, the right, under ordinary
circumstances, to vote for the election of a majority of the directors (or other
body or Person who has those powers customarily vested in a board of directors
of a corporation); or (iii) not less than Twenty Five Percent (25%) of their
respective ownership is directly or indirectly held by the same third Person.


      (b) Any Person which: is a parent, brother-sister, subsidiary, or
affiliate, of a Borrower; could have such enterprise's tax returns or financial
statements consolidated with that Borrower's; could be a member of the same
controlled group of corporations (within the meaning of Section 1563(a)(1), (2)
and (3) of the Internal Revenue Code of 1986, as amended from time to time) of
which any Borrower is a member; or controls or is controlled by any Borrower.


           "Agent": Is referred to in the Preamble.


           "Agent's Cover": Defined in Section 13.2(c)(i).


           "Agent's Rights and Remedies": Is defined in Section 11.7.


           “Applicable Law”: As to any Person: (i) All statutes, rules,
regulations, orders, or other requirements having the force of law and (ii) all
court orders and injunctions, arbitrator’s decisions, and/or similar rulings, in
each instance ((i) and (ii)) of or by any federal, state, municipal, and other
governmental authority, or court, tribunal, panel, or other body which has or
claims jurisdiction over such Person, or any property of such Person, or of any
other Person for whose conduct such Person would be responsible.


           "Assigning Revolving Credit Lender": Defined in Section 17.1(a).


           "Assignment and Acceptance": Defined in Section 17.2.


           "Availability": The result of the following:


      (i) The lesser of


      (A) The Revolving Credit Ceiling


      or


      (B) The Borrowing Base


      Minus


      (ii) The aggregate unpaid balance of the Loan Account.


      Minus


      (iii) The aggregate undrawn Stated Amount of all then outstanding L/C's.


      Minus


      (iv) The aggregate of the Availability Reserves


      Minus


      (v) The Minimum Reserve.


           “Availability Reserves”: Such reserves as the Agent from time to time
determines in the Agent’s discretion as being appropriate to reflect the
impediments to the Agent’s ability to realize upon the Collateral. Without
limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to) reserves based on the following:


      (i) Rent (but only if a landlord's waiver, acceptable to the Agent, has
not been received by the Agent with respect to each of the Borrowers' retail
locations in Virginia, Pennsylvania, and Washington) in an amount equal to one
month's rent for each such location .


      (ii) Customer Credit Liabilities.


      (iii) Bank Product Reserves.


      (iv) Taxes and other governmental charges, including, ad valorem, personal
property, and other taxes which might have priority over the Collateral
Interests of the Agent in the Collateral.


      (v) L/C Landing Costs.


      (vi) Royalty payments due to the Walt Disney Companies under the Disney
License Agreement, initially set at an amount equal to approximately One (1)
month's royalty payment.


           “Average Excess Availability”: Means, for the subject period, the
aggregate of the amount of Availability on each day in the period, divided by
the number of days in the subject period.


           “Bank Product Agreements” means those certain cash management service
agreements entered into from time to time by the Borrower in connection with any
of the Bank Products.


           “Bank Product Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by the Borrower
to the Lenders, the Agent, Wells Fargo Bank, N.A., or any of their respective
Affiliates pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that the Borrower is obligated to reimburse to
the Agent, the Lenders or any of their respective Affiliates as a result of the
Agent purchasing participations or executing indemnities or reimbursement
obligations with respect to the Bank Products provided to the Borrower pursuant
to the Bank Product Agreements.


           “Bank Products” means any service or facility extended to the
Borrower by the Lenders, the Agent, Wells Fargo Bank, N. A. or any of their
respective Affiliates: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) hedge
agreements.


           “Bank Product Reserves” means, as of any date of determination, the
amount of reserves that any Lender or the Agent has established (based upon
Wells Fargo Bank, N. A.‘s or its Affiliate’s, or any other Affiliate’s of such
Lender or the Agent, as applicable, reasonable determination of the credit
exposure in respect of then extant Bank Products) for Bank Products then
provided or outstanding.


           "Bankruptcy Code": Title 11, U.S.C., as amended from time to time.


           "Blocked Account": Any DDA into which the contents of any other DDA
is transferred.


           “Blocked Account Agreement”: An Agreement, in form satisfactory to
the Agent, which Agreement recognizes the Agent’s Collateral Interest in the
contents of the DDA which is the subject of such Agreement and agrees that such
contents shall be transferred only to the Blocked Account or as otherwise
instructed by the Agent.


           "Borrower" and "Borrowers": Is defined in the Preamble.


           "Borrowing Base": The aggregate of the following:


      The Inventory Advance Rate times the Cost of the Borrowers’ Eligible
Inventory (other than Eligible L/C Inventory and Eligible In-transit Inventory,
and net of Inventory Reserves), but in no event greater than Eighty-five percent
(85%) (or Ninety percent (90%) during the Seasonal Period) of the NRLV of the
Borrowers’ Eligible Inventory (net of Inventory Reserves)


      Plus


      The Inventory Advance Rate times the Cost of the Borrowers’ Eligible
In-transit Inventory (net of Inventory Reserves), but in no event greater than
Eighty-five percent (85%) (or Ninety percent (90%) during the Seasonal Period)
of the NRLV of the Borrowers’ Eligible In-transit Inventory (net of Inventory
Reserves); (in no event shall the advances against Eligible In-transit Inventory
ever exceed (i) $10,000,000.00 during the months of September and October each
year (and during November, 2004), or (ii) $5,000,000.00 at all other times)


      Plus


      The Inventory Advance Rate times the Cost of the Borrowers’ Eligible L/C
Inventory (net of Inventory Reserves), but in no event greater than Eighty-five
percent (85%) of the NRLV of the Borrowers’ Eligible L/C Inventory (net of
Inventory Reserves).


      Plus


      The face amount of Eligible Credit Card Receivables multiplied by Ninety
percent (90%).


           "Borrowing Base Certificate": Is defined in Section 5.4.


           “Business Day”: Any day other than (a) a Saturday or Sunday; (b) any
day on which banks in Boston, Massachusetts, generally are not open to the
general public for the purpose of conducting commercial banking business; or (c)
a day on which the principal office of the Agent is not open to the general
public to conduct business.


           “Business Plan”: The Borrowers’ business plan annexed hereto as
EXHIBIT 5.11(b) and any revision, amendment, or update of such business plan to
which the Lender has provided its written sign-off.


           “Capital Expenditures”: The expenditure of funds or the incurrence of
liabilities which may be capitalized in accordance with GAAP.


           "Capital Lease": Any lease which may be capitalized in accordance
with GAAP.


           "Change in Control": The occurrence of any of the following:


      (a) The acquisition, by any group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) or by any Person, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission) of 20% or more of the issued and outstanding capital stock of the
Lead Borrower having the right, under ordinary circumstances, to vote for the
election of directors of the Lead Borrower.


      (b) The failure at any time of directors designated by The Children's
Place Retail Stores, Inc. to constitute at least a majority of the members of
the board of directors of the Lead Borrower.


      (c) Any failure of the Lead Borrower to own, beneficially and of record,
100% of the capital stock of all other Borrowers.


           "Chattel Paper": Has the meaning given that term in the UCC.


           "Closing Date": November 21, 2004.


           "Collateral": Is defined in Section 8.1.


           "Collateral Interest": Any interest in property to secure an
obligation, including, without limitation, a security interest, mortgage, and
deed of trust.


           “Consent”: Actual consent given by the Revolving Credit Lender from
whom such consent is sought; or the passage of Twelve (12) Business Days from
receipt of written notice to a Revolving Credit Lender from the Agent of a
proposed course of action to be followed by the Agent without such Revolving
Credit Lender’s giving the Agent written notice of that Revolving Credit
Lender’s objection to such course of action, provided that the Agent may rely on
such passage of time as consent by a Revolving Credit Lender only if such
written notice states that consent will be deemed effective if no objection is
received within such time period.


           “Consolidated”: When used to modify a financial term, test,
statement, or report, refers to the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of the
Borrowers.


           “Cost”: The lower of (a) or (b), where:


      (a) is the calculated cost of purchases, based upon the Borrowers'
accounting practices, known to the Agent, which practices are in effect on the
date on which this Agreement was executed as such calculated cost is determined
from: invoices received by the Borrowers; the Borrowers' purchase journal; or
the Borrowers' stock ledger.


      (b) is the cost equivalent of the lowest ticketed or promoted price at
which the subject Inventory is offered to the public, after all mark-downs
(whether or not such price is then reflected on the Borrowers' accounting
system), which cost equivalent is determined in accordance with the retail
method of accounting, reflecting the Borrowers' historic business practices.


(“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold).


           “Costs of Collection”: Includes, without limitation, all attorneys’
reasonable fees and reasonable out-of-pocket expenses incurred by the Agent’s
attorneys, and all reasonable out-of-pocket costs incurred by the Agent in the
administration of the Liabilities and/or the Loan Documents, including, without
limitation, reasonable costs and expenses associated with travel on behalf of
the Agent, where such costs and expenses are directly or indirectly related to
or in respect of the Agent’s: administration and management of the Liabilities;
negotiation, documentation, and amendment of any Loan Document; or efforts to
preserve, protect, collect, or enforce the Collateral, the Liabilities, and/or
the Agent’s Rights and Remedies and/or any of the rights and remedies of the
Agent against or in respect of any guarantor or other person liable in respect
of the Liabilities (whether or not suit is instituted in connection with such
efforts). “Costs of Collection” also includes the reasonable fees and expenses
of Lenders’ Special Counsel. The Costs of Collection are Liabilities, and at the
Agent’s option may bear interest at the then effective Prime Margin Rate.


           “Customer Credit Liability”: Gift certificates, customer deposits,
merchandise credits, layaway obligations, frequent shopping programs, and
similar liabilities of any Borrower to its retail customers and prospective
customers.


           “DDA”: Any checking or other demand daily depository account
maintained by any Borrower other than any Exempt DDA.


           "Delinquent Revolving Credit Lender": Defined in Section 13.2(c).


           "Deposit Account": Has the meaning given that term in the UCC and
also includes all demand, time, savings, passbook, or similar accounts
maintained with a bank.


           “Designation”: means the Designation of Secured Lender Under License
Agreement dated as of November 21, 2004, made by the Licensee and TDSF (as such
terms are defined in the Disney License Agreement) in favor of the Agent and the
Lenders, and accepted by the Agent on behalf of itself and the Lenders.


           “Disney License Agreement”: Means that certain License and Conduct of
Business Agreement dated November 21, 2004 entered into by and among the
Borrowers and TDS Franchising, LLC.


           "Documents": Has the meaning given that term in the UCC.


           "Documents of Title": Has the meaning given that term in the UCC.


           "EBITDA": The Borrowers' Consolidated earnings before interest,
taxes, depreciation, and amortization, each as determined in accordance with
GAAP.


           “Eligible Assignee”: A bank, insurance company, or company engaged in
the business of making commercial loans having a combined capital and surplus in
excess of $100 Million or any Affiliate of any Revolving Credit Lender, or any
Person to whom a Revolving Credit Lender assigns its rights and obligations
under this Agreement as part of a programmed assignment and transfer of such
Revolving Credit Lender’s rights in and to a material portion of such Revolving
Credit Lender’s portfolio of asset based credit facilities.


           “Eligible Credit Card Receivables”: Under Five (5) business day
accounts due on a non-recourse basis from major credit card processors (which,
if due on account of a private label credit card program, are deemed in the
discretion of the Agent to be eligible).


           “Eligible In-transit Inventory”: Inventory (without duplication as to
Eligible Inventory or Eligible L/C Inventory), which previously had been
Eligible L/C Inventory, but with respect to which the documentary L/C has
already been drawn upon by the beneficiary thereof, but with respect to which
the Borrowers have not yet received delivery and possession.


           “Eligible Inventory”: All of the following: Such of the Borrowers’
Inventory (including Eligible L/C Inventory and Eligible In-transit Inventory,
but excluding other in-transit inventory which fails to meet the standards for
Eligible L/C Inventory or Eligible In-transit Inventory), at such locations, and
of such types, character, qualities and quantities, as the Agent in its
discretion from time to time determines to be acceptable for borrowing, as to
which Inventory, the Agent has a perfected security interest which is prior and
superior to all security interests, claims, and Encumbrances (other than
Permitted Encumbrances).


           “Eligible L/C Inventory”: Inventory (without duplication as to
Eligible Inventory or Eligible In-transit Inventory), the purchase of which is
supported by a documentary L/C then having an initial expiry of One hundred
twenty (120) or fewer days, provided that


      (a) Such Inventory is of such types, character, qualities and quantities
(net of Inventory Reserves) as the Agent in its discretion from time to time
determines to be eligible for borrowing; and


      (b) If required by the Agent, at the option of the Agent from time to
time, in the Agent's sole and exclusive discretion, the documentary L/C
supporting such purchase names the Agent as consignee of the subject Inventory
and the Agent has control over the documents which evidence ownership of the
subject Inventory (such as by the providing to the Agent of a Customs Brokers
Agreement in form reasonably satisfactory to the Agent).


           "Employee Benefit Plan": As defined in ERISA.


           "Encumbrance": Each of the following:


      (a) A Collateral Interest or agreement to create or grant a Collateral
Interest; the interest of a lessor under a Capital Lease; conditional sale or
other title retention agreement; sale of accounts receivable or chattel paper;
or other arrangement pursuant to which any Person is entitled to any preference
or priority with respect to the property or assets of another Person or the
income or profits of such other Person; each of the foregoing whether consensual
or non-consensual and whether arising by way of agreement, operation of law,
legal process or otherwise.


      (b) The filing of any financing statement under the UCC or comparable law
of any jurisdiction.


           “End Date”: The date upon which all of the following conditions are
met: (a) all payment Liabilities described in 19.2(a) have been paid in full and
(b) all obligations of any Revolving Credit Lender to make loans and advances
and to provide other financial accommodations to the Borrowers hereunder shall
have been irrevocably terminated and (c) those arrangements concerning L/C’s,
Bank Products, and Bank Product Obligations which are described in Section
19.2(b) have been made.


           "Environmental Laws": All of the following:


      (a) Applicable Law which regulates or relates to, or imposes any standard
of conduct or liability on account of or in respect to environmental protection
matters, including, without limitation, Hazardous Materials, as are now or
hereafter in effect.


      (b) The common law relating to damage to Persons or property from
Hazardous Materials.


           “Equipment”: Includes, without limitation, “equipment” as defined in
the UCC, and also all furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of a Borrowers’ business, and any and all accessions or
additions thereto, and substitutions therefor.


           “ERISA”: The Employee Retirement Income Security Act of 1974, as
amended.


           “ERISA Affiliate”: Any Person which is under common control with a
Borrower within the meaning of Section 4001 of ERISA or is part of a group which
includes any Borrower and which would be treated as a single employer under
Section 414 of the Internal Revenue Code of 1986, as amended.


           “Events of Default”: Is defined in Article 10. An “Event of Default”
shall be deemed to have occurred and to be continuing unless and until that
Event of Default has been duly waived by the Agent.


           “Executive Agreement”: Any agreement or understanding (whether or not
written) to which the Borrower is a party or by which the Borrower may be bound,
which agreement or understanding relates to Executive Pay.


           “Executive Officer”: Ezra Dabah, Seth Udasin, Mario Ciampi, and
Steven Balasiano, and any other Person who (without regard to title) is the
successor to any of the foregoing or who exercises a substantial portion of the
authority being exercised, at the execution of this Agreement, by any of the
foregoing or a combination of such authority of more than one of the foregoing
or who otherwise has Control of the Borrower.


           “Executive Pay”: All salary, bonuses, and other value directly or
indirectly provided by or on behalf of the Borrower to or for the benefit of any
Executive Officer or any Affiliate, spouse, parent, or child of any Executive
Officer.


           “Exempt DDA”: A depository account maintained by any Borrower, the
only contents of which may be transfers from the Operating Account and actually
used solely (i) for petty cash purposes; or (ii) for payroll.


           “Fee Letter”: That certain Fee Letter dated November 21, 2004 entered
into by and between the Agent and the Borrowers.


           "Financially Curable Defaults": Is defined in Section 12.1.


           “Fiscal”: When followed by “month” or “quarter”, the relevant fiscal
period based on the Borrowers’ fiscal year and accounting conventions (e.g.
reference to “Fiscal 2004” is to the fiscal month of the Borrower’s fiscal year
ending in 2004). When followed by reference to a specific year, the fiscal year
which ends in a month of the year to which reference is being made (e.g. if the
Borrowers’ fiscal year ends in January 2004 reference to that year would be to
the Borrowers’ “Fiscal 2004”).


           "Fixtures": Has the meaning given that term in the UCC.


           “GAAP”: Principles which are consistent with those promulgated or
adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.


           “General Intangibles”: Includes, without limitation, the Acquisition
Agreement and the Borrower’s rights in, to, and under the Acquisition Agreement.
General Intangibles also includes, without limitation, “general intangibles” as
defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to any Borrower; credit memoranda in favor of any
Borrower; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of any Borrower to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of any
Borrower in the nature of intellectual property; proposals; cost estimates, and
reproductions on paper, or otherwise, of any and all concepts or ideas, and any
matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold, or
leased, by any Borrower or credit extended or services performed, by any
Borrower, whether intended for an individual customer or the general business of
any Borrower, or used or useful in connection with research by any Borrower.
“General Intangibles” shall include the rights of Borrower under the Disney
License Agreement; provided, however, that notwithstanding the foregoing or any
other provision of this Agreement or any other Loan Document, in no event shall
the Agent or the Revolving Credit Lenders have any right whatsoever to access,
use, apply, assign, convey, transfer, sublicense, copy, infringe, enforce,
exercise rights under, or disclose to any Person, for any purpose, in any
manner, directly or indirectly, pursuant to a power of attorney, in their own or
the Borrower’s name, or otherwise, any interest in the Disney License Agreement,
any rights of any party thereto (including without limitation any right to
operate or manage the Business or any part thereof), or any Disney Properties or
Licensed Materials (as such terms are defined in the Disney License Agreement),
and provided, further, that none of the Disney Companies shall have any
obligations, or owe any performance or any duty of any kind whatsoever, to the
Agent or the Revolving Credit Lenders, in each case, except to the limited
extent expressly permitted by the Designation and in compliance with Section
16.5 of the Disney License Agreement.


           “Goods”: Has the meaning given that term in the UCC, and also
includes all things movable when a security interest therein attaches and also
all computer programs embedded in goods and any supporting information provided
in connection with a transaction relating to the program if (i) the program is
associated with the goods in such manner that it customarily is considered part
of the goods or (ii) by becoming the owner of the goods, a Person acquires a
right to use the program in connection with the goods.


           "Guarantor(s)": Initially, Hoop Canada Holdings, Inc., a Delaware
corporation, and together with any Person who subsequently becomes obligated as
a guarantor on account of the Liabilities, jointly, severally, and collectively.


           "Guarantor's Default": The occurrence of any Event of Default with
respect to any Guarantor or Secondary Guarantor, as if the Guarantor or
Secondary Guarantor, as the case may be, were one of the Borrowers hereunder.


           "Hazardous Materials": Any (a) substance which is defined or
regulated as a hazardous material in or under any Environmental Law and (b) oil
in any physical state.


           "Indebtedness": All indebtedness and obligations of or assumed by any
Person on account of or in respect to any of the following:


      (a) In respect of money borrowed (including any indebtedness which is
non-recourse to the credit of such Person but which is secured by an Encumbrance
on any asset of such Person) whether or not evidenced by a promissory note,
bond, debenture or other written obligation to pay money.


      (b) In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated).


      (c) In connection with the sale or discount of accounts receivable or
chattel paper of such Person.


      (d) On account of deposits or advances.


      (e) As lessee under Capital Leases.


      (f) In connection with any sale and leaseback transaction.


           "Indebtedness" also includes:


      (x) Indebtedness of others secured by an Encumbrance on any asset of such
Person, whether or not such Indebtedness is assumed by such Person.


      (y) Any guaranty, endorsement, suretyship or other undertaking pursuant to
which that Person may be liable on account of any obligation of any third party.


      (z) The Indebtedness of a partnership or joint venture for which such
Person is liable as a general partner or joint venturer.


           “In Default”: Any occurrence, circumstance, or state of facts with
respect to a Borrower which (a) is an Event of Default; or (b) would become an
Event of Default if any requisite notice were given and/or any requisite period
of time were to run and such occurrence, circumstance, or state of facts were
not absolutely cured within any applicable grace period.


           "Indemnified Person": Is defined in Section 20.13.


           "Instruments": Has the meaning given that term in the UCC.


           "Interest Payment Date": With reference to:


      Each Libor Loan: The last day of the Interest Period relating thereto; the
Termination Date; and the End Date.


      Each Prime Margin Loan: The first day of each month; the Termination Date;
and the End Date.


           "Interest Period": The following:


      (a) With respect to each Libor Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of, or conversion
to, the subject Libor Loan and ending one, two, or three months thereafter, as
the Lead Borrower may elect by notice (pursuant to Section 2.5) to the Agent.


      (b) With respect to each Prime Margin Loan: Subject to Subsection (c),
below, the period commencing on the date of the making or continuation of or
conversion to such Prime Margin Loan and ending on that date (i) as of which the
subject Prime Margin Loan is converted to a Libor Loan, as the Lead Borrower may
elect by notice (pursuant to Section 2.5) to the Agent, or (ii) on which the
subject Prime Margin Loan is paid by the Borrowers.


      (c) The setting of Interest Periods is in all instances subject to the
following:


      (i) Any Interest Period for a Prime Margin Loan which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day.


      (ii) Any Interest Period for a Libor Loan which would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day, unless that succeeding Business Day is in the next calendar month, in which
event such Interest Period shall end on the last Business Day of the month
during which the Interest Period ends.


      (iii) Subject to Subsection (iv), below, any Interest Period applicable to
a Libor Loan, which Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period ends, shall end on the last Business Day of the month during which that
Interest Period ends.


      (iv) Any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date.


      (v) The number of Interest Periods in effect at any one time is subject to
Section 2.11(e) hereof.


           “Inventory”: Includes, without limitation, “inventory” as defined in
the UCC and also all: (a) Goods which are leased by a Person as lessor; are held
by a Person for sale or lease or to be furnished under a contract of service;
are furnished by a Person under a contract of service; or consist of raw
materials, work in process, or materials used or consumed in a business; (b)
Goods of said description in transit; (c) Goods of said description which are
returned, repossessed and rejected; (d) packaging, advertising, and shipping
materials related to any of the foregoing; (e) all names, marks, and General
Intangibles affixed or to be affixed or associated thereto; and (f) Documents
and Documents of Title which represent any of the foregoing.


           “Inventory Advance Rate”: Means the following designated percentage
during the corresponding specified period:



      ------------------------------------------- -----------------------------------------
                 Calendar Period                              Percentage
      ------------------------------------------- -----------------------------------------
        From September 1 to December 15 each year                  76%
      ------------------------------------------- -----------------------------------------
        From December 16 to May 31 each year                       64%
      ------------------------------------------- -----------------------------------------
        From June 1 to August 31 each year                         66%
      ------------------------------------------- -----------------------------------------


           “Inventory Reserves”: Such Reserves as may be established from time
to time by the Agent in the Agent’s discretion with respect to the determination
of the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as affect the market value of the Eligible Inventory. As of the
Closing Date, the following Inventory Reserves have been established, as set
forth on the Borrowing Base Certificate:


      (i) Goods designated "return to vendor."


      (ii) Damaged and/or defective goods.


      (iii) Capitalized Inventory costs and other non-purchase price charges.


      (iv) Promotional inventory items.


      (v) Inventory located in Canada.


      (vi) Video pre-sales.


      (vii) Inventory not located at one of the Borrowers' retail locations or
distribution centers as to which an appropriate collateral access agreement has
been executed.


      (viii) Inventory located at closed retail locations.


      (ix) Inventory to be transferred to the Walt Disney Companies.


      (x) Shrink.


           "Investment Property": Has the meaning given that term in the UCC.


           "Issuer": The issuer of any L/C.


           “L/C”: Any letter of credit, the issuance of which is procured by the
Agent for the account of any Borrower and any acceptance made on account of such
letter of credit.


           “L/C Landing Costs”: To the extent not included in the Stated Amount
of an L/C, customs, duty, freight, and other out-of-pocket costs and expenses
which will be expended to “land” the Inventory, the purchase of which is
supported by such L/C.


           “Lead Borrower”: Means The Disney Store, LLC, unless and until the
Permitted Mergers have been consummated, and then, Hoop Retail Stores, LLC.


           “Lease”: Any lease or other agreement, no matter how styled or
structured, pursuant to which a Borrower is entitled to the use or occupancy of
any space.


           "Leasehold Interest": Any interest of a Borrower as lessee under any
Lease.


           “Lenders’ Special Counsel”: A single counsel, selected by the
Majority Lenders following the occurrence of an Event of Default, to represent
the interests of the Revolving Credit Lenders in connection with the
enforcement, attempted enforcement, or preservation of any rights and remedies
under this, or any other Loan Document, as well as in connection with any
“workout”, forbearance, or restructuring of the credit facility contemplated
hereby.


           “Letter-of-Credit Right”: Has the meaning given that term in UCC and
also refers to any right to payment or performance under an L/C, whether or not
the beneficiary has demanded or is at the time entitled to demand payment or
performance.


           "Liabilities": Includes, without limitation, the following:


      (a) All and each of the following, whether now existing or hereafter
arising under this Agreement or under any of the other Loan Documents:


      (i) Any and all direct and indirect liabilities, debts, and obligations of
each Borrower to the Agent or any Revolving Credit Lender, each of every kind,
nature, and description.


      (ii) Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by any Borrower to the
Agent or any Revolving Credit Lender (including all future advances whether or
not made pursuant to a commitment by the Agent or any Revolving Credit Lender),
whether or not any of such are liquidated, unliquidated, primary, secondary,
secured, unsecured, direct, indirect, absolute, contingent, or of any other
type, nature, or description, or by reason of any cause of action which the
Agent or any Revolving Credit Lender may hold against any Borrower.


      (iii) All notes and other obligations of each Borrower now or hereafter
assigned to or held by the Agent or any Revolving Credit Lender, each of every
kind, nature, and description.


      (iv) All interest, fees, and charges and other amounts which may be
charged by the Agent or any Revolving Credit Lender to any Borrower and/or which
may be due from any Borrower to the Agent or any Revolving Credit Lender from
time to time.


      (v) All Bank Product Obligations.


      (vi) All costs and expenses incurred or paid by the Agent or any Revolving
Credit Lender in respect of any agreement between any Borrower and the Agent or
any Revolving Credit Lender or instrument furnished by any Borrower to the Agent
or any Revolving Credit Lender (including, without limitation, Costs of
Collection, attorneys' reasonable fees, and all court and litigation costs and
expenses).


      (vii) Any and all covenants of each Borrower to or with the Agent or any
Revolving Credit Lender and any and all obligations of each Borrower to act or
to refrain from acting in accordance with any agreement between that Borrower
and the Agent or any Revolving Credit Lender or instrument furnished by that
Borrower to the Agent or any Revolving Credit Lender.


      (viii) Each of the foregoing as if each reference to the " the Agent or
any Revolving Credit Lender" were to each Affiliate of the Agent.


      (b) Any and all direct or indirect liabilities, debts, and obligations of
each Borrower to the Agent or any Affiliate of the Agent, each of every kind,
nature, and description owing on account of any service or accommodation
provided to, or for the account of any Borrower pursuant to this or any other
Loan Document, including cash management services and the issuances of L/C's.


           "Libor Business Day": Any day which is both a Business Day and a day
on which the principal interbank market for Libor deposits in London in which
Wells Fargo Bank, N. A. participates is open for dealings in United States
Dollar deposits.


           "Libor Loan": Any Revolving Credit Loan which bears interest at a
Libor Rate.


           "Libor Margin": The following applicable percentage, based upon the
corresponding Average Excess Availability:



           ---------------------------------------------------------------------------------
             Level        LIBOR Margin              Average Excess Availability
           ---------------------------------------------------------------------------------
                I              2.00%                 Greater than $20,000,000.00
           ---------------------------------------------------------------------------------
               II              2.25%                 Less than or equal to $20,000,000.00
           ---------------------------------------------------------------------------------


The Margin on the Closing Date shall be established at Level II and adjusted at
the end of each fiscal quarter thereafter based upon the amount of Average
Excess Availability.

           "Libor Offer Rate": That rate of interest (rounded upwards, if
necessary, to the next 1/100 of 1%) determined by the Agent to be the highest
prevailing rate per annum at which deposits on U.S. Dollars are offered to Wells
Fargo Bank, N. A., by first-class banks in the London interbank market in which
Wells Fargo Bank, N. A. participates at or about 10:00AM (Boston Time) Two (2)
Libor Business Days before the first day of the Interest Period for the subject
Libor Loan, for a deposit approximately in the amount of the subject loan for a
period of time approximately equal to such Interest Period.


           “Libor Rate”: That per annum rate which is the aggregate of the Libor
Offer Rate plus the Libor Margin except that, in the event that the Agent
determines that any Revolving Credit Lender may be subject to the Reserve
Percentage, the “Libor Rate” shall mean, with respect to any Libor Loans then
outstanding (from the date on which that Reserve Percentage first became
applicable to such loans), and with respect to all Libor Loans thereafter made,
an interest rate per annum equal the sum of (a) plus (b), where:


      (a) is the decimal equivalent of the following fraction:


Libor Offer Rate

1 minus Reserve Percentage

      (b) is the applicable Libor Margin.


           “Liquidation”: The exercise, by the Agent, of those rights accorded
to the Agent under the Loan Documents as a creditor of the Borrowers following
and on account of the occurrence of an Event of Default looking towards the
realization on the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.


           "Loan Account": Is defined in Section 2.8.


           "Loan Commitment": With respect to each Revolving Credit Lender, that
respective Revolving Credit Lender's Revolving Credit Dollar Commitment.


           “Loan Documents”: This Agreement and each other instrument or
document from time to time executed and/or delivered in connection with the
arrangements contemplated hereby or in connection with any transaction with the
Agent or any Affiliate of the Agent, including, without limitation, any
transaction which arises out of any cash management, depository, investment,
letter of credit, interest rate protection, or equipment leasing services
provided by the Agent or any Affiliate of the Agent, including any Bank Product
Agreements, as each may be amended from time to time.


           "Majority Lenders": If there are two or fewer Revolving Credit
Lenders who are not Delinquent Revolving Credit Lenders:


      All Revolving Credit Lenders who are not Delinquent Revolving Credit
Lenders.


If there are three or more Revolving Credit Lenders who are not Delinquent
Revolving Credit Lenders:


      Revolving Credit Lenders (other than Delinquent Revolving Credit Lenders)
holding more than 50% of the Revolving Credit Percentage Commitments (calculated
without regard to any Revolving Credit Percentage Commitment of any Delinquent
Revolving Credit Lender).


           “Material Accounting Change”: Any change in GAAP applicable to
accounting periods subsequent to the Borrowers’ fiscal year most recently
completed prior to the execution of this Agreement, which change has a material
effect on the Borrowers’ Consolidated financial condition or operating results,
as reflected on financial statements and reports prepared by or for the
Borrowers, when compared with such condition or results as if such change had
not taken place or where preparation of the Borrowers’ statements and reports in
compliance with such change results in the breach of a financial performance
covenant imposed pursuant to Section 5.11 where such a breach would not have
occurred if such change had not taken place or visa versa.


           “Material Adverse Change”: Any event, fact, circumstance, change in,
or effect, on the business of the Borrowers, when taken as a whole, which,
individually or in the aggregate or on a cumulative basis with any other
circumstance, changes in, or effects on, the Borrowers or the Collateral,
constitutes any of the following:


      (a) A material adverse change in the business, operations, results of
operations, assets, liabilities, or condition (financial or otherwise) of the
Borrowers (when taken as a whole), including, without limitation, a material
adverse change in the business, operations, results, assets, liabilities or
condition since the date of the latest financial information supplied pursuant
to this Agreement or at any time when compared to the Business Plan.


      (b) The material impairment of the Borrowers' ability to perform their
obligations under the Loan Documents or of the Agent's ability to enforce the
Liabilities or to realize on any of the Collateral.


      (c) A material adverse effect on the value of the Collateral or the amount
which the Agent likely would receive (after giving consideration to delays in
payment and costs of enforcement).


      (d) A material impairment to the priority of the Agent's Collateral
Interests in the Collateral.


           "Maturity Date": November 21, 2007.


           "Minimum Reserve": An amount equal to $10,000,000.00, unless
increased pursuant to Exhibit 5.11(a), in which event, $12,000,000.00.


           "Nominee": A business entity (such as a corporation or limited
partnership) formed by the Agent to own or manage any Post Foreclosure Asset.


           "Non-Curable Defaults": Is defined in Section 12.2.


           “NRLV”: Means the net recovery value (liquidation value) of Inventory
expressed as a percentage of the cost of such Inventory, as determined by the
Agent in its discretion based upon the most recent Inventory appraisal available
to the Agent conducted by an appraiser reasonably acceptable to the Agent.


           "Operating Account": Is defined in Section 7.1.


           "Other Defaults": Is defined in Section12.3.


           “OverLoan”: A loan, advance, or providing of credit support (such as
the issuance of any L/C) to the extent that, immediately after its having been
made, Availability is less than zero.


           “Payment Intangible”: As defined in the UCC and also any general
intangible under which the Account Debtor’s primary obligation is a monetary
obligation.


           "Permitted Disposition": None.


           "Permitted Encumbrances": the following:


      Encumbrances in favor of the Agent.


      Those Encumbrances (if any) listed on EXHIBIT 4.6, annexed hereto.


      Purchase money security interests in Equipment to secure Indebtedness
otherwise permitted hereby.


           "Permitted Indebtedness": The following:


      Any Indebtedness on account of the Revolving Credit.


      The Indebtedness (if any) listed on EXHIBIT 4.7, annexed hereto.


      Indebtedness on account of Equipment acquired in compliance with the
requirements of Section 4.6(c), the incurrence of which would not otherwise be
prohibited by this Agreement.


           "Permitted Investment": The following, in each instance only if
subject to a prior perfected security interest in favor of the Agent to secure
the Liabilities:


      Indebtedness entitled to the full faith and credit of the United States.


      Indebtedness which has at least the second highest rating of nationally
recognized rating agency.


      Indebtedness advanced by Hoop Retail Stores, LLC or The Disney Store, LLC
into and for the benefit of Hoop Canada, Inc. or The Disney Store (Canada) Ltd.,
not to exceed $5,000,000.00 in the aggregate at any one time.


           “Permitted Mergers”: The mergers of (i) The Disney Store, LLC with
and into Hoop Retail Stores, LLC, a Delaware limited liability company, with
Hoop Retail Stores, LLC as the surviving entity, and (ii) The Disney Store
(Canada) Ltd. with and into Hoop Canada, Inc., a New Brunswick corporation, with
Hoop Canada, Inc. as the surviving entity, as contemplated in the Acquisition
Agreement, but if, and only if, contemporaneously therewith, confirmed through
the execution and delivery by the Borrowers, including Hoop Retail Stores, LLC
and Hoop Canada, Inc., of whatever documents, instruments, and agreements that
the Agent may require, in its sole and exclusive discretion, to ratify, confirm,
and reaffirm all and singular the terms and conditions of this Agreement and
each of the other Loan Documents, including the continued priority and
perfection of the security interest granted to the Agent and the Revolving
Credit Lenders in all Collateral.


           “Person”: Any natural person, and any corporation, limited liability
company, trust, partnership, joint venture, or other enterprise or entity.


           “Post Foreclosure Asset”: All or any part of the Collateral,
ownership of which is acquired by the Agent or a Nominee on account of the
“bidding in” at a disposition as part of a Liquidation or by reason of a “deed
in lieu” type of transaction.


           “Prime”: The Prime Rate announced from time to time by Wells Fargo
Bank, N. A. (or any successor in interest to Wells Fargo Bank, N. A.). In the
event that said bank (or any such successor) ceases to announce such a rate,
“Prime” shall refer to that rate or index announced or published from time to
time as the Agent, in good faith, designates as the functional equivalent to
said Prime Rate. Any change in “Prime” shall be effective, for purposes of the
calculation of interest due hereunder, when such change is made effective
generally by the bank on whose rate or index “Prime” is being set.


           "Prime Margin Loan": Each Revolving Credit Loan while bearing
interest at the Prime Margin Rate.


           "Prime Margin Rate": The aggregate of Prime plus the following
applicable percentage, based upon the corresponding Average Excess Availability:



           --------------------------------------------------------------------------------
                Level       Prime Margin             Average Excess Availability
           --------------------------------------------------------------------------------
                 I             0.25%                 Greater than $20,000,000.00
           --------------------------------------------------------------------------------
                II             0.25%                 Less than or equal to $20,000,000.00
           --------------------------------------------------------------------------------


The Margin on the Closing Date shall be established at Level II and adjusted at
the end of each fiscal quarter thereafter based upon the amount of Average
Excess Availability.

           “Protective OverAdvances”: Revolving Credit Loans which are
OverLoans, but as to which each of the following conditions is satisfied: (a)
the Revolving Credit Ceiling is not exceeded; and (b) when aggregated with all
other Protective OverAdvances, such Revolving Credit Loans do not aggregate more
than Ten percent (10%) of the aggregate of the Borrowing Base, not to exceed
$7,000,000.00; (c) any Protective OverAdvance may be outstanding for no more
than Sixty (60) consecutive Business Days, (d) Protective OverAdvances may only
be made up to Two (2) times in any Twelve (12) month period, and (e) such
Revolving Credit Loans are made or undertaken in the Agent’s discretion to
protect and preserve the interests of the Revolving Credit Lenders.


           “Proceeds”: Includes, without limitation, “Proceeds” as defined in
the UCC and each type of property described in Section 8.1 hereof.


           “Receipts”: All cash, cash equivalents, money, checks, credit card
slips, receipts and other Proceeds from any sale of the Collateral.


           “Receivables Collateral”: That portion of the Collateral which
consists of Accounts, Accounts Receivable, General Intangibles, Chattel Paper,
Instruments, Documents of Title, Documents, Investment Property, Payment
Intangibles, Letter-of-Credit Rights, bankers’ acceptances, and all other rights
to payment.


           "Register": Is defined in Section 17.2(c).


           "Requirements of Law": As to any Person:


      (a) Applicable Law.


      (b) That Person's organizational documents.


      (c) That Person's by-laws and/or other instruments which deal with
corporate or similar governance, as applicable.


           “Reserve Percentage”: The decimal equivalent of that rate applicable
to a Revolving Credit Lender under regulations issued from time to time by the
Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement of that Revolving Credit Lender with respect to
“Eurocurrency liabilities” as defined in such regulations. The Reserve
Percentage applicable to a particular Eurodollar Loan shall be based upon that
in effect during the subject Interest Period, with changes in the Reserve
Percentage which take effect during such Interest Period to take effect (and to
consequently change any interest rate determined with reference to the Reserve
Percentage) if and when such change is applicable to such loans.


           "Revolving Credit": Is defined in Section 2.1.


           "Revolving Credit Ceiling": $100,000,000.00


           "Revolving Credit Closing Fee": Is defined in Section 2.12.


           "Revolving Credit Dollar Commitment": As set forth on EXHIBIT 2.22,
annexed hereto (as such amounts may change in accordance with the provisions of
this Agreement).


           "Revolving Credit Early Termination Fee": Is defined in Section 2.14.


           “Revolving Credit Lenders”: Each Revolving Credit Lender to which
reference is made in the Preamble of this Agreement and any other Person who
becomes a “Revolving Credit Lender” in accordance with the provisions of to this
Agreement.


           “Revolving Credit Loans”: Loans made under the Revolving Credit,
except that where the term “Revolving Credit Loan” is used with reference to
available interest rates applicable to the loans under the Revolving Credit, it
refers to so much of the unpaid principal balance of the Loan Account as bears
the same rate of interest for the same Interest Period. (See Section 2.11(d)).


           "Revolving Credit Note": Is defined in Section 2.9.


           “Revolving Credit Percentage Commitment”: As set forth on EXHIBIT
2.22, annexed hereto (as such amounts may change in accordance with the
provisions of this Agreement).


           "Seasonal Period": Means that period from September 1 through
November 30 each year.


           "Secondary Guarantor(s)": Initially, The Disney Store (Canada) Ltd.,
an Ontario corporation, and Hoop Canada, Inc., a New Brunswick corporation,
jointly, severally, and collectively.


           "Stated Amount": The maximum amount for which an L/C may be honored.


           “SuperMajority Lenders”: Revolving Credit Lenders (other than
Delinquent Revolving Credit Lenders) holding 66-2/3% or more the Revolving
Credit Percentage Commitments (calculated without regard to any Revolving Credit
Percentage Commitment of any Delinquent Revolving Credit Lender).


           “Supporting Obligation”: Has the meaning given that term in the UCC
and also refers to a Letter-of-Credit Right or secondary obligation which
supports the payment or performance of an Account, Chattel Paper, a Document, a
General Intangible, an Instrument, or Investment Property.


           “Termination Date”: The earliest of (a) the Maturity Date; or (b) the
occurrence of any event described in Section 10.11, below; or (c) the Agent’s
notice to the Lead Borrower setting the Termination Date on account of the
occurrence of any Event of Default other than as described in Section 10.11,
below; or (d) that date, ninety (90) days irrevocable written notice of which is
provided by the Lead Borrower to the Agent.


           “Transfer”: Wire transfer pursuant to the wire transfer system
maintained by the Board of Governors of the Federal Reserve Board, or as
otherwise may be agreed to from time to time by the Agent making such Transfer
and the subject Revolving Credit Lender. Wire instructions may be changed in the
same manner that Notice Addresses may be changed (Section 18.1), except that no
change of the wire instructions for Transfers to any Revolving Credit Lender
shall be effective without the consent of the Agent.


           “UCC”: The Uniform Commercial Code as in effect from time to time in
Massachusetts.


           “Unanimous Consent”: Consent of Revolving Credit Lenders (other than
Delinquent Revolving Credit Lenders) holding 100% of the Loan Commitments (other
than Loan Commitments held by a Delinquent Revolving Credit Lender).


           "Unused Line Fee": Is defined in Section 2.13.


           "Walt Disney Companies": Means Disney Enterprises, Inc., a Delaware
corporation; and Disney Credit Card Services, Inc., a California corporation;
and TDS Franchising, LLC, a California limited liability company.


Article 2 The Revolving Credit:

           2.1. Establishment of Revolving Credit.

                     (a) The Revolving Credit Lenders hereby establish a
revolving line of credit (the "Revolving Credit") in the Borrowers' favor
pursuant to which each Revolving Credit Lender, subject to, and in accordance
with, this Agreement, acting through the Agent, shall make loans and advances
and otherwise provide financial accommodations to and for the account of the
Borrowers as provided herein.

                      (i) Notwithstanding the foregoing, Hoop Retail Stores, LLC
shall not have any right to request or obtain any loans or advances, nor shall
any other Borrower transfer any proceeds of any loan or advance to Hoop Retail
Stores, LLC, unless and until the Permitted Mergers have been consummated to the
satisfaction of the Agent, in the Agent's sole and exclusive discretion.


                      (ii) From and after consummation of the Permitted Mergers,
all terms and conditions of this Agreement and each of the other Loan Documents
shall apply to, and address only the remaining Borrowers, and shall no longer
apply to or address The Disney Store, LLC.


                     (b) Loans, advances, and financial accommodations under the
Revolving Credit shall be made with reference to the Borrowing Base and shall be
subject to Availability. The Borrowing Base and Availability shall be determined
by the Agent by reference to Borrowing Base Certificates furnished as provided
in Section 5.4, below, and shall be subject to the following:

                      (i) Such determination shall take into account such
Reserves as the Agent may determine as being applicable thereto.


                      (ii) The Cost of Eligible Inventory will be determined in
a manner consistent with current tracking practices, based on the Borrowers'
stock ledger inventory.


                     (c) The commitment of each Revolving Credit Lender to
provide such loans, advances, and financial accommodations is subject to Section
2.23.

                     (d) The proceeds of borrowings under the Revolving Credit
shall be used solely for the Borrowers' working capital and Capital
Expenditures, and to make a portion of the working capital adjustment to be made
pursuant to Section 2.3 and Section 3.3.1 of the Acquisition Agreement, all
solely to the extent not prohibited by this Agreement. No proceeds of a
borrowing under the Revolving Credit may be used, nor shall any be requested,
with a view towards the accumulation of any general fund or funded reserve of
the Borrowers other than in the ordinary course of the Borrowers' business and
consistent with the provisions of this Agreement.

           2.2. Advances in Excess of Borrowing Base (OverLoans).

                     (a) No Revolving Credit Lender has any obligation to the
Borrowers to make any loan or advance, or otherwise to provide any credit to or
for the benefit of the Borrowers where the result of such loan, advance, or
credit is an OverLoan.

                     (b) The Revolving Credit Lenders' obligations, among
themselves, are subject to (among other provisions of this Agreement) Section
13.2(a) (which relates to each Revolving Credit Lender's making amounts
available to the Agent) and 16.3(a) (which relates to Protective OverAdvances).

                     (c) The Revolving Credit Lenders' providing of an OverLoan
on any one occasion does not affect the obligations of each Borrower hereunder
(including each Borrower's obligation to immediately repay any amount which
otherwise constitutes an OverLoan) nor obligate the Revolving Credit Lenders to
do so on any other occasion.

           2.3. Risks of Value of Collateral. The Agent's reference to a given
asset in connection with the making of loans, credits, and advances and the
providing of financial accommodations under the Revolving Credit and/or the
monitoring of compliance with the provisions hereof shall not be deemed a
determination by the Agent or any Revolving Credit Lender relative to the actual
value of the asset in question. All risks concerning the value of the Collateral
are and remain upon the Borrowers. All Collateral secures the prompt, punctual,
and faithful performance of the Liabilities whether or not relied upon by the
Agent in connection with the making of loans, credits, and advances and the
providing of financial accommodations under the Revolving Credit.

           2.4. Commitment to Make Revolving Credit Loans and Support Letters of
Credit. Subject to the provisions of this Agreement, the Revolving Credit
Lenders shall make a loan or advance under the Revolving Credit and the Agent
shall endeavor to have an L/C issued for the account of the Lead Borrower, in
each instance if duly and timely requested by the Lead Borrower as provided
herein provided that:

                     (a) No OverLoan is then outstanding and none will result
therefrom.

                     (b) No Borrower is then In Default and none will thereby
become In Default.

           2.5. Revolving Credit Loan Requests.

                     (a) Requests for loans and advances under the Revolving
Credit or for the continuance or conversion of an interest rate applicable to a
Revolving Credit Loan may be requested by the Lead Borrower in such manner as
may from time to time be acceptable to the Agent.

                     (b) Subject to the provisions of this Agreement, the Lead
Borrower may request a Revolving Credit Loan and elect an interest rate and
Interest Period to be applicable to that Revolving Credit Loan by giving notice
to the Agent by no later than the following:

                      (i) If such Revolving Credit Loan is to be or is to be
converted to a Prime Margin Loan: By 2:00 PM on the Business Day on which the
subject Revolving Credit Loan is to be made or is to be so converted. Prime
Margin Loans requested by the Lead Borrower, other than those resulting from the
conversion of a Libor Loan, shall not be less than $10,000.00.


                      (ii) If such Revolving Credit Loan is to be, or is to be
continued as, or converted to, a Libor Loan: By 2:00PM Three (3) Libor Business
Days before the commencement of any new Interest Period or the end of the then
applicable Interest Period. Libor Loans and conversions to Libor Loans shall
each be not less than $1,000,000.00 and in increments of $500,000.00 in excess
of such minimum.


                      (iii) Any Libor Loan which matures while any Borrower is
In Default shall be converted, at the option of the Agent, to a Prime Margin
Loan notwithstanding any notice from the Lead Borrower that such Loan is to be
continued as a Libor Loan.


                     (c) Any request for a Revolving Credit Loan or for the
continuance or conversion of an interest rate applicable to a Revolving Credit
Loan which is made after the applicable deadline therefor, as set forth above,
shall be deemed to have been made at the opening of business on the then next
Business Day or Libor Business Day, as applicable.

                     (d) The Lead Borrower may request that the Agent cause the
issuance by the Issuer of L/C's for the account of the Borrowers as provided in
Section 2.18.

                     (e) The Agent may rely on any request for a loan or
advance, or other financial accommodation under the Revolving Credit which the
Agent, in good faith, believes to have been made by a Person duly authorized to
act on behalf of the Lead Borrower and may decline to make any such requested
loan or advance, or issuance, or to provide any such financial accommodation
pending the Agent's being furnished with such documentation concerning that
Person's authority to act as may be satisfactory to the Agent.

                     (f) A request by the Lead Borrower for loan or advance, or
other financial accommodation under the Revolving Credit shall be irrevocable
and shall constitute certification by each Borrower that as of the date of such
request, each of the following is true and correct:

                      (i) There has been no Material Adverse Change in the
Borrowers' financial condition from the most recent financial information
furnished Agent or any Revolving Credit Lender pursuant to this Agreement.


                      (ii) All or a portion of any loan or advance so requested
will be set aside by the Borrowers to cover the Borrowers' obligations for sales
tax on account of sales since the then most recent borrowing pursuant to the
Revolving Credit.


                      (iii) Each representation which is made herein or in any
of the Loan Documents is then true and complete as of and as if made on the date
of such request.


                      (iv) That no Borrower is In Default, or if a Borrower is
In Default, it shall be accompanied by a written Certificate of the Lead
Borrower's President or its Chief Financial Officer describing (in reasonable
detail) the facts and circumstances thereof and the steps (if any) being taken
to remedy such condition (but such Certificate shall not relieve the specified
Borrower from being In Default).


           2.6. Suspension of Revolving Credit. If, at any time or from time to
time, any Borrower is In Default or there has occurred a Material Adverse
Change:

                     (a) The Agent may, and at the direction of the
SuperMajority Lenders shall, suspend the Revolving Credit immediately, in which
event, neither the Agent nor any Revolving Credit Lender shall be obligated,
during such suspension, to make any loans or advance, or to provide any
financial accommodation hereunder or to seek the issuance of any L/C

                     (b) The Agent may, and at the direction of the
SuperMajority Lenders shall, b suspend the right of the Lead Borrower to request
any Libor Loan or to convert any Prime Margin Loan to a Libor Loan.

           2.7. Making of Revolving Credit Loans.

                     (a) A loan or advance under the Revolving Credit shall be
made by the transfer of the proceeds of such loan or advance to the Operating
Account or as otherwise instructed by the Lead Borrower.

                     (b) A loan or advance shall be deemed to have been made
under the Revolving Credit (and the Borrowers shall be indebted to the Agent and
the Revolving Credit Lenders for the amount thereof immediately) at the
following:

                      (i) The Agent's initiation of the transfer of the proceeds
of such loan or advance in accordance with the Lead Borrower's instructions (if
such loan or advance is of funds requested by the Lead Borrower).


                      (ii) The charging of the amount of such loan to the Loan
Account (in all other circumstances).


                     (c) There shall not be any recourse to or liability of the
Agent or any Revolving Credit Lender, on account of:

                      (i) Any delay in the making of any loan or advance
requested under the Revolving Credit.


                      (ii) Any delay by any bank or other depository institution
in treating the proceeds of any such loan or advance as collected funds.


                      (iii) Any delay in the receipt, and/or any loss, of funds
which constitute a loan or advance under the Revolving Credit, the wire transfer
of which was properly initiated by the Agent in accordance with wire
instructions provided to the Agent by the Lead Borrower.


           2.8. The Loan Account.

                     (a) An account ("Loan Account") shall be opened on the
books of the Agent in which a record shall be kept of all loans and advances
made under the Revolving Credit.

                     (b) The Agent shall also keep a record (either in the Loan
Account or elsewhere, as the Agent may from time to time elect) of all interest,
fees, service charges, costs, expenses, and other debits owed to the Agent and
each Revolving Credit Lender on account of the Liabilities and of all credits
against such amounts so owed.

                     (c) All credits against the Liabilities shall be
conditional upon final payment to the Agent for the account of each Revolving
Credit Lender of the items giving rise to such credits. The amount of any item
credited against the Liabilities which is charged back against the Agent or any
Revolving Credit Lender or is disgorged for any reason or is not so paid shall
be a Liability and shall be added to the Loan Account, whether or not the item
so charged back or not so paid is returned.

                     (d) Except as otherwise provided herein, all fees, service
charges, costs, and expenses for which any Borrower is obligated hereunder are
payable on demand. In the determination of Availability, the Agent may deem
fees, service charges, accrued interest, and other payments which will be due
and payable between the date of such determination and the first day of the then
next succeeding month as having been advanced under the Revolving Credit whether
or not such amounts are then due and payable.

                     (e) The Agent, without the request of the Lead Borrower,
may advance under the Revolving Credit any interest, fee, service charge, or
other payment to which the Agent or any Revolving Credit Lender is entitled from
any Borrower pursuant hereto and may charge the same to the Loan Account
notwithstanding that an OverLoan may result thereby. Such action on the part of
the Agent shall not constitute a waiver of the Agent's rights and each
Borrower's obligations under Section 2.10(b). Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2.8(e) shall
bear interest at the interest rate then and thereafter applicable to Prime
Margin Loans.

                     (f) Any statement rendered by the Agent or any Revolving
Credit Lender to the Lead Borrower concerning the Liabilities shall be
considered correct and accepted by each Borrower and shall be conclusively
binding upon each Borrower unless the Lead Borrower provides the Agent with
written objection thereto within twenty (20) days from the mailing of such
statement, which written objection shall indicate, with particularity, the
reason for such objection. The Loan Account and the Agent's books and records
concerning the loan arrangement contemplated herein and the Liabilities shall be
prima facie evidence and proof of the items described therein.

           2.9. The Revolving Credit Notes. The Borrowers' obligation to repay
loans and advances under the Revolving Credit, with interest as provided herein,
shall be evidenced by Notes (each, a "Revolving Credit Note") in the form of
EXHIBIT 2.10, annexed hereto, executed by each Borrower, one payable to each
Revolving Credit Lender. Neither the original nor a copy of any Revolving Credit
Note shall be required, however, to establish or prove any Liability. In the
event that any Revolving Credit Note is ever lost, mutilated, or destroyed, each
Borrower shall execute a replacement thereof and deliver such replacement to the
Agent.

           2.10. Payment of The Loan Account.

                     (a) The Borrowers may repay all or any portion of the
principal balance of the Loan Account from time to time until the Termination
Date.

                     (b) The Borrowers, without notice or demand from the Agent
or any Revolving Credit Lender, shall pay the Agent that amount, from time to
time, which is necessary so that there is no OverLoan outstanding.

                     (c) The Borrowers shall repay the then entire unpaid
balance of the Loan Account and all other Liabilities on the Termination Date.

                     (d) The Agent shall endeavor to cause the application of
payments (if any), pursuant to Sections 2.11(a) and 2.11(b) against Libor Loans
then outstanding in such manner as results in the least cost to the Borrowers,
but shall not have any affirmative obligation to do so nor liability on account
of the Agent's failure to have done so. In no event shall action or inaction
taken by the Agent excuse any Borrower from any indemnification obligation under
Section 2.10(e).

                     (e) The Borrowers shall indemnify the Agent and each
Revolving Credit Lender and hold the Agent and each Revolving Credit Lender
harmless from and against any loss, cost or expense (including loss of
anticipated profits and amounts payable by the Agent or such Revolving Credit
Lender on account of "breakage fees" (so-called)) which the Agent or such
Revolving Credit Lender may sustain or incur (including, without limitation, by
virtue of acceleration after the occurrence of any Event of Default) as a
consequence of the following:

                      (i) Default by any Borrower in payment of the principal
amount of or any interest on any Libor Loan as and when due and payable,
including any such loss or expense arising from interest or fees payable by such
Revolving Credit Lender in order to maintain its Libor Loans.


                      (ii) Default by any Borrower in making a borrowing or
conversion after the Lead Borrower has given (or is deemed to have given) a
request for a Revolving Credit Loan or a request to convert a Revolving Credit
Loan from one applicable interest rate to another.


                      (iii) The making of any payment on a Libor Loan or the
making of any conversion of any such Loan to a Prime Margin Loan on a day that
is not the last day of the applicable Interest Period with respect thereto.


           2.11. Interest on Revolving Credit Loans.

                     (a) Each Revolving Credit Loan shall bear interest at the
Prime Margin Rate unless timely notice is given (as provided in Section 2.5)
that the subject Revolving Credit Loan (or a portion thereof) is, or is to be
converted to, a Libor Loan.

                     (b) Each Revolving Credit Loan which consists of a Libor
Loan shall bear interest at the applicable Libor Rate.

                     (c) Subject to, and in accordance with, the provisions of
this Agreement, the Lead Borrower may cause all or a part of the unpaid
principal balance of the Loan Account to bear interest at the Prime Margin Rate
or the Libor Rate as specified from time to time by the Lead Borrower by notice
to the Agent.

                     (d) For ease of reference and administration, each part of
the Loan Account which bears interest at the same rate interest and for the same
Interest Period is referred to herein as if it were a separate "Revolving Credit
Loan".

                     (e) The Lead Borrower shall not select, renew, or convert
any interest rate for a Revolving Credit Loan such that, in addition to interest
at the Prime Margin Rate, there are more than Three (3) Libor Rates applicable
to the Revolving Credit Loans at any one time.

                     (f) The Borrowers shall pay accrued and unpaid interest on
each Revolving Credit Loan in arrears as follows:

                      (i) On the applicable Interest Payment Date for that
Revolving Credit Loan.


                      (ii) On the Termination Date and on the End Date.


                      (iii) Following the occurrence of any Event of Default,
with such frequency as may be determined by the Agent.


                     (g) Following the occurrence of any Event of Default (and
whether or not the Agent exercises the Agent's rights on account thereof), all
Revolving Credit Loans shall bear interest, at the option of the Agent or at the
instruction of the SuperMajority Lenders at rate which is the aggregate of the
rate applicable to Prime Margin Loans plus Two Percent (2%) per annum.

           2.12. Revolving Credit Closing Fee. In consideration of the closing
under this Agreement and the commitment to make loans and advances to the
Borrowers under the Revolving Credit and to maintain sufficient funds available
for such purpose, there has been earned and the Borrowers shall pay the
"Revolving Credit Closing Fee" (so referred to herein) in the amount, and in the
manner specified in the Fee Letter.

           2.13. Unused Line Fee. In addition to any other fee to be paid by the
Borrowers on account of the Revolving Credit, the Borrowers shall pay the Agent
for the benefit of the Revolving Credit Lenders the "Unused Line Fee" (so
referred to herein) of 0.30% per annum of the average difference, during the
month just ended (or relevant period with respect to the payment being made on
the Termination Date) between the Revolving Credit Ceiling and the aggregate of
the unpaid principal balance of the Loan Account and the undrawn Stated Amount
of L/C's outstanding during the relevant period. The Unused Line Fee shall be
paid in arrears, on the first day of each month after the execution of this
Agreement and on the Termination Date.

           2.14. Early Termination Fee.

                     (a) In the event that the Termination Date occurs prior to
April 21, 2006 for any reason, the Borrowers shall pay to the Agent, for the
benefit of the Revolving Credit Lenders, the "Revolving Credit Early Termination
Fee" (so referred to herein) in an amount equal to the product of (x) the
Revolving Credit Ceiling, multiplied by (y) One-half of one percent (.50%).

                     (b) All parties to this Agreement agree and acknowledge
that the Revolving Credit Lenders will have suffered damages on account of the
early termination of the Revolving Credit and that, in view of the difficulty in
ascertaining the amount of such damages, that the Early Termination Fee
constitutes reasonable compensation and liquidated damages to compensate
Revolving Credit Lenders on account thereof.

           2.15. Monitoring Fee.

           The Borrowers shall pay to the Agent a “Monitoring Fee” (so referred
to herein) in the amount, and in the manner specified in the Fee Letter.

           2.16. Concerning Fees. The Borrowers shall not be entitled to any
credit, rebate or repayment of any fee earned by the Agent or any Revolving
Credit Lender pursuant to this Agreement or any Loan Document notwithstanding
any termination of this Agreement or suspension or termination of the Agent's
and any Revolving Credit Lender's respective obligation to make loans and
advances hereunder.

           2.17. Agent's and Revolving Credit Lenders' Discretion.

                     (a) Each reference in the Loan Documents to the exercise of
discretion or the like by the Agent or any Revolving Credit Lender shall be to
such Person's exercise of its judgment, in good faith (which shall be presumed),
based upon such information of which that Person then has actual knowledge.

                     (b) In the exercise of such discretion, the following may
be taken into account.

                      (i) The reasonable anticipation: of an adverse change to
the value of the Collateral; the enforceability of the Agent's Collateral
Interests therein; or the amount which the Agent would likely realize therefrom
(taking into account delays which may possibly be encountered in the Agent's
realizing upon the Collateral and likely Costs of Collection).


                      (ii) The content, completeness, and accuracy of any report
or financial information delivered to the Agent or any Revolving Credit Lender
by or on behalf of any Borrower and the manner by such report or financial
information was prepared.


                      (iii) The existence of circumstances which suggest an
increase in the likelihood that any Borrower may become the subject of a
bankruptcy or insolvency proceeding.


                      (iv) The existence of circumstances suggest that any
Borrower is In Default.


                     (c) In the exercise of such discretion, the Agent and each
Revolving Credit Lender also may take into account any of the following factors:

                      (i) Those included in, or tested by, the definitions of
"Eligible Accounts," "Eligible Inventory" and "Cost".


                      (ii) The current financial and business climate of the
industry in which each Borrower competes (having regard for that Borrower's
position in that industry).


                      (iii) General macroeconomic conditions which have a
material effect on the Borrowers' cost structure.


                      (iv) Material changes in or to the mix of the Borrowers'
Inventory.


                      (v) Seasonality with respect to the Borrowers' Inventory
and patterns of retail sales.


                      (vi) Such other factors as the Agent and each Revolving
Credit Lender reasonably determine as having a material bearing on credit risks
associated with the providing of loans and financial accommodations to the
Borrowers.


                     (d) The burden of establishing the failure of the Agent or
any Revolving Credit Lender to have acted in a reasonable manner in such
Person's exercise of such discretion shall be the Borrowers' and may be made
only by clear and convincing evidence.

           2.18. Procedures For Issuance of L/C's.

                     (a) The Lead Borrower may request that the Agent cause the
issuance by the Issuer of L/C's for the account of any Borrower. Each such
request shall be in such manner as may from time to time be acceptable to the
Agent. Each request for the issuance of an L/C, or the amendment, renewal, or
extension of any outstanding L/C, shall be made in writing by an officer duly
authorized to act on behalf of the Borrowers and delivered to the Agent via hand
delivery, facsimile, or other electronic method of transmission reasonably in
advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance satisfactory to the Agent in
its discretion, and shall specify (i) the amount of such L/C, (ii) the date of
issuance, amendment, renewal, or extension of such L/C, (iii) the expiration
date of such L/C, (iv) the name and address of the beneficiary thereof (or the
beneficiary of the underlying L/C, as applicable), and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding L/C to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew, or extend such L/C.

                     (b) The Agent will endeavor to cause the issuance of any
L/C so requested by the Lead Borrower, provided that, at the time that the
request is made, the Revolving Credit has not been suspended as provided in
Section 2.6 and if so issued:

                      (i) The aggregate Stated Amount of all L/C's then
outstanding, does not exceed $90,000,000.00.


                      (ii) The expiry of the L/C is not later than the earlier
of Thirty (30) days prior to the Maturity Date or the following:


                      (A) Standby's: One (1) year from initial issuance.


                      (B) Documentary's: One hundred twenty (120) days from
issuance.


                      (iii) If the expiry of an L/C is later than the Maturity
Date, it is 103% cash collateralized at its issuance.


                      (iv) An OverLoan will not result from the issuance of the
subject L/C.


                     (c) Each Borrower shall execute such documentation to apply
for and support the issuance of an L/C as may be required by the Issuer.

                     (d) There shall not be any recourse to, nor liability of,
the Agent or any Revolving Credit Lender on account of

                      (i) Any delay or refusal by an Issuer to issue an L/C;


                      (ii) Any action or inaction of an Issuer on account of or
in respect to, any L/C.


                     (e) The Borrowers shall reimburse the Issuer for the amount
of any honoring of a drawing under an L/C on the same day on which such honoring
takes place. The Agent, without the request of any Borrower, may advance under
the Revolving Credit (and charge to the Loan Account) the amount of any honoring
of any L/C and other amount for which any Borrower, the Issuer, or the Revolving
Credit Lenders become obligated on account of, or in respect to, any L/C. Such
advance shall be made whether or not any Borrower is In Default or such advance
would result in an OverLoan. Such action shall not constitute a waiver of the
Agent's rights under Section 2.11(b) hereof.

           2.19. Fees For L/C's.

                     (a) The Borrower shall pay to the Agent a fee for the
benefit of the Revolving Credit Lenders, on account of L/C's, the issuance of
which had been procured by the Agent, monthly in arrears, and on the Termination
Date and on the End Date, equal to the following percentage per annum of the
weighted average Stated Amount of all L/C's outstanding during the period in
respect of which such fee is being paid based upon the corresponding amount of
Average Excess Availability as of the date of determination.


   ------------------------------------------------------------------------------------------------
             Level      Standby Fee     Documentary Fee      Average Excess Availability
   ------------------------------------------------------------------------------------------------
               I          1.75%           1.25%              Greater than $20,000,000.00
   ------------------------------------------------------------------------------------------------
              II          2.00%           1.50%              Less than or equal to $20,000,000.00
   ------------------------------------------------------------------------------------------------


The Standby Fee and the Documentary Fee on the Closing Date shall be established
at Level II for the initial fiscal quarter after the Closing Date and adjusted
at the end of each fiscal quarter thereafter based upon the amount of Average
Excess Availability. Following the occurrence of any Event of Default, such fee
shall be increased by Two percent (2%) per annum.


                     (b) In addition to the fee to be paid as provided in
Subsection 2.19(a), above, the Borrowers shall pay to the Agent (or to the
Issuer, if so requested by Agent), on demand, all issuance, processing,
negotiation, amendment, and administrative fees and other amounts charged by the
Issuer on account of, or in respect to, any L/C, as provided in the Fee Letter.

                     (c) If any change in Applicable Law shall either:

                      (i) impose, modify or deem applicable any reserve, special
deposit or similar requirements against letters of credit heretofore or
hereafter issued by any Issuer or with respect to which any Revolving Credit
Lender or any Issuer has an obligation to lend to fund drawings under any L/C;
or


                      (ii) impose on any Issuer any other condition or
requirements relating to any such letters of credit;


and the result of any event referred to in Section 2.19(c)(i) or 2.19(c)(ii),
above, shall be to increase the cost to any Revolving Credit Lender or to any
Issuer of issuing or maintaining any L/C (which increase in cost shall be the
result of such Issuer’s reasonable allocation among that Revolving Credit
Lender’s or Issuer’s letter of credit customers of the aggregate of such cost
increases resulting from such events), then, upon demand by the Agent and
delivery by the Agent to the Lead Borrower of a certificate of an officer of the
subject Revolving Credit Lender or the subject Issuer describing such change in
law, executive order, regulation, directive, or interpretation thereof, its
effect on such Revolving Credit Lender or such Issuer, and the basis for
determining such increased costs and their allocation, the Borrowers shall
immediately pay to the Agent, from time to time as specified by the Agent, such
amounts as shall be sufficient to compensate the subject Revolving Credit Lender
or the subject Issuer for such increased cost. Any Revolving Credit Lender’s or
any Issuer’s determination of costs incurred under Section 2.19(c)(i) or
2.19(c)(ii), above, and the allocation, if any, of such costs among the
Borrowers and other letter of credit customers of such Revolving Credit Lender
or such Issuer, if done in good faith and made on an equitable basis and in
accordance with such officer’s certificate, shall be conclusive and binding on
the Borrowers.

           2.20. Concerning L/C's.

                     (a) None of the Issuer, the Issuer's correspondents, any
Revolving Credit Lender, the Agent, or any advising, negotiating, or paying bank
with respect to any L/C shall be responsible in any way for:

                      (i) The performance by any beneficiary under any L/C of
that beneficiary's obligations to any Borrower.


                      (ii) The form, sufficiency, correctness, genuineness,
authority of any person signing; falsification; or the legal effect of; any
documents called for under any L/C if (with respect to the foregoing) such
documents on their face appear to be in order.


                     (b) The Issuer may honor, as complying with the terms of
any L/C and of any drawing thereunder, any drafts or other documents otherwise
in order, but signed or issued by an administrator, executor, conservator,
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, liquidator, receiver, or other legal representative of the party
authorized under such L/C to draw or issue such drafts or other documents.

                     (c) Unless otherwise agreed to, in the particular instance,
each Borrower hereby authorizes any Issuer to:

                      (i) Select an advising bank, if any.


                      (ii) Select a paying bank, if any.


                      (iii) Select a negotiating bank.


                     (d) All directions, correspondence, and funds transfers
relating to any L/C are at the risk of the Borrowers. The Issuer shall have
discharged the Issuer's obligations under any L/C which, or the drawing under
which, includes payment instructions, by the initiation of the method of payment
called for in, and in accordance with, such instructions (or by any other
commercially reasonable and comparable method). None of the Agent, any Revolving
Credit Lender, or the Issuer shall have any responsibility for any inaccuracy,
interruption, error, or delay in transmission or delivery by post, telegraph or
cable, or for any inaccuracy of translation.

                     (e) The Agent's, each Revolving Credit Lender's, and the
Issuer's rights, powers, privileges and immunities specified in or arising under
this Agreement are in addition to any heretofore or at any time hereafter
otherwise created or arising, whether by statute or rule of law or contract.

                     (f) The obligations of the Borrowers under this Agreement
with respect to L/C's are absolute, unconditional, and irrevocable and shall be
performed strictly in accordance with the terms hereof under all circumstances,
whatsoever including, without limitation, the following:

                      (i) Any lack of validity or enforceability or restriction,
restraint, or stay in the enforcement of this Agreement, any L/C, or any other
agreement or instrument relating thereto.


                      (ii) Any Borrower's consent to any amendment or waiver of,
or consent to the departure from, any L/C.


                      (iii) The existence of any claim, set-off, defense, or
other right which any Borrower may have at any time against the beneficiary of
any L/C.


                      (iv) Any good faith honoring of a drawing under any L/C,
which drawing possibly could have been dishonored based upon a strict
construction of the terms of the L/C.


           2.21. Changed Circumstances.

                     (a) The Agent may advise the Lead Borrower that the Agent
has made the good faith determination (which determination shall be final and
conclusive) of any of the following:

                      (i) Adequate and fair means do not exist for ascertaining
the rate for Libor Loans.


                      (ii) The continuation of or conversion of any Revolving
Credit Loan to a Libor Loan has been made impracticable or unlawful by the
occurrence of a contingency that materially and adversely affects the applicable
market or the compliance by the Agent or any Revolving Credit Lender in good
faith with any Applicable Law.


                      (iii) The indices on which the interest rates for Libor
Loans are based shall no longer represent the effective cost to the Agent or any
Revolving Credit Lender for U.S. dollar deposits in the interbank market for
deposits in which it regularly participates.


                     (b) In the event that the Agent advises the Lead Borrower
of an occurrence described in Section 2.23(a), then, until the Agent notifies
the Lead Borrower that the circumstances giving rise to such notice no longer
apply:

                      (i) The obligation of the Agent or each Revolving Credit
Lender to make loans of the type affected by such changed circumstances or to
permit the Lead Borrower to select the affected interest rate as otherwise
applicable to any Revolving Credit Loans shall be suspended.


                      (ii) Any notice which the Lead Borrower had given the
Agent with respect to any Libor Loan, the time for action with respect to which
has not occurred prior to the Agent's having given notice pursuant to Section
2.11(a), shall be deemed at the option of the Agent to not having been given.


           2.22. Designation of Lead Borrower as Borrowers' Agent.

                     (a) Each Borrower hereby irrevocably designates and
appoints the Lead Borrower as that Borrower's agent to obtain loans and advances
under the Revolving Credit, the proceeds of which shall be available to each
Borrower for those uses as those set forth in Section 2.1(d). As the disclosed
principal for its agent, each Borrower shall be obligated to the Agent and each
Revolving Credit Lender on account of loans and advances so made under the
Revolving Credit as if made directly by the Revolving Credit Lenders to that
Borrower, notwithstanding the manner by which such loans and advances are
recorded on the books and records of the Lead Borrower and of any Borrower.

                     (b) Each Borrower recognizes that credit available to it
under the Revolving Credit is in excess of and on better terms than it otherwise
could obtain on and for its own account and that one of the reasons therefor is
its joining in the credit facility contemplated herein with all other Borrowers.
Consequently, each Borrower hereby assumes and agrees to fully, faithfully, and
punctually discharge all Liabilities of all of the Borrowers.

                     (c) The Lead Borrower shall act as a conduit for each
Borrower (including itself, as a "Borrower") on whose behalf the Lead Borrower
has requested a Revolving Credit Loan.

                     (d) The proceeds of each loan and advance provided under
the Revolving Credit which is requested by the Lead Borrower shall be deposited
into the Operating Account or as otherwise indicated by the Lead Borrower. The
Lead Borrower shall cause the transfer of the proceeds thereof to the (those)
Borrower(s) on whose behalf such loan and advance was obtained. Neither the
Agent nor any Revolving Credit Lender shall have any obligation to see to the
application of such proceeds.

           2.23. Lenders' Commitments.

                     (a) Subject to Section 17.1 (which provides for assignments
and assumptions of commitments), each Revolving Credit Lender's "Revolving
Credit Percentage Commitment", and "Revolving Credit Dollar Commitment"
(respectively so referred to herein) is set forth on EXHIBIT 2.22, annexed
hereto.

                     (b) The obligations of each Revolving Credit Lender are
several and not joint. No Revolving Credit Lender shall have any obligation to
make any loan under the Revolving Credit in excess of either of the following:

                      (i) That Revolving Credit Lender's Revolving Credit
Percentage Commitment of the subject loan or advance or of Availability.


                      (ii) Any loan which, when aggregated with all other loans
made by that Revolving Credit Lender under the Revolving Credit and then
outstanding, exceed that Revolving Credit Lender's Revolving Credit Dollar
Commitment.


                     (c) No Revolving Credit Lender shall have any liability to
the Borrowers on account of the failure of any other Revolving Credit Lender to
provide any loan or advance under the Revolving Credit nor any obligation to
make up any shortfall which may be created by such failure.

                     (d) The Revolving Credit Dollar Commitments, Revolving
Credit Commitment Percentages, and identities of the Revolving Credit Lenders
may be changed, from time to time by the reallocation or assignment of Revolving
Credit Dollar Commitments and Revolving Credit Commitment Percentages amongst
the Revolving Credit Lenders or with other Persons who determine to become
"Revolving Credit Lenders", provided, however unless an Event of Default has
occurred (in which event, no consent of any Borrower is required) any assignment
to a Person not then a Revolving Credit Lender shall be subject to the prior
consent of the Lead Borrower (not to be unreasonably withheld), which consent
will be deemed given unless the Lead Borrower provides the Agent with written
objection, not more than Five (5) Business Days after the Agent shall have given
the Lead Borrower written notice of a proposed assignment).

                     (e) Upon written notice given the Lead Borrower from time
to time by the Agent, of any assignment or allocation referenced in Section
2.23(d):

                      (i) Each Borrower shall execute one or more replacement
Revolving Credit Notes to reflect such changed Revolving Credit Dollar
Commitments, Revolving Credit Commitment Percentages, and identities and shall
deliver such replacement Revolving Credit Notes to the Agent (which promptly
thereafter shall deliver to the Lead Borrower the Revolving Credit Notes so
replaced) provided however, in the event that a Revolving Credit Note is to be
exchanged following its acceleration or the entry of an order for relief under
the Bankruptcy Code with respect to any Borrower, the Agent, in lieu of causing
the Borrowers to execute one or more new Revolving Credit Notes, may issue the
Agent's Certificate confirming the resulting Revolving Credit Dollar Commitments
and Revolving Credit Percentage Commitments.


                      (ii) Such change shall be effective from the effective
date specified in such written notice and any Person added as a Revolving Credit
Lender shall have all rights and privileges of a Revolving Credit Lender
hereunder thereafter as if such Person had been a signatory to this Agreement
and any other Loan Document to which a Revolving Credit Lender is a signatory
and any Person removed as a Revolving Credit Lender shall be relieved of any
obligations or responsibilities of a Revolving Credit Lender hereunder
thereafter.


Article 3 Conditions Precedent:

           As a condition to the effectiveness of this Agreement, the
establishment of the Revolving Credit, and the making of the first loan under
the Revolving Credit, each of the documents respectively described in Sections
3.1 through and including 3.4, (each in form and substance satisfactory to the
Agent) shall have been delivered to the Agent, and the conditions respectively
described in Sections 3.5 through and including 3.9, shall have been satisfied:

           3.1. Corporate Due Diligence.

                     (a) Certificates of corporate good standing for each
Borrower, respectively issued by the Secretary of State for the state in which
that Borrower is incorporated.

                     (b) Certificates of due qualification, in good standing,
issued by the Secretary(ies) of State of each State in which the nature a
Borrower's business conducted or assets owned could require such qualification.

                     (c) Certificates of each Borrower's Secretaries of the due
adoption, continued effectiveness, and setting forth the texts of, each
corporate resolution adopted in connection with the establishment of the loan
arrangement contemplated by the Loan Documents and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents.

           3.2. Opinion. An opinion of counsel to the Borrowers in form and
substance satisfactory to the Agent.

           3.3. Additional Documents and Information. Such additional
instruments, documents, and information as the Agent or its counsel reasonably
may require or request including, without limitation, the following:

                     (a) Appraisal of the Borrowers' Inventory.

                     (b) Commercial finance examination performed by the Agent's
examiners and/or agents.

                     (c) All Loan Documents.

                     (d) Lien search results with respect to the Borrowers'
locations.

                     (e) Confirmation of filing of all necessary and appropriate
Financing Statements and such other documents as may be required to perfect the
Agent's and the Lenders' security interest in the Collateral.

                     (f) Receipt of discharges, releases, and terminations
required to afford the Agent and the Lenders a first, perfected security
interest in and to all Collateral, free and clear of all liens and encumbrances,
other than Permitted Encumbrances.

                     (g) Confirmation of insurance and appropriate endorsements
in favor of the Agent and the Lenders.

                     (h) Collateral access agreements, as may be necessary.

                     (i) Execution by all parties of the definitive Disney
License Agreement and confirmation that the Disney License Agreement is in full
force and effect.

                     (j) Confirmation by the Agent, in the Agent's sole and
exclusive discretion, that all terms and conditions of the Acquisition Agreement
have been satisfied, and that all conditions precedent to closing thereunder
have been satisfied.

                     (k) Execution by all parties and delivery to the Agent of
the Designation.

           3.4. Officers' Certificates. Certificates executed by the President
and the Chief Financial Officer of the Lead Borrower which state that

                     (a) Such officer, acting on behalf of the Borrowers, has
reviewed each of the Loan Documents and has had the benefit of independent
counsel (Attorneys Stroock & Stroock & Lavan LLP) of the Lead Borrower's
selection in connection with the review and negotiation of the Loan Documents.
In particular, and without limiting the generality of such review, the following
provisions of the Loan Documents have been brought to the attention of the
undersigned by such counsel:

                      (i) The waiver of the right to a trial by jury in
connection with controversies arising out of the loan arrangement contemplated
by the Loan Documents.


                      (ii) The designation of, and submission to the exclusive
jurisdiction and venue of, certain courts.


                      (iii) Various other waivers and indemnifications included
therein.


                      (iv) The circumstances under which the Liabilities could
be accelerated and the grace periods available with respect to certain Events of
Default.


                     (b) The representations and warranties made by the
Borrowers to the Agent and the Revolving Credit Lenders in the Loan Documents
are true and complete as of the date of such Certificate, and that no event has
occurred which is or which, solely with the giving of notice or passage of time
(or both) would be an Event of Default.

           3.5. Representations and Warranties. Each of the representations made
by or on behalf of each Borrower in this Agreement or in any of the other Loan
Documents or in any other report, statement, document, or paper provided by or
on behalf of each Borrower shall be true and complete as of the date as of which
such representation or warranty was made.

           3.6. Minimum Day One Availability. After giving effect to the first
funding under the Revolving Credit; all then held checks (if any); accounts
payable which are beyond credit terms then accorded the Borrowers; overdrafts;
any charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby; and L/C's to be issued at, or immediately
subsequent to, such establishment, Availability shall not be less than
$7,000,000.00.

           3.7. All Fees and Expenses Paid. All fees due at or immediately after
the first funding under the Revolving Credit and all costs and expenses incurred
by the Agent in connection with the establishment of the credit facility
contemplated hereby (including the fees and expenses of counsel to the Agent)
shall have been paid in full.

           3.8. No Borrower In Default. No Borrower is In Default.

           3.9. No Adverse Change. There has been no Material Adverse Change and
no event shall have occurred or failed to occur, which occurrence or failure is
or could have a materially adverse effect upon any Borrower's financial
condition when compared with such financial condition at October 31, 2004.

           3.10. Benefit of Conditions Precedent. The conditions set forth in
this Article 3, are for the sole benefit of the Agent and each Revolving Credit
Lender and may be waived by the Agent in whole or in part without prejudice to
the Agent or any Revolving Credit Lender.

No document shall be deemed delivered to the Agent or any Revolving Credit
Lender until received and accepted by the Agent at its offices in Boston,
Massachusetts. Under no circumstances shall this Agreement take effect until
executed and accepted by the Agent at said offices.

Article 4 General Representations, Covenants and Warranties:

           To induce each Revolving Credit Lender to establish the credit
facility contemplated herein and to induce the Revolving Credit Lenders to
provide loans and advances under the Revolving Credit (each of which loans shall
be deemed to have been made in reliance thereupon) the Borrowers, in addition to
all other representations, warranties, and covenants made by any Borrower in any
other Loan Document, make those representations, warranties, and covenants
included in this Agreement.

           4.1. Payment and Performance of Liabilities. The Borrowers shall pay
each payment Liability when due (or when demanded, if payable on demand) and
shall promptly, punctually, and faithfully perform each other Liability.

           4.2. Due Organization. Authorization. No Conflicts.

                     (a) Each Borrower presently is and hereafter shall remain
in good standing as a corporation under the laws of the State in which it is
organized, as set forth in the Preamble to this Agreement and is and shall
hereafter remain duly qualified and in good standing in every other State in
which, by reason of the nature or location of each Borrowers' assets or
operation of each Borrowers' business, such qualification may be necessary,
except where the failure to so qualify would have no more than a de minimis
adverse effect on the business or a assets of any Borrower.

                     (b) Each Borrower's respective organizational
identification number assigned to it by the State of its incorporation and its
respective federal employer identification number is listed on EXHIBIT 4.2,
annexed hereto.

                     (c) No Borrower shall change its State of organization; any
organizational identification number assigned to that Borrower by that State; or
that Borrowers' federal taxpayer identification number.

                     (d) Each Affiliate is listed on EXHIBIT 4.2. The Lead
Borrower shall provide the Agent with prior written notice of any entity's
becoming or ceasing to be an Affiliate.

                     (e) Each Borrower has all requisite power and authority to
execute and deliver all Loan Documents to which that Borrower is a party and has
and will hereafter retain all requisite power to perform all Liabilities.

                     (f) The execution and delivery by each Borrower of each
Loan Document to which it is a party; each Borrowers' consummation of the
transactions contemplated by such Loan Documents (including, without limitation,
the creation of Collateral Interests by that Borrower to secure the
Liabilities); each Borrowers' performance under those of the Loan Documents to
which it is a party

                      (i) Have been duly authorized by all necessary action.


                      (ii) Do not, and will not, contravene in any material
respect any provision of any Requirement of Law or obligation of that Borrower.


                      (iii) Will not result in the creation or imposition of, or
the obligation to create or impose, any Encumbrance upon any assets of that
Borrower pursuant to any Requirement of Law or obligation, except pursuant to
the Loan Documents.


                     (g) The Loan Documents have been duly executed and
delivered by each Borrower and are the legal, valid and binding obligations of
each Borrower, enforceable against each Borrower in accordance with their
respective terms.

           4.3. Trade Names.

                     (a) EXHIBIT 4.3, annexed hereto, is a listing of:

                      (i) All names under which any Borrower ever conducted its
business.


                      (ii) All Persons with whom any Borrower ever consolidated
or merged, or from whom any Borrower ever acquired in a single transaction or in
a series of related transactions substantially all of such Person's assets.


                     (b) The Lead Borrower will provide the Agent with not less
than twenty-one (21) days prior written notice (with reasonable particularity)
of any change to any Borrowers' name from that under which that Borrower is
conducting its business at the execution of this Agreement and will not effect
such change unless each Borrower is then in compliance with all provisions of
this Agreement.

           4.4. Infrastructure.

                     (a) Each Borrower has and will maintain a sufficient
infrastructure to conduct its business as presently conducted and as
contemplated to be conducted following its execution of this Agreement.

                     (b) Each Borrower owns and possesses, or has the right to
use (and will hereafter own, possess, or have such right to use) all patents,
industrial designs, trademarks, trade names, trade styles, brand names, service
marks, logos, copyrights, trade secrets, know-how, confidential information, and
other intellectual or proprietary property of any third Person necessary for
that Borrower's conduct of that Borrower's business.

                     (c) The conduct by each Borrower of that Borrower's
business does not presently infringe (nor will any Borrower conduct its business
in the future so as to infringe) the patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, or other intellectual or
proprietary property of any third Person.

           4.5. Locations.

                     (a) The Collateral, and the books, records, and papers of
Borrowers' pertaining thereto, are kept and maintained solely at those locations
which are listed on EXHIBIT 4.5, annexed hereto, which EXHIBIT includes, with
respect to each such location, the name and address of the landlord on the Lease
which covers such location (or an indication that a Borrower owns the subject
location) and of all service bureaus with which any such records are maintained.

                     (b) No Borrower shall remove any of the Collateral from
those locations listed on EXHIBIT 4.5 except for the following purposes:

                      (i) To accomplish sales of Inventory in the ordinary
course of business.


                      (ii) To move Inventory from one such location to another
such location.


                      (iii) To utilize such of the Collateral as is removed from
such locations in the ordinary course of business (such as motor vehicles).


                     (c) No Borrower will, other than in the ordinary course of
business:

                      (i) Execute, alter, modify, or amend any Lease.


                      (ii) Commit to, or open or close any location at which any
Borrower maintains, offers for sales, or stores any of the Collateral.


                     (d) Except as otherwise disclosed pursuant to, or permitted
by, this Section 4.5, no tangible personal property of any Borrower is in the
care or custody of any third party or stored or entrusted with a bailee or other
third party and none shall hereafter be placed under such care, custody,
storage, or entrustment.

           4.6. Encumbrances.

                     (a) The Borrowers are, and shall hereafter remain, the
owners of the Collateral free and clear of all Encumbrances other than any
Permitted Encumbrance.

                     (b) No Borrower has, and none shall have, possession of any
property on consignment to that Borrower.

                     (c) No Borrower shall acquire or obtain the right to use
any Equipment, the acquisition or right to use of which Equipment is otherwise
permitted by this Agreement, in which Equipment any third party has an interest,
except for:

                      (i) Equipment which is merely incidental to the conduct of
that Borrowers' business.


                      (ii) Equipment, the acquisition or right to use of which
has been consented to by the Agent, which consent may be conditioned upon the
Agent's receipt of such agreement with the third party which has an interest in
such Equipment as is satisfactory to the Agent.


           4.7. Indebtedness. The Borrowers do not and shall not hereafter have
any Indebtedness other than any Permitted Indebtedness.

                     (a) Any Indebtedness on account of the Revolving Credit.

                     (b) The Indebtedness (if any) listed on EXHIBIT 4.7,
annexed hereto.

                     (c) Indebtedness otherwise associated with the acquisition
of Equipment otherwise in compliance with the requirements of Section 4.6(c) and
permitted by the capital expenditure limitations imposed herein (Section 5.11).

           4.8. Insurance.

                     (a) EXHIBIT 4.8, annexed hereto, is a schedule of all
insurance policies owned by the Borrowers or under which any Borrower is the
named insured. Each of such policies is in full force and effect. Neither the
issuer of any such policy nor any Borrower is in default or violation of any
such policy.

                     (b) The Borrowers shall have and maintain at all times
insurance covering such risks, in such amounts, containing such terms, in such
form, for such periods, and written by such companies as may be satisfactory to
the Agent.

                     (c) All insurance carried by the Borrowers shall provide
for a minimum of Sixty (60) days' prior written notice of cancellation to the
Agent and all such insurance which covers the Collateral shall

                      (i) Include an endorsement in favor of the Agent, which
endorsement shall provide that the insurance, to the extent of the Agent's
interest therein, shall not be impaired or invalidated, in whole or in part, by
reason of any act or neglect of any Borrower or by the failure of any Borrower
to comply with any warranty or condition of the policy.


                      (ii) Not include an endorsement in favor of any other
Person.


                     (d) The coverage reflected on EXHIBIT 4.8 presently
satisfies the foregoing requirements, it being recognized by each Borrower,
however, that such requirements may change hereafter to reflect changing
circumstances.

                     (e) The Lead Borrower shall furnish the Agent from time to
time with certificates or other evidence satisfactory to the Agent regarding
compliance by the Borrowers with the foregoing requirements.

                     (f) In the event of the failure by the Borrowers to
maintain insurance as required herein, the Agent, at its option and the
Borrowers' expense, may obtain such insurance at the expense of the Borrowers,
provided, however, the Agent's obtaining of such insurance shall not constitute
a cure or waiver of any Event of Default occasioned by the Borrowers' failure to
have maintained such insurance.

                     (g) The Borrowers shall maintain at all times those
policies of insurance obtained by the Borrowers and assigned to the Lender.

           4.9. Licenses. The Disney License Agreement and each other license,
distributorship, franchise, and similar agreement issued to, or to which any
Borrower is a party is in full force and effect. No party to any such license or
agreement is in default or violation thereof. No Borrower has received any
notice or threat of cancellation of any such license or agreement.

           4.10. Leases. EXHIBIT 4.10, annexed hereto, is a schedule of all
presently effective Capital Leases. (Exhibit 4.5 includes a list of all other
presently effective Leases). Each of such Leases and Capital Leases is in full
force and effect. No party to any such Lease or Capital Lease is in default or
violation of any such Lease or Capital Lease. No Borrower has received any
notice or threat of cancellation of any such Lease or Capital Lease. Each
Borrower hereby authorizes the Agent at any time and from time to time to
contact any of the Borrowers' respective landlords in order to confirm the
Borrowers' continued compliance with the terms and conditions of the Lease(s)
between the subject Borrower and that landlord and to discuss such issues,
concerning the subject Borrower's occupancy under such Lease(s), as the Agent
may determine.

           4.11. Requirements of Law. Each Borrower is in compliance with, and
shall hereafter comply with and use its assets in compliance with, all
Requirements of Law except where the failure of such compliance will not have
more than a de minimis adverse effect on the Borrowers' business or assets. No
Borrower has received any notice of any violation of any Requirement of Law
(other than of a violation which has no more than a de minimis adverse effect on
the Borrowers' business or assets), which violation has not been cured or
otherwise remedied.

                     4.12. Labor Relations.

                     (a) No Borrower has been, and none is presently a party to
any collective bargaining or other labor contract.

                     (b) There is not presently pending and, to any Borrower's
knowledge, there is not threatened any of the following:

                      (i) Any strike, slowdown, picketing, work stoppage, or
employee grievance process.


                      (ii) Any proceeding against or affecting any Borrower
relating to the alleged violation of any Applicable Law pertaining to labor
relations or before National Labor Relations Board, the Equal Employment
Opportunity Commission, or any comparable governmental body, organizational
activity, or other labor or employment dispute against or affecting any
Borrower, which, if determined adversely to that Borrower could have more than a
de minimis adverse effect on that Borrower.


                      (iii) Any lockout of any employees by any Borrower (and no
such action is contemplated by any Borrower).


                      (iv) Any application for the certification of a collective
bargaining agent.


                     (c) No event has occurred or circumstance exists which
could provide the basis for any work stoppage or other labor dispute.

                     (d) Each Borrower:

                      (i) Has complied in all material respects with all
Applicable Law relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing.


                      (ii) Is not liable for the payment of more than a de
minimus amount of compensation, damages, taxes, fines, penalties, or other
amounts, however designated, for that Borrower's failure to comply with any
Applicable Law referenced in Section 4.12(d)(i).


           4.13. Maintain Properties. The Borrowers shall:

                     (a) Keep the Collateral in good order and repair (ordinary
reasonable wear and tear and insured casualty excepted).

                     (b) Not suffer or cause the waste or destruction of any
material part of the Collateral.

                     (c) Not use any of the Collateral in violation of any
policy of insurance thereon.

                     (d) Not transfer any material asset, material amount of
cash, or other material proceeds of Collateral to Hoop Holdings, LLC, except as
permitted by Section 4.19 of this Agreement.

                     (e) Not sell, lease, or otherwise dispose of any of the
Collateral, other than the following:

                      (i) The sale of Inventory in compliance with this
Agreement.


                      (ii) The disposal of Equipment which is obsolete, worn
out, or damaged beyond repair, which Equipment is replaced to the extent
necessary to preserve or improve the operating efficiency of any Borrower.


                      (iii) Permitted Dispositions.


                      (iv) The turning over to the Agent of all Receipts as
provided herein.


           4.14. Taxes.

                     (a) With respect to the Borrowers' federal, state, and
local tax liability and obligations:

                      (i) The Lead Borrower, in compliance with all Applicable
Law, has properly filed all returns due to be filed up to the date of this
Agreement.


                      (ii) Except as described on EXHIBIT 4.14:


                      (A) At no time has any Borrower received from any taxing
authority any request to perform any examination of or with respect to any
Borrower nor any other written or verbal notice in any way relating to any
claimed failure by any Borrower to comply with all Applicable Law concerning
payment of any taxes or other amounts in the nature of taxes.


                      (B) No agreement is extant which waives or extends any
statute of limitations applicable to the right of any taxing authority to assert
a deficiency or make any other claim for or in respect to federal income taxes.


                      (C) No issue has been raised in any tax examination of any
Borrower which, by application of similar principles, reasonably could be
expected to result in the assertion of a deficiency for any fiscal year open for
examination, assessment, or claim by any taxing authority.


                     (b) The Borrowers have, and hereafter shall: pay, as they
become due and payable, all taxes and unemployment contributions and other
charges of any kind or nature levied, assessed or claimed against any Borrower
or the Collateral by any person or entity whose claim could result in an
Encumbrance upon any asset of any Borrower or by any governmental authority;
properly exercise any trust responsibilities imposed upon any Borrower by reason
of withholding from employees' pay or by reason of any Borrowers' receipt of
sales tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by any Borrower; and timely file all
tax and other returns and other reports with each governmental authority to whom
any Borrower is obligated to so file.

           4.15. No Margin Stock. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulations U, T, and X of the Board of Governors of the
Federal Reserve System of the United States). No part of the proceeds of any
borrowing hereunder will be used at any time to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

           4.16. ERISA.

                     (a) Neither any Borrower nor any ERISA Affiliate has ever:

                      (i) Violated or failed to be in full compliance with any
Borrower's Employee Benefit Plan.


                      (ii) Failed timely to file all reports and filings
required by ERISA to be filed by any Borrower.


                      (iii) Engaged in any nonexempt "prohibited transactions"
or "reportable events" (respectively as described in ERISA).


                      (iv) Engaged in, or committed, any act such that a tax or
penalty reasonably could be imposed upon any Borrower on account thereof
pursuant to ERISA.


                      (v) Accumulate any material cumulative funding deficiency
within the meaning of ERISA.


                      (vi) Terminated any Employee Benefit Plan such that a lien
could be asserted against any assets of any Borrower on account thereof pursuant
to ERISA.


                      (vii) Been a member of, contributed to, or have any
obligation under any Employee Benefit Plan which is a multiemployer plan within
the meaning of Section 4001(a) of ERISA.


                     (b) Neither any Borrower nor any ERISA Affiliate shall ever
engage in any action of the type described in Section 4.16(a).

           4.17. Hazardous Materials.

                     (a) No Borrower has ever: (i) been legally responsible for
any release or threat of release of any Hazardous Material or (ii) received
notification of the incurrence of any expense in connection with the assessment,
containment, or removal of any Hazardous Material for which that Borrower would
be responsible.

                     (b) Each Borrower shall: (i) dispose of any Hazardous
Material only in compliance with all Environmental Laws and (ii) have possession
of any Hazardous Material only in the ordinary course of that Borrowers'
business and in compliance with all Environmental Laws.

           4.18. Litigation. Except as described in EXHIBIT 4.18, annexed
hereto, there is not presently pending or threatened by or against any Borrower
any suit, action, proceeding, or investigation which, if determined adversely to
any Borrower, would have more than a de minimis adverse effect upon a Borrower's
financial condition or ability to conduct its business as such business is
presently conducted or is contemplated to be conducted in the foreseeable
future.

           4.19. Dividends. Investments. Corporate Action. No Borrower shall:

                     (a) Pay any cash dividend or make any other distribution in
respect of any class of that Borrower's capital stock, except for: (i) dividends
permitted by, and made in accordance with Section 9.13.3(b) of the License
Agreement to make payments due under the "Tax Sharing Agreement" or
"Intercompany Services Agreement" to which the Borrowers are parties, or to
repay that portion of the working capital adjustment paid by The Children's
Place Retail Stores, Inc., and (ii) the investment of funds by Hoop Retail
Stores, LLC or The Disney Store, LLC into and for the benefit of Hoop Canada,
Inc. or The Disney Store (Canada) Ltd. in an amount not to exceed $5,000,000.00
in the aggregate at any one time, or the making of dividends by Hoop Canada,
Inc. and/or Hoop Canada Holdings, Inc. directly or indirectly to and for the
benefit of Hoop Retail Stores, LLC or The Disney Store, LLC.

                     (b) Make any payment on account of any Indebtedness other
than payment of the Liabilities (other than Indebtedness owed by one Borrower to
another Borrower).

                     (c) Own, redeem, retire, purchase, or acquire any of any
Borrower's capital stock.

                     (d) Invest in or purchase any stock or securities or rights
to purchase any such stock or securities, of any Person other than a Permitted
Investment.

                     (e) Merge or consolidate or be merged or consolidated with
or into any other corporation or other entity, other than with respect to the
Permitted Mergers.

                     (f) Consolidate any of that Borrower's operations with
those of any other Person other than of another Borrower.

                     (g) Organize or create any Affiliate.

                     (h) Subordinate any debts or obligations owed to that
Borrower by any third party to any other debts owed by such third party to any
other Person.

                     (i) Acquire any assets other than in the ordinary course
and conduct of that Borrower's business as conducted at the execution of this
Agreement.

           4.20. Loans. No Borrower shall make any loans or advances to, nor
acquire the Indebtedness of, any Person, provided, however, the foregoing does
not prohibit any of the following:

                     (a) Advance payments made to that Borrower's suppliers in
the ordinary course.

                     (b) Advances to that Borrower's officers, employees, and
salespersons with respect to reasonable expenses to be incurred by such
officers, employees, and salespersons for the benefit of that Borrower, which
expenses are properly substantiated by the person seeking such advance and
properly reimbursable by that Borrower.

                     (c) Advances permitted pursuant to Section 4.7(b) of this
Agreement.

           4.21. Protection of Assets. The Agent, in the Agent's discretion, and
from time to time, may discharge any tax or Encumbrance on any of the
Collateral, or take any other action which the Agent may deem necessary or
desirable to repair, insure, maintain, preserve, collect, or realize upon any of
the Collateral. The Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Agent has had an opportunity to be heard), from which finding no further appeal
is available, that the Agent had acted in actual bad faith or in a grossly
negligent manner. The Borrowers shall pay to the Agent, on demand, or the Agent,
in its discretion, may add to the Loan Account, all amounts paid or incurred by
the Agent pursuant to this Section 4.21.

           4.22. Line of Business. No Borrower shall engage in any business
other than the business in which it is currently engaged or a business
reasonably related thereto.

           4.23. Affiliate Transactions. No Borrower shall make any payment, nor
give any value to any Affiliate except for goods and services actually purchased
by that Borrower from, or sold by that Borrower to, such Affiliate for a price
and on terms which shall

                     (a) be competitive and fully deductible as an "ordinary and
necessary business expense" and/or fully depreciable under the Internal Revenue
Code of 1986 and the Treasury Regulations, each as amended; and

                     (b) be no less favorable to that Borrower than those which
would have been charged and imposed in an arms length transaction.

           4.24. Executive Pay.

                     (a) The only Executive Officers of the Borrowers, at the
execution of this Agreement, are those individuals referenced in the definition
of "Executive Officers", above.

                     (b) Prior to the execution of this Agreement, the Lead
Borrower furnished the Agent with copies of all written Executive Agreements and
outlines of the salient features of all unwritten Executive Agreements (as
amended to date) then extant. There are no unwritten agreements or
understandings between any Borrower and any Executive Officer which relate to
Executive Pay, written disclosure of which has not been made to the Agent.

                     (c) No Borrower will:

                      (i) Enter into any Executive Agreement not extant at the
execution of this Agreement.


                      (ii) Alter, amend, supplement, or otherwise change any
Executive Agreement.


                      (iii) Pay, provide, or facilitate any Executive Pay other
than as provided in an Executive Agreement or, if not covered by an Executive
Agreement, as permitted pursuant to Section 4.23 hereof.


           4.25. Further Assurances.

                     (a) No Borrower is the owner of, nor has it any interest
in, any property or asset which not be subject to a perfected Collateral
Interest in favor of the Agent (subject only to Permitted Encumbrances) to
secure the Liabilities, other than the License Agreement and each of the other
assets specifically excluded from the definition of Collateral as set forth in
Section 8.1 of this Agreement.

                     (b) No Borrower will hereafter acquire any asset or any
interest in property which is not, immediately upon such acquisition, subject to
such a perfected Collateral Interest in favor of the Agent to secure the
Liabilities (subject only to Permitted Encumbrances).

                     (c) Each Borrower shall execute and deliver to the Agent
such instruments, documents, and papers, and shall do all such things from time
to time hereafter as the Agent may request to carry into effect the provisions
and intent of this Agreement; to protect and perfect the Agent's Collateral
Interests in the Collateral; and to comply with all applicable statutes and
laws, and facilitate the collection of the Receivables Collateral. Each Borrower
shall execute all such instruments as may be required by the Agent with respect
to the recordation and/or perfection of the Collateral Interests created or
contemplated herein.

                     (d) Each Borrower hereby designates the Agent as and for
that Borrowers' true and lawful attorney, with full power of substitution, to
sign and file any financing statements in order to perfect or protect the
Agent's Collateral Interests in the Collateral.

                     (e) This Agreement constitutes an authenticated record
which authorizes the Agent to file such financing statements as the Agent
determines as appropriate to perfect or protect the Collateral Interests created
by this Agreement.

                     (f) A carbon, photographic, or other reproduction of this
Agreement or of any financing statement or other instrument executed pursuant to
this Section 4.25 shall be sufficient for filing to perfect the security
interests granted herein.

           4.26. Adequacy of Disclosure.

                     (a) All financial statements furnished to the Agent and to
each Revolving Credit Lender by each Borrower have been prepared in accordance
with GAAP consistently applied and present fairly the condition of the Borrowers
at the date(s) thereof and the results of operations and cash flows for the
period(s) covered (provided however, that unaudited financial statements are
subject to normal year end adjustments and to the absence of footnotes). There
has been no change in the Consolidated financial condition, results of
operations, or cash flows of the Borrowers since the date(s) of such financial
statements, other than changes in the ordinary course of business, which changes
have not been materially adverse, either singularly or in the aggregate.

                     (b) No Borrower has any contingent obligations or
obligation under any Lease or Capital Lease which is not noted in the Borrowers'
Consolidated financial statements furnished to the Agent and to each Revolving
Credit Lender prior to the execution of this Agreement.

                     (c) No document, instrument, agreement, or paper now or
hereafter given to the Agent or to any Revolving Credit Lender by or on behalf
of each Borrower or any guarantor of the Liabilities in connection with the
execution of this Agreement by the Agent and to each Revolving Credit Lender
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
therein not misleading. There is no fact known to any Borrower which has, or
which, in the foreseeable future could have, a material adverse effect on the
financial condition of any Borrower or any such guarantor which has not been
disclosed in writing to the Agent and to each Revolving Credit Lender.

           4.27. No Restrictions on Liabilities. Except as may contemplated by,
and in accordance with the Disney License Agreement, no Borrower shall enter
into or directly or indirectly become subject to any agreement which prohibits
or restricts, in any manner, any Borrowers':

                     (a) Creation of, and granting of Collateral Interests in
favor of the Agent.

                     (b) Incurrence of Liabilities.

           4.28. Other Covenants. No Borrower shall indirectly do or cause to be
done any act which, if done directly by that Borrower, would breach any covenant
contained in this Agreement.

Article 5 Financial Reporting and Performance Covenants:

           5.1. Maintain Records. The Borrowers shall:

                     (a) At all times, keep proper books of account, in which
full, true, and accurate entries shall be made of all of the Borrowers'
financial transactions, all in accordance with GAAP applied consistently with
prior periods to fairly reflect the Consolidated financial condition of the
Borrowers at the close of, and its results of operations for, the periods in
question.

                     (b) Timely provide the Agent with those financial reports,
statements, and schedules required by this Article 5 or otherwise, each of which
reports, statements and schedules shall be prepared, to the extent applicable,
in accordance with GAAP applied consistently with prior periods to fairly
reflect the Consolidated financial condition of the Borrowers at the close of,
and the results of operations for, the period(s) covered therein.

                     (c) At all times, keep accurate current records of the
Collateral including, without limitation, accurate current stock, cost, and
sales records of its Inventory, accurately and sufficiently itemizing and
describing the kinds, types, and quantities of Inventory and the cost and
selling prices thereof.

                     (d) At all times, retain independent certified public
accountants who are reasonably satisfactory to the Agent and instruct such
accountants to fully cooperate with, and be available to, the Agent to discuss
the Borrowers' financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants, as may be raised by the Agent.

                     (e) Not change any Borrower's fiscal year.

           5.2. Access to Records.

                     (a) Each Borrower shall afford the Agent with access from
time to time as the Agent may require to all properties owned by or over which
any Borrower has control. The Agent shall have the right, and each Borrower will
permit the Agent from time to time as Agent may request, to examine, inspect,
copy, and make extracts from any and all of the Borrowers' books, records,
electronically stored data, papers, and files. Each Borrower shall make all of
that Borrower's copying facilities available to the Agent.

                     (b) Each Borrower hereby authorizes the Agent to:

                      (i) Inspect, copy, duplicate, review, cause to be reduced
to hard copy, run off, draw off, and otherwise use any and all computer or
electronically stored information or data which relates to any Borrower, or any
service bureau, contractor, accountant, or other person, and directs any such
service bureau, contractor, accountant, or other person fully to cooperate with
the Agent with respect thereto.


                      (ii) Verify at any time the Collateral or any portion
thereof, including verification with Account Debtors, and/or with each
Borrower's computer billing companies, collection agencies, and accountants and
to sign the name of each Borrower on any notice to each Borrower's Account
Debtors or verification of the Collateral.


                     (c) The Agent from time to time may designate one or more
representatives to exercise the Agent's rights under this Section 5.2 as fully
as if the Agent were doing so.

           5.3. Immediate Notice to Agent. The Lead Borrower shall provide the
Agent with written notice promptly upon the occurrence of any of the following
events, which written notice shall be with reasonable particularity as to the
facts and circumstances in respect of which such notice is being given:

                     (a) Any change in any Borrower's President, chief executive
officer, chief operating officer, and chief financial officer (without regard to
the title(s) actually given to the Persons discharging the duties customarily
discharged by officers with those titles).

                     (b) Any ceasing of any Borrower's making of payment, in the
ordinary course, to any of its creditors (other than its ceasing of making of
such payments on account of a de minimis dispute).

                     (c) Any failure by any Borrower to pay rent at any of that
Borrower's locations, which failure continues for more than Twenty-one (21) days
following the last day on which such rent was payable without more than a de
minimis adverse effect to that Borrower.

                     (d) Any Material Adverse Change in the business,
operations, or financial affairs of any Borrower.

                     (e) Any Borrower's becoming In Default.

                     (f) Any intention on the part of any Borrower to discharge
that Borrower's present independent accountants or any withdrawal or resignation
by such independent accountants from their acting in such capacity (as to which,
see Subsection 5.1(d)).

                     (g) Any litigation which, if determined adversely to any
Borrower, might have a material adverse effect on the financial condition of
that Borrower.

           5.4. Borrowing Base Certificate. The Lead Borrower shall provide the
Agent by 12:30 p.m., daily, with a Borrowing Base Certificate (in the form of
EXHIBIT 5.4 annexed hereto, as such form may be revised from time to time by the
Agent). Such Certificate may be sent to the Agent by facsimile transmission,
provided that the original thereof is forwarded to the Agent on the date of such
transmission.

           5.5. Weekly Reports. Weekly, on Tuesday of each week (as of the then
immediately preceding Saturday) the Lead Borrower shall provide the Agent with a
sales audit report and a flash collateral report (each in such form as may be
specified from time to time by the Agent). Such report may be sent to the Agent
by facsimile transmission, provided that the original thereof is forwarded to
the Agent on the date of such transmission.

           5.6. Monthly Reports. Monthly, the Lead Borrower shall provide the
Agent with those financial statements and reports described in EXHIBIT 5.6,
annexed hereto.

           5.7. Annual Reports.

                     (a) Annually, in addition to the timely submission of the
monthly reporting required at the end of every month, within ninety (90) days
following the end of the Borrowers' fiscal year, the Lead Borrower shall furnish
the Agent with an original signed counterpart of the Borrowers' Consolidated
annual financial statement, which statement shall have been prepared by, and
bear the unqualified opinion of, the Lead Borrower's independent certified
public accountants (i.e. said statement shall be "certified" by such
accountants) and shall include, at a minimum (with comparative information for
the then prior fiscal year) a balance sheet, income statement, statement of
changes in shareholders' equity, cash flows, and schedules of consolidation.

                     (b) No later than the earlier of Fifteen (15) days prior to
the end of each of the Borrowers' fiscal years or the date on which such
accountants commence their work on the preparation of the Borrowers' annual
financial statement, the Lead Borrower shall give written notice to such
accountants (with a copy of such notice, when sent, to the Agent) that:

                      (i) Such annual financial statement will be delivered by
the Lead Borrower to the Agent (for subsequent distribution to each Revolving
Credit Lender).


                     (ii) It is the primary intention of the Borrowers, in its
engagement of such accountants, to satisfy the financial reporting requirements
set forth in this Article 5.


                      (iii) The Lead Borrower has been advised that the Agent
and each Revolving Credit Lender will rely thereon with respect to the
administration of, and transactions under, the credit facility contemplated by
this Agreement.


                     (c) Each annual statement shall be accompanied by such
accountant's Certificate indicating that, in conducting the audit for such
annual statement, nothing came to the attention of such accountants to believe
that the Borrower is not In Default (or that if the Borrower is in Default, the
facts and circumstances thereof).

           5.8. Officers' Certificates. The Lead Borrower shall cause either the
Lead Borrower's President or its Chief Financial Officer, in each instance, to
provide such Person's Certificate with those monthly financial statements to be
provided within Thirty (30) days of the end of each month and with those to be
provided quarterly and annual statements to be furnished pursuant to this
Agreement, which Certificate shall:

                     (a) Indicate that the subject statement was prepared in
accordance with GAAP consistently applied and presents fairly the Consolidated
financial condition of the Borrowers at the close of, and the results of the
Borrowers' operations and cash flows for, the period(s) covered, subject,
however to the following:

                      (i) Usual year end adjustments (this exception shall not
be included in the Certificate which accompanies such annual statement).


                      (ii) Material Accounting Changes (in which event, such
Certificate shall include a schedule (in reasonable detail) of the effect of
each such Material Accounting Change) not previously specifically taken into
account in the determination of the financial performance covenant imposed
pursuant to Section 5.11.


                     (b) Indicate either that (i) no Borrower is In Default, or
(ii) if such an event has occurred, its nature (in reasonable detail) and the
steps (if any) being taken or contemplated by the Borrowers to be taken on
account thereof.

                     (c) Include calculations concerning the Borrowers'
compliance (or failure to comply) at the date of the subject statement with each
of the financial performance covenants included in Section 5.11 hereof.

                     (d) Include confirmation that all of the Borrowers' taxes,
insurance premiums, and rental payments are current in all respects.

           5.9. Inventories, Appraisals, and Audits.

                     (a) The Agent, at the expense of the Borrowers, may
participate in and/or observe each physical count and/or inventory of so much of
the Collateral as consists of Inventory which is undertaken on behalf of any
Borrower.

                     (b) The Borrowers, at their own expense, shall cause not
less than One (1) physical inventories to be undertaken with respect to each of
the Borrowers' store locations, in each Twelve (12) month period during which
this Agreement is in effect (the scheduling of which shall be subject to the
Agent's discretion) conducted by such inventory takers as are satisfactory to
the Agent and following such methodology as may be satisfactory to the Agent.

                      (i) The Lead Borrower shall provide the Agent with a copy
of the preliminary results of each such inventory (as well as of any other
physical inventory undertaken by any Borrower) within Ten (10) days following
the completion of such inventory.


                      (ii) The Lead Borrower, within Thirty (30) days following
the completion of such inventory, shall provide the Agent with a reconciliation
of the results of each such inventory (as well as of any other physical
inventory undertaken by any Borrower) and shall post such results to the
Borrowers' stock ledger and, as applicable to the Borrowers' other financial
books and records .


                      (iii) The Agent, in its discretion, if any Borrower is In
Default, may cause such additional inventories to be taken as the Agent
determines (each, at the expense of the Borrowers).


                     (c) The Agent contemplates conducting up to Three (3)
appraisals of the Collateral during any Twelve (12) month period, but in its
discretion may obtain additional appraisals of the Collateral, from time to time
(in all events, at the Borrowers' expense) conducted by such appraisers as are
satisfactory to the Agent during such period.

                     (d) The Agent contemplates conducting up to Three (3)
commercial finance field examinations (in each event, at the Borrowers' expense)
of the Borrowers' books and records during any Twelve (12) month period during
which this Agreement is in effect, but in its discretion, may undertake
additional such audits (likewise at the Borrower's expense) during such period.

           5.10. Additional Financial Information.

                     (a) In addition to all other information required to be
provided pursuant to this Article 5, the Lead Borrower promptly shall provide
the Agent (and any guarantor of the Liabilities), with such other and additional
information concerning the Borrowers, the Collateral, the operation of the
Borrowers' business, and the Borrowers' financial condition, including original
counterparts of financial reports and statements, as the Agent may from time to
time request from the Lead Borrower.

                     (b) The Lead Borrower may provide the Agent, from time to
time hereafter, with updated forecasts of the Borrowers' anticipated performance
and operating results.

                     (c) In all events, the Lead Borrower, no sooner than Ninety
(90) nor later than Thirty (30) days prior to the end of each of the Borrowers'
fiscal years, shall provide the Agent with an updated and extended forecast
which shall go out at least through the end of the then next fiscal year and
shall include an income statement, balance sheet, and statement of cash flow, by
month, each Consolidated (with consolidating schedules) and each prepared in
conformity with GAAP and consistent with the Borrowers' then current practices.

                     (d) The Agent, following the receipt of any of such
forecast, may, but shall not be under any obligation to, provide its written
sign-off on such forecast (in which event, such forecast shall become the
Business Plan) and if it provides such written sign-off, may by written notice
to the Lead Borrower, extend or revise the financial performance covenants
included on EXHIBIT 5.11, annexed hereto.

                     (e) In the event that the Agent does not provide its
sign-off with respect to the updated and extended forecast to be provided at
year-end pursuant to Section 5.10(c), above, then the Agent, by written notice
to the Lead Borrower, may revise, roll-over, or extend, for the then coming
fiscal year, the financial performance covenants applicable to the Borrowers
pursuant to Section 5.11 hereof by extrapolation from the Business Plan.

                     (f) Each Borrower recognizes that all appraisals,
inventories, analysis, financial information, and other materials which the
Agent may obtain, develop, or receive with respect to the Borrowers are
confidential to the Agent and that, except as otherwise provided herein, no
Borrower is entitled to receipt of any of such appraisals, inventories,
analysis, financial information, and other materials, nor copies or extracts
thereof or therefrom.

           5.11. Financial Performance Covenants. The Borrowers shall observe
and comply with those financial performance covenants set forth on EXHIBIT
5.11(a), annexed hereto, certain of which covenants are based on the Business
Plan set forth on EXHIBIT 5.11(b), annexed hereto. Such financial performance
covenants are subject to change, revision, roll over, and extension as provided
in Section 5.10(d) hereof. Compliance with such financial performance covenants
shall be made as if no Material Accounting Changes had been made (other than any
Material Accounting Changes specifically taken into account in the setting of
such covenants). The Agent may determine the Borrowers' compliance with such
covenants based upon financial reports and statements provided by the Lead
Borrower to the Agent (whether or not such financial reports and statements are
required to be furnished pursuant to this Agreement) as well as by reference to
interim financial information provided to, or developed by, the Agent.

Article 6 Use of Collateral:

           6.1. Use of Inventory Collateral.

                     (a) No Borrower shall engage in any of the following with
respect to its Inventory:

                      (i) Any sale other than


                      (A) for fair consideration in the conduct of the
Borrowers' business in the ordinary course or,


                      (B) a Permitted Disposition.


                      (ii) Sales or other dispositions to creditors.


                      (iii) Sales or other dispositions in bulk (other than as
part of a Permitted Disposition).


                      (iv) Sales of any Collateral in breach of any provision of
this Agreement.


                     (b) No sale of Inventory shall be on consignment, approval,
or under any other circumstances such that, such Inventory may be returned to a
Borrower without the consent of the Agent.

           6.2. Inventory Quality. All Inventory now owned or hereafter acquired
by each Borrower is and will be of good and merchantable quality and free from
defects (other than defects within customary trade tolerances).

           6.3. Adjustments and Allowances. Each Borrower may grant such
allowances or other adjustments to that Borrower's Account Debtors (exclusive of
extending the time for payment of any Account or Account Receivable, which shall
not be done without first obtaining the Agent's prior written consent in each
instance) as that Borrower may reasonably deem to accord with sound business
practice, provided, however, the authority granted the Borrowers pursuant to
this Section 6.3 may be limited or terminated by the Agent at any time in the
Agent's discretion.

           6.4. Validity of Accounts.

                      (a) The amount of each Account shown on the books,
records, and invoices of the Borrowers represented as owing by each Account
Debtor is and will be the correct amount actually owing by such Account Debtor
and shall have been fully earned by performance by the Borrowers.

                     (b) The Agent from time to time may verify the Receivables
Collateral directly with the Borrowers' Account Debtors, such verification to be
undertaken in keeping with commercially reasonable commercial lending standards.

                     (c) No Borrower has any knowledge of any impairment of the
validity or collectability of any of the Accounts. The Lead Borrower shall
notify the Agent of any such impairment immediately after any Borrower becomes
aware of any such impairment.

                     (d) No Borrower shall post any bond to secure any
Borrower's performance under any agreement to which any Borrower is a party nor
cause any surety, guarantor, or other third party obligee to become liable to
perform any obligation of any Borrower (other than to the Agent) in the event of
any Borrower's failure so to perform.

           6.5. Notification to Account Debtors. The Agent shall have the right
(whether or not an Event of Default has occurred) to notify any of the
Borrowers' Account Debtors to make payment directly to the Agent and to collect
all amounts due on account of the Collateral.

Article 7 Cash Management. Payment of Liabilities:

           7.1. The Blocked, and Operating Accounts.

                     (a) The following checking accounts have been or will be
established (and are so referred to herein):

                      (i) The "Blocked Account" (so referred to herein):
Established by the Borrower with Wachovia Bank.


                      (ii) The "Operating Account" (so referred to herein):
Established by the Borrower with Wachovia Bank.


                     (b) The contents of each DDA (other than the Operating
Account) and of the Blocked Account constitutes Collateral and Proceeds of
Collateral.

                     (c) The Borrowers shall pay all fees and charges of, and
maintain such impressed balances as may be required by the depository in which
any account is opened as required hereby (even if such account is opened by
and/or is the property of the Agent).

           7.2. Proceeds and Collections.

                     (a) All Receipts and all cash proceeds of any sale or other
disposition of any of each Borrower's assets:

                      (i) Constitute Collateral and proceeds of Collateral.


                      (ii) Shall be held in trust by the Borrowers for the
Agent.


                      (iii) After deposit into a DDA, if applicable, shall be
transferred only to the Blocked Account.


                     (b) The Lead Borrower shall cause the ACH or wire transfer
to the Blocked Account, not less frequently than daily (except in a
circumstance, as confirmed in writing by the Agent, in the Agent's sole and
exclusive discretion, where (x) remaining Availability is greater than
$20,000,000.00, and (y) the Borrowers are not In Default and/or no Event of
Default has occurred) of the following:

                      (i) The then contents of each DDA (other than any Exempt
DDA), each such transfer to be net of any minimum balance, not to exceed
$1,000.00, as may be required to be maintained in the subject DDA by the bank at
which such DDA is maintained.


                      (ii) The proceeds of all credit card charges not otherwise
provided for pursuant hereto.


                      (iii) Telephone advice (confirmed by written notice) shall
be provided to the Agent on each Business Day on which any such transfer is
made.


                     (c) In the event that, notwithstanding the provisions of
this Section 7.2, any Borrower receives or otherwise has dominion and control of
any Receipts, or any proceeds or collections of any Collateral, such Receipts,
proceeds, and collections shall be held in trust by that Borrower for the Agent
and shall not be commingled with any of that Borrower's other funds or deposited
in any account of any Borrower other than as instructed by the Agent.

           7.3. Payment of Liabilities.

                     (a) On each Business Day, the Agent shall apply the then
collected balance of the Blocked Account (net of fees charged, and of such
impressed balances as may be required by the bank at which the Blocked Account
is maintained) towards the unpaid balance of the Loan Account and all other
Liabilities; provided, however, for purposes of the calculation of interest on
the unpaid principal balance of the Loan Account, such payment shall be deemed
to have been made One (1) Business Day after such transfer.

                     (b) The following rules shall apply to deposits and
payments under and pursuant to this Section 7.3:

                      (i) Funds shall be deemed to have been deposited to the
Blocked Account on the Business Day on which deposited, provided that notice of
such deposit is available to the Agent by 2:00PM on that Business Day.


                      (ii) Funds paid to the Agent, other than by deposit to the
Blocked Account, shall be deemed to have been received on the Business Day when
they are good and collected funds, provided that notice of such payment is
available to the Agent by 2:00PM on that Business Day.


                      (iii) If notice of a deposit to the Blocked Account
(Section 7.3(b)(i) or payment (Section 7.3(b)(ii)) is not available to the Agent
until after 2:00PM on a Business Day, such deposit or payment shall be deemed to
have been made at 9:00AM on the then next Business Day.


                      (iv) All deposits to the Blocked Account and other
payments to the Agent are subject to clearance and collection.


                     (c) The Agent shall transfer to the Operating Account any
surplus in the Blocked Account remaining after the application towards the
Liabilities referred to in Section 7.3(a), above (less those amount which are to
be netted out, as provided therein) provided, however, in the event that

                     (i) any Borrower is In Default; and

                     (ii) one or more L/C's are then outstanding,


then the Agent may establish a funded reserve of up to 103% of the aggregate
Stated Amounts of such L/C’s. Such funded reserve shall either be (i) returned
to the Lead Borrower provided that no Borrower is In Default or (ii) applied
towards the Liabilities following the occurrence of any Event of Default
described in Section 10.11 or acceleration following the occurrence of any other
Event of Default.

           7.4. The Operating Account. Except as otherwise specifically provided
in, or permitted by, this Agreement, all checks shall be drawn by the Lead
Borrower upon, and other disbursements shall be made by the Lead Borrower solely
from, the Operating Account.

Article 8 Grant of Security Interest:

           8.1. Grant of Security Interest. To secure the Borrowers' prompt,
punctual, and faithful performance of all and each of the Liabilities, each
Borrower hereby grants to the Agent, for the ratable benefit of the Revolving
Credit Lenders, a continuing security interest in and to, and assigns to the
Agent, for the ratable benefit of the Revolving Credit Lenders, the following,
and each item thereof, whether now owned or now due, or in which that Borrower
has an interest, or hereafter acquired, arising, or to become due, or in which
that Borrower obtains an interest, and all products, Proceeds, substitutions,
and accessions of or to any of the following (all of which, together with any
other property in which the Agent may in the future be granted a security
interest, is referred to herein as the "Collateral"):

          (a) All Accounts and accounts receivable.

          (b) All Inventory.

          (c) All General Intangibles.

          (d) All Equipment.

          (e) All Goods.

          (f) All Fixtures.

          (g) All Chattel Paper.

          (h) All Letter-of-Credit Rights.

          (i) All Payment Intangibles.

          (j) All Supporting Obligations.

          (k) All books, records, and information relating to the Collateral
and/or to the operation of each Borrowers' business, and all rights of access to
such books, records, and information, and all property in which such books,
records, and information are stored, recorded, and maintained.

          (l) All Leasehold Interests.

          (m) All Investment Property, Instruments, Documents, Deposit Accounts,
money, policies and certificates of insurance, deposits, impressed accounts,
compensating balances, cash, or other property.

          (n) All insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates arise out of any of the foregoing.
(8.1(a)) through 8.1(m)) or otherwise.

          (o) All liens, guaranties, rights, remedies, and privileges pertaining
to any of the foregoing (8.1(a)) through 8.1(n)), including the right of
stoppage in transit.


  The foregoing notwithstanding, none of the following shall be part of the
Collateral: Disney Dollars, Gift Cards, Disney Stored Value Cards, or Theme Park
Admission Passes (as such terms are defined in the License Agreement).


           8.2. Extent and Duration of Security Interest.

                     (a) The security interest created and granted herein is in
addition to, and supplemental of, any security interest previously granted by
any Borrower to the Agent and shall continue in full force and effect applicable
to all Liabilities until both

                     (i) all Liabilities have been paid and/or satisfied in
full; and

                     (ii) the security interest created herein is specifically
terminated in writing by a duly authorized officer of the Agent.


                     (b) It is intended that the Collateral Interests created
herein extend to and cover all assets of each Borrower, other than those assets
specifically excluded from the Collateral, as set forth on EXHIBIT 8.2(b),
annexed hereto.

Article 9 Agent As Borrowers' Attorney-In-Fact:

           9.1. Appointment as Attorney-In-Fact. Each Borrower hereby
irrevocably constitutes and appoints the Agent (acting through any officer of
the Agent) as that Borrowers' true and lawful attorney, with full power of
substitution, following the occurrence of an Event of Default, to convert the
Collateral into cash at the sole risk, cost, and expense of that Borrower, but
for the sole benefit of the Agent and the Revolving Credit Lenders. The rights
and powers granted the Agent by this appointment include but are not limited to
the right and power to:

           (a) Prosecute, defend, compromise, or release any action relating to
the Collateral.

          (b) Sign change of address forms to change the address to which each
Borrowers' mail is to be sent to such address as the Agent shall designate;
receive and open each Borrowers' mail; remove any Receivables Collateral and
Proceeds of Collateral therefrom and turn over the balance of such mail either
to the Lead Borrower or to any trustee in bankruptcy or receiver of the Lead
Borrower, or other legal representative of a Borrower whom the Agent determines
to be the appropriate person to whom to so turn over such mail.

          (c) Endorse the name of the relevant Borrower in favor of the Agent
upon any and all checks, drafts, notes, acceptances, or other items or
instruments; sign and endorse the name of the relevant Borrower on, and receive
as secured party, any of the Collateral, any invoices, schedules of Collateral,
freight or express receipts, or bills of lading, storage receipts, warehouse
receipts, or other documents of title respectively relating to the Collateral.

          (d) Sign the name of the relevant Borrower on any notice to that
Borrowers' Account Debtors or verification of the Receivables Collateral; sign
the relevant Borrowers' name on any Proof of Claim in Bankruptcy against Account
Debtors, and on notices of lien, claims of mechanic's liens, or assignments or
releases of mechanic's liens securing the Accounts.

          (e) Take all such action as may be necessary to obtain the payment of
any letter of credit and/or banker's acceptance of which any Borrower is a
beneficiary.

          (f) Repair, manufacture, assemble, complete, package, deliver, alter
or supply goods, if any, necessary to fulfill in whole or in part the purchase
order of any customer of each Borrower.

          (g) Use, license or transfer any or all General Intangibles of each
Borrower.


           9.2. No Obligation to Act. The Agent shall not be obligated to do any
of the acts or to exercise any of the powers authorized by Section 9.1 herein,
but if the Agent elects to do any such act or to exercise any of such powers, it
shall not be accountable for more than it actually receives as a result of such
exercise of power, and shall not be responsible to any Borrower for any act or
omission to act except for any act or omission to act as to which there is a
final determination made in a judicial proceeding (in which proceeding the Agent
has had an opportunity to be heard) which determination includes a specific
finding that the subject act or omission to act had been grossly negligent or in
actual bad faith.

Article 10 Events of Default:

          The occurrence of any event described in this Article 10 respectively
shall constitute an “Event of Default” herein. The occurrence of any Event of
Default shall also constitute, without notice or demand, a default under all
other agreements between the Agent or any Revolving Credit Lender and any
Borrower and instruments and papers heretofore, now, or hereafter given the
Agent or any Revolving Credit Lender by any Borrower.

           10.1. Failure to Pay the Revolving Credit. The failure by any
Borrower to pay when due any principal of, interest on, or fees in respect of,
the Revolving Credit.

           10.2. Failure To Make Other Payments. The failure by any Borrower to
pay when due (or upon demand, if payable on demand) any payment Liability other
than any payment liability on account of the principal of, or interest on, or
fees in respect of, the Revolving Credit.

           10.3. Failure to Perform Covenant or Liability (No Grace Period). The
failure by any Borrower to promptly, punctually, faithfully and timely perform,
discharge, or comply with any covenant or Liability included in any of the
following provisions hereof:

Section Relates to


4.7 Indebtedness


4.14 Pay taxes


4.19 Dividends. Investments. Other Corporate Actions


4.23 Affiliate Transactions


Article 5 Reporting Requirements and Financial Performance Covenants


Article 7 Cash Management


           10.4. Failure to Perform Covenant or Liability (Grace Period). The
failure by any Borrower, within ten (10) days following the earlier of any
Borrowers' knowledge of a breach of any covenant or Liability not described in
any of Sections 10.2, or 10.3 or of its receipt of written notice from the Agent
of the breach of any of any of such covenants or Liabilities.

           10.5. Misrepresentation. The determination by the Agent that any
representation or warranty at any time made by any Borrower to the Agent or any
Revolving Credit Lender was not true or complete in all material respects when
given.

           10.6. Acceleration of Other Debt. Breach of Other Agreements. The
occurrence of any event such that (i) any Indebtedness of any Borrower to any
creditor other than the Agent or any Revolving Credit Lender in an amount
greater than $500,000.00 could be accelerated, (ii) without the consent of any
Borrower, any material Lease could be terminated (whether or not the subject
creditor or lessor takes any action on account of such occurrence), or (iii) the
occurrence of any event which constitutes an event of default, or any event
which would, solely with notice or the passage of time, or both, would
constitute an event of default under any documents, instruments, or agreements
entered into by any Borrower with the Walt Disney Companies, including without
limitation, the Disney License Agreement (whether or not any of the Walt Disney
Companies has taken any action on account of such occurrence).

           10.7. Default Under Other Agreements. The occurrence of any breach of
any covenant or Liability imposed by, or of any default under, any agreement
(including any Loan Document) between the Agent or any Revolving Credit Lender
and any Borrower or instrument given by any Borrower to the Agent or any
Revolving Credit Lender and the expiry, without cure, of any applicable grace
period (notwithstanding that the subject Agent or Revolving Credit Lender may
not have exercised all or any of its rights on account of such breach or
default).

           10.8. Uninsured Casualty Loss. The occurrence of any uninsured loss,
theft, damage, or destruction of or to any material portion of the Collateral.

           10.9. Attachment. Judgment. Restraint of Business.

                     (a) The service of process upon the Agent or any Revolving
Credit Lender or any Participant seeking to attach, by trustee, mesne, or other
process, any funds of any Borrower on deposit with, or assets of any Borrower in
the possession of, the Agent or that Revolving Credit or such Participant.

                     (b) The entry of any judgment against any Borrower in an
amount of $500,000.00 or more, which judgment is not satisfied (if a money
judgment) or appealed from (with execution or similar process stayed) within
fifteen (15) days of its entry.

                     (c) The entry of any order or the imposition of any other
process having the force of law, the effect of which is to restrain in any
material way the conduct by any Borrower of its business in the ordinary course.

           10.10. Business Failure. Any act by, against, or relating to any
Borrower, or its property or assets, which act constitutes the determination, by
any Borrower, to initiate a program of partial or total self-liquidation;
application for, consent to, or sufferance of the appointment of a receiver,
trustee, or other person, pursuant to court action or otherwise, over all, or
any part of any Borrower's property; the granting of any trust mortgage or
execution of an assignment for the benefit of the creditors of any Borrower, or
the occurrence of any other voluntary or involuntary liquidation or extension of
debt agreement for any Borrower; the offering by or entering into by any
Borrower of any composition, extension, or any other arrangement seeking relief
from or extension of the debts of any Borrower; or the initiation of any
judicial or non-judicial proceeding or agreement by, against, or including any
Borrower which seeks or intends to accomplish a reorganization or arrangement
with creditors; and/or the initiation by or on behalf of any Borrower of the
liquidation or winding up of all or any part of any Borrower's business or
operations.

           10.11. Bankruptcy. The failure by any Borrower to generally pay the
debts of that Borrower as they mature; adjudication of bankruptcy or insolvency
relative to any Borrower; the entry of an order for relief or similar order with
respect to any Borrower in any proceeding pursuant to the Bankruptcy Code or any
other federal bankruptcy law; the filing of any complaint, application, or
petition by any Borrower initiating any matter in which any Borrower is or may
be granted any relief from the debts of that Borrower pursuant to the Bankruptcy
Code or any other insolvency statute or procedure; the filing of any complaint,
application, or petition against any Borrower initiating any matter in which
that Borrower is or may be granted any relief from the debts of that Borrower
pursuant to the Bankruptcy Code or any other insolvency statute or procedure,
which complaint, application, or petition is not timely contested in good faith
by that Borrower by appropriate proceedings or, if so contested, is not
dismissed within thirty (30) days of when filed.

           10.12. Indictment - Forfeiture. The indictment of, or institution of
any legal process or proceeding against, any Borrower, under any Applicable Law
where the relief, penalties, or remedies sought or available include the
forfeiture of any property of any Borrower and/or the imposition of any stay or
other order, the effect of which could be to restrain in any material way the
conduct by any Borrower of its business in the ordinary course.

           10.13. Guarantor's Default The occurrence of any Guarantor's Default.

           10.14. Termination of Guaranty. The termination or attempted
termination of any guaranty by any Guarantor or Secondary Guarantor.

           10.15. Challenge to Loan Documents.

                     (a) Any challenge by or on behalf of any Borrower to the
validity of any Loan Document or the applicability or enforceability of any Loan
Document strictly in accordance with the subject Loan Document's terms or which
seeks to void, avoid, limit, or otherwise adversely affect any security interest
created by or in any Loan Document or any payment made pursuant thereto.

                     (b) Any determination by any court or any other judicial or
government authority that any Loan Document is not enforceable strictly in
accordance with the subject Loan Document's terms or which voids, avoids,
limits, or otherwise adversely affects any security interest created by any Loan
Document or any payment made pursuant thereto.

           10.16. Key Management. The death or disability of, or failure to
exercise that authority and discharge those management responsibilities with
respect to the Lead Borrower as are exercised and discharged by, both Ezra Dabah
and Mario Ciampi at the execution of this Agreement if not replaced by
executives approved by the Agent in its reasonable credit judgment within Ninety
(90) days after such death or disability or the commencement of such failure.

           10.17. Change in Control. Any Change in Control.

Article 11 Rights and Remedies Upon Default:

           11.1. Acceleration. Upon the occurrence of any Event of Default as
described in Section 10.11, all Indebtedness of the Borrowers to the Revolving
Credit Lenders shall be immediately due and payable. Upon the occurrence of any
Event of Default other than as described in Section 10.11, the Agent may (and on
the issuance of Acceleration Notice(s) requisite to the causing of Acceleration,
the Agent shall) declare all Indebtedness of the Borrowers to the Revolving
Credit Lenders to be immediately due and payable and may exercise all of the
Agent's Rights and Remedies as the Agent from time to time thereafter determines
as appropriate.

           11.2. Rights of Enforcement. Subject to and only to the extent
permitted by the terms and conditions of the Designation and in compliance with
Section 16.5 of the Disney License Agreement, the Agent shall have all of the
rights and remedies of a secured party upon default under the UCC, in addition
to which the Agent shall have all and each of the following rights and remedies:

          (a) To give notice to any bank at which any DDA or Blocked Account is
maintained and in which Proceeds of Collateral are deposited, to turn over such
Proceeds directly to the Agent.

          (b) To give notice to any customs broker of any of the Borrowers to
follow the instructions of the Agent as provided in any written agreement or
undertaking of such broker in favor of the Agent.

          (c) To collect the Receivables Collateral with or without the taking
of possession of any of the Collateral.

          (d) To take possession of all or any portion of the Collateral.

          (e) To sell, lease, or otherwise dispose of any or all of the
Collateral, in its then condition or following such preparation or processing as
the Agent deems advisable and with or without the taking of possession of any of
the Collateral.

          (f) To apply the Receivables Collateral or the Proceeds of the
Collateral towards (but not necessarily in complete satisfaction of) the
Liabilities.

          (g) To exercise all or any of the rights, remedies, powers,
privileges, and discretions under all or any of the Loan Documents.


           11.3. Sale of Collateral. Subject to and only to the extent permitted
by the terms and conditions of the Designation and in compliance with Section
16.5 of the Disney License Agreement,

                     (a) Any sale or other disposition of the Collateral may be
at public or private sale upon such terms and in such manner as the Agent deems
advisable, having due regard to compliance with any statute or regulation which
might affect, limit, or apply to the Agent's disposition of the Collateral.

                     (b) Unless the Collateral is perishable or threatens to
decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Agent shall provide the Lead Borrower such notice as
may be practicable under the circumstances), the Agent shall give the Lead
Borrower at least ten (10) days prior notice, by authenticated record, of the
date, time, and place of any proposed public sale, and of the date after which
any private sale or other disposition of the Collateral may be made. Each
Borrower agrees that such written notice shall satisfy all requirements for
notice to that Borrower which are imposed under the UCC or other applicable law
with respect to the exercise of the Agent's rights and remedies upon default.

                     (c) The Agent and any Revolving Credit Lender may purchase
the Collateral, or any portion of it at any sale held under this Article.

                     (d) If any of the Collateral is sold, leased, or otherwise
disposed of by the Agent on credit, the Liabilities shall not be deemed to have
been reduced as a result thereof unless and until payment is finally received
thereon by the Agent.

                     (e) The Agent shall apply the proceeds of the Agent's
exercise of its rights and remedies upon default pursuant to this Article 11

           11.4. Occupation of Business Location. Subject to and only to the
extent permitted by the terms and conditions of the Designation and in
compliance with Section 16.5 of the Disney License Agreement, in connection with
the Agent's exercise of the Agent's rights under this Article 11, the Agent may
enter upon, occupy, and use any premises owned or occupied by each Borrower, and
may exclude each Borrower from such premises or portion thereof as may have been
so entered upon, occupied, or used by the Agent. The Agent shall not be required
to remove any of the Collateral from any such premises upon the Agent's taking
possession thereof, and may render any Collateral unusable to the Borrowers. In
no event shall the Agent be liable to any Borrower for use or occupancy by the
Agent of any premises pursuant to this Article 11, nor for any charge (such as
wages for any Borrowers' employees and utilities) incurred in connection with
the Agent's exercise of the Agent's Rights and Remedies.

           11.5. Grant of Nonexclusive License. Each Borrower hereby grants to
the Agent a royalty free nonexclusive irrevocable license to use, apply, and
affix any trademark, trade name, logo, or the like in which any Borrower now or
hereafter has rights (but excluding any such rights under the Disney License
Agreement), such license being with respect to the Agent's exercise of the
rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory.

           11.6. Assembly of Collateral. Subject to and only to the extent
permitted by the terms and conditions of the Designation and in compliance with
Section 16.5 of the Disney License Agreement,, the Agent may require any
Borrower to assemble the Collateral and make it available to the Agent at the
Borrowers' sole risk and expense at a place or places which are reasonably
convenient to both the Agent and the Lead Borrower.

           11.7. Rights and Remedies. The rights, remedies, powers, privileges,
and discretions of the Agent hereunder (herein, the "Agent's Rights and
Remedies") shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have. No delay or omission by the Agent in exercising or
enforcing any of the Agent's Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Agent of any Event of Default or
of any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement. No single or partial exercise of
any of the Agent's Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Agent and any person, at
any time, shall preclude the other or further exercise of the Agent's Rights and
Remedies. No waiver by the Agent of any of the Agent's Rights and Remedies on
any one occasion shall be deemed a waiver on any subsequent occasion, nor shall
it be deemed a continuing waiver. Subject to and only to the extent permitted by
the terms and conditions of the Designation and in compliance with Section 16.5
of the Disney License Agreement. the Agent's Rights and Remedies may be
exercised at such time or times and in such order of preference as the Agent may
determine. The Agent's Rights and Remedies may be exercised without resort or
regard to any other source of satisfaction of the Liabilities.

Article 12 Cure and Reinstatement Rights

          Notwithstanding anything to the contrary contained in Article 10, or
Article 11, or Article 14, the Agent’s Rights and Remedies shall be subject to
the following terms and conditions, and subject to and only to the extent
permitted by the terms and conditions of the Designation and in compliance with
Section 16.5 of the Disney License Agreement.

           12.1. Financially Curable Defaults. The following Defaults or Events
of Default shall constitute "Financially Curable Defaults" (so referred to
herein): (i) payment defaults, whether with respect to the Liabilities, or
otherwise; (ii) breach of Financial Performance Covenants, and (iii) breach of
Availability and Borrowing Base requirements.

                     (a) Upon any Borrower becoming In Default or upon the
occurrence of any Event of Default with respect to Financially Curable Defaults,
the Agent shall provide written notice thereof to the Borrowers and to the Walt
Disney Companies. The notice shall set forth the actions necessary to be taken,
and the amount of cash required to be paid to the Agent by either the Borrowers
and/or a third party on their behalf to so implement the cure required by the
Agent. The Borrowers acknowledge that any such cure may be further conditioned
upon the Borrowers and/or such third party reimbursing the Agent for all costs
and expenses incurred incidental to the Default or Event of Default and the
implementation of the cure, including attorneys fees and expenses, as well as
the assessment by the Lender and the payment by the Borrowers and/or such third
party of an appropriate waiver fee in an amount to be determined by the Agent,
in the Agent's sole and exclusive discretion.

                     (b) Any such cure shall be implemented to the satisfaction
of the Agent, in its reasonable discretion, and the required amounts paid to the
Agent, within Five (5) Business Days of delivery of the notice from the Agent.
If the Borrowers and/or such third party do in fact implement the steps and make
the payment required by the Agent, then the Agent shall deliver written
confirmation thereof, whereupon the Default or Event of Default shall be deemed
cured and the Revolving Credit shall be reinstated.

           12.2. Non-Curable Defaults. The Borrowers acknowledge and agree that
the following Defaults and Events of Default constitute "Non-Curable Defaults
(so referred to herein)," cannot be cured, and that they have no right to cure
or attempt to cure any Default or Event of Default related to the events
described in any of Sections 10.5 (Misrepresentation), 10.10 (Business Failure),
10.11 (Bankruptcy), 10.12 (Indictment - Forfeiture), or 10.15 (Challenge to Loan
Documents). Upon the occurrence of any Default or Event of Default with respect
to Non-Curable Defaults, the Agent may commence enforcing the Agent's Rights and
Remedies in accordance with Article 11.

           12.3. Other Defaults. To the extent that a Default or Event of
Default occurs for a reason other than those specified in Section 12.1 or
Section 12.2 (collectively, "Other Defaults"), and the circumstance(s) giving
rise to any Other Defaults is(are) susceptible of being cured, as determined by
the Agent in its sole and exclusive discretion, the Agent may, in its sole and
exclusive discretion, afford the Borrowers and any third party acting on the
Borrowers' behalf the opportunity of attempting to cure any such Other Default.

                     (a) In such circumstance, the Agent shall provide written
notice thereof to the Borrowers and to the Walt Disney Companies. The notice
shall set forth the actions necessary to be taken, and/or the amount of cash
required to be paid to the Agent by either the Borrowers and/or such third party
to so implement the cure required by the Agent. The Borrowers acknowledge that
any such cure may be further conditioned upon the Borrowers and/or such third
party reimbursing the Agent for all costs and expenses incurred incidental to
the Default or Event of Default and the implementation of the cure, including
attorneys fees and expenses, as well as the assessment by the Lender and the
payment by the Borrowers and/or such third party of an appropriate waiver fee in
an amount to be determined by the Agent, in the Agent's sole and exclusive
discretion.

                     (b) Any such cure shall be implemented to the satisfaction
of the Agent, in its reasonable discretion, and the required amounts paid to the
Agent, within Five (5) Business Days of delivery of the notice from the Agent.
If the Borrowers and/or such third party do in fact implement the steps and make
the payment required by the Agent, then the Agent shall deliver written
confirmation thereof, whereupon the Default or Event of Default shall be deemed
cured and the Revolving Credit shall be reinstated.

           12.4. Pending Cure; Failure to Cure. The Borrowers acknowledge and
agree that pending the potential cure by the Borrowers or any third party of any
Financially Curable Default or Other Default, the Agent and the Revolving Credit
Lenders shall have no obligation to make any additional Revolving Credit Loans
or extend financial accommodations to or for the benefit of any Borrower. In the
event that the Walt Disney Companies or any third party that is acceptable to
the Agent in its reasonable credit judgment desires to assist with any potential
cure, the Agent and the Borrowers each agree and commit to work diligently and
in good faith to address the Default or Event of Default and endeavor to reach a
mutually acceptable resolution thereof. Such a resolution could include, as
examples and without limitation:

          (i) A waiver of any Default or Event of Default by the Agent and the
Lenders;

          (ii) A curing of the Default or Event of Default by the Borrowers, or
a third party on the Borrowers' behalf;

          (iii) An amendment to the provision of the Loan Documents which have
been breached so as to resolve the Default or Event of Default;

          (iv) An infusion of cash or other equity injection on the Borrowers'
behalf; and

          (v) Any and all other similar and reasonable methods of addressing and
resolving the Default or Event of Default.

          (d) In the event that either (i) the good faith negotiations are
discontinued, or (ii) the Agent and the Borrowers and any third party involved
in such negotiations are unable to reach a mutually acceptable resolution of the
Default or Event of Default within Thirty (30) days after the date of the
predicating Default, or such longer time as the parties may agree, the Agent may
thereupon commence enforcing the Agent's Rights and Remedies as provided in
Article 11 without further notice to the Borrowers or any such third party.

           12.5. Limitation on Cure Rights. The Borrowers further acknowledge
and agree that although they may cure successive Financially Curable Defaults
and Other Defaults, they shall have no right to cure (i) any Other Defaults
which the Agent has determined is not susceptible of being cured and as to which
the Agent has not delivered a notice of default specifying the actions and/or
payments required to be made in order to cure the subject Other Default, (ii)
more than Three (3) Defaults or Events of Default in the aggregate, and (iii)
any Default or Event of Default which occurs within Sixty (60) days after the
occurrence of any Default or Event of Default which had been cured as provided
herein.

Article 13 Revolving Credit Fundings and Distributions:

           13.1. Revolving Credit Funding Procedures. Subject to Section 13.2:

          (a) The Agent shall advise each Revolving Credit Lender, no later than
2:00PM on a date on which any Revolving Credit Loan is to be made on that date.
Such advice, in each instance, may be by telephone or facsimile transmission,
provided that if such advice is by telephone, it shall be confirmed in writing.
Advice of a Revolving Credit Loan shall include the amount of and interest rate
applicable to the subject Revolving Credit Loan.

          (b) Subject to that Revolving Credit Lender's Revolving Credit Dollar
Commitment, each Revolving Credit Lender, by no later than the end of business
on the day on which the subject Revolving Credit Loan is to be made, shall
Transfer that Revolving Credit Lender's Revolving Credit Percentage Commitment
of the subject Revolving Credit Loan to the Agent.


           13.2. Agent's Covering of Fundings:

                     (a) Each Revolving Credit Lender shall make available to
the Agent, as provided herein, that Revolving Credit Lender's Revolving Credit
Percentage Commitment of the following:

                     (i) Each Revolving Credit Loan, up to the maximum amount of
that Revolving Credit Lender's Revolving Credit Dollar Commitment of the
Revolving Credit Loans.

                     (ii) Up to the maximum amount of that Revolving Credit
Lender's Revolving Credit Dollar Commitment of each L/C Drawing (to the extent
that such L/C Drawing is not "covered" by a Revolving Credit Loan as provided
herein).


                     (b) In all circumstances, the Agent may:

                     (i) Assume that each Revolving Credit Lender, subject to
Section 13.3(a), timely shall make available to the Agent that Revolving Credit
Lender's Revolving Credit Percentage Commitment of each Revolving Credit Loan,
notice of which is provided pursuant to Section 12.1 and shall make available,
to the extent not "covered" by a Revolving Credit Loan, that Revolving Credit
Lender's Revolving Credit Percentage Commitment of any honoring of an L/C.

                     (ii) In reliance upon such assumption, make available the
corresponding amount to the Borrowers.

                     (iii) Assume that each Revolving Credit Lender timely shall
pay, and shall make available, to the Agent all other amounts which that
Revolving Credit Lender is obligated to so pay and/or make available hereunder
or under any of the Loan Documents.


                     (c) In the event that, in reliance upon any of such
assumptions, the Agent makes available, a Revolving Credit Lender's Revolving
Credit Percentage Commitment of one or more Revolving Credit Loans, or any other
amount to be made available hereunder or under any of the Loan Documents, which
amount a Revolving Credit Lender (a "Delinquent Revolving Credit Lender") fails
to provide to the Agent within One (1) Business Day of written notice of such
failure, then:

                     (i) The amount which had been made available by the Agent
is an "Agent's Cover" (and is so referred to herein).

                     (ii) All interest paid by the Borrowers on account of the
Revolving Credit Loan or coverage of the subject L/C Drawing which consist of
the Agent's Cover shall be retained by the Agent until the Agent's Cover, with
interest, has been paid.

                     (iii) The Delinquent Revolving Credit Lender shall pay to
the Agent, on demand, interest at a rate equal to the prevailing federal funds
rate on any Agent's Cover in respect of that Delinquent Revolving Credit Lender

                     (iv) The Agent shall have succeeded to all rights to
payment to which the Delinquent Revolving Credit Lender otherwise would have
been entitled hereunder in respect of those amounts paid by or in respect of the
Borrowers on account of the Agent's Cover together with interest until it is
repaid. Such payments shall be deemed made first towards the amounts in respect
of which the Agent's Cover was provided and only then towards amounts in which
the Delinquent Revolving Credit Lender is then participating. For purposes of
distributions to be made pursuant to Section 13.3(a) (which relates to ordinary
course distributions) or Section 14.6 (which relates to distributions of
proceeds of a Liquidation) below, amounts shall be deemed distributable to a
Delinquent Revolving Credit Lender (and consequently, to the Agent to the extent
to which the Agent is then entitled) at the highest level of distribution (if
applicable) at which the Delinquent Revolving Credit Lender would otherwise have
been entitled to a distribution.

                     (v) Subject to Subsection 13.2(c)(iv), the Delinquent
Revolving Credit Lender shall be entitled to receive any payments from the
Borrowers to which the Delinquent Revolving Credit Lender is then entitled,
provided however there shall be deducted from such amount and retained by the
Agent any interest to which the Agent is then entitled on account of Section
13.2(c)(ii), above.


                     (d) A Delinquent Revolving Credit Lender shall not be
relieved of any obligation of such Delinquent Revolving Credit Lender hereunder
(all and each of which shall constitute continuing obligations on the part of
any Delinquent Revolving Credit Lender).

                     (e) A Delinquent Revolving Credit Lender may cure its
status as a Delinquent Revolving Credit Lender by paying the Agent the aggregate
of the following:

                     (i) The Agent's Cover (to the extent not previously repaid
by the Borrowers and retained by the Agent in accordance with Subsection
13.2(c)(iv)), above) with respect to that Delinquent Revolving Credit Lender.

                     Plus

                     (ii) The aggregate of the amount payable under Subsection
13.2(c)(iii), above (which relates to interest to be paid by that Delinquent
Revolving Credit Lender).

                     Plus

                     (iii) All such costs and expenses as may be incurred by the
Agent in the enforcement of the Agent's rights against such Delinquent Revolving
Credit Lender.


           13.3. Ordinary Course Distributions. (This Section 13.3 applies
unless the provisions of Section 14.6 (which relates to distributions in the
event of a Liquidation) becomes operative).

                     (a) On such day as may be set from time to time by the
Agent (or more frequently at the Agent's option) the Agent and each Revolving
Credit Lender shall settle up on amounts advanced under the Revolving Credit and
collected funds received in the Blocked Account.

                     (b) The Agent shall distribute to each Revolving Credit
Lender, such Person's respective pro-rata share of principal, fees, and interest
payments on the Revolving Credit Loans when actually received and collected by
the Agent (excluding the One (1) Business Days for settlement provided for in
Section 7.3(a), which shall be for the account of the Agent only). For purposes
of calculating interest due to a Revolving Credit Lender, that Revolving Credit
Lender shall be entitled to receive interest on the actual amount contributed by
that Revolving Credit Lender towards the principal balance of the Revolving
Credit Loans outstanding during the applicable period covered by the interest
payment made by the Borrowers. Any net principal reductions to the Revolving
Credit Loans received by the Agent in accordance with the Loan Documents during
such period shall not reduce such actual amount so contributed, for purposes of
calculation of interest due to that Revolving Credit Lender, until the Agent has
distributed to that Revolving Credit Lender its pro-rata share thereof.

                     (c) No Revolving Credit Lender shall have any interest in,
or right to receive any part of any interest which reflects "float" as described
in the proviso included in Section7.3(a). Any such float shall be for the
account of the Agent only.

                     (d) No Revolving Credit Lender shall have any interest in,
or right to receive any part of, the Agent's Fee to be paid by the Borrowers to
the Agent pursuant to this Agreement.

                     (e) Any amount received by the Agent as reimbursement for
any cost or expense (including without limitation, attorneys' reasonable fees)
shall be distributed by the Agent to that Person which is entitled to such
reimbursement as provided in this Agreement (and if such Person(s) is (are) the
Revolving Credit Lenders, pro-rata based upon their respective Revolving Credit
Commitment Percentages at the date on which the expense, in respect of which
such reimbursement is being made, was incurred).

                     (f) Each distribution pursuant to this Section 13.3 is
subject to Section 13.2(c), above.

Article 14 Acceleration and Liquidation:

           Subject to and only to the extent permitted by the terms and
conditions of the Designation and in compliance with Section 16.5 of the Disney
License Agreement:

           14.1. Acceleration Notices

                     (a) The Agent may give the Revolving Credit Lenders an
Acceleration Notice at any time following the occurrence of an Event of Default.

                     (b) The SuperMajority Lenders may give the Agent an
Acceleration Notice at any time following the occurrence of an Event of Default.
Such notice may be by multiple counterparts, provided that counterparts executed
by the requisite Revolving Credit Lenders are received by the Agent within a
period of five (5) consecutive Business Days.

           14.2. Acceleration. Unless stayed by judicial or statutory process,
the Agent shall Accelerate the Liabilities on account of the Revolving Credit
within a commercially reasonable time following:

           (a) The Agent's giving of an Acceleration Notice to the Revolving
Credit Lenders as provided in Section 14.1(a).

          (b) The Agent's receipt of an Acceleration Notice from the
SuperMajority Lenders, in compliance with Section 14.1(b).


           14.3. Initiation of Liquidation Unless stayed by judicial or
statutory process, a Liquidation shall be initiated by the Agent within a
commercially reasonable time following Acceleration of Liabilities on account of
the Revolving Credit. The Agent shall provide written notice of the initiation
of any Liquidation to the Walt Disney Companies.

           14.4. Actions At and Following Initiation of Liquidation

                     (a) At the initiation of a Liquidation the Agent and the
Revolving Credit Lenders shall "net out" each Revolving Credit Lender's
respective contributions towards the Revolving Credit Loans, so that each
Revolving Credit Lender holds that Revolving Credit Lender's Revolving Credit
Percentage Commitment of the Revolving Credit Loans and advances.

                     (b) Following the initiation of a Liquidation, each
Revolving Credit Lender shall contribute, towards any L/C thereafter honored and
not immediately reimbursed by the Borrowers, that Revolving Credit Lender's
Revolving Credit Percentage Commitment of such honoring.

           14.5. Agent's Conduct of Liquidation

                     (a) Any Liquidation shall be conducted by the Agent, with
the advice and assistance of the Revolving Credit Lenders.

                     (b) The Agent may establish one or more Nominees to "bid
in" or otherwise acquire ownership to any Post Foreclosure Asset.

                     (c) The Agent shall manage the Nominee and manage and
dispose of any Post Foreclosure Assets with a view towards the realization of
the economic benefits of the ownership of the Post Foreclosure Assets and in
such regard, the Agent and/or the Nominee may operate, repair, manage, maintain,
develop, and dispose of any Post Foreclosure Asset in such manner as the Agent
determines as appropriate under the circumstances.

                     (d) The Agent may decline to undertake or to continue
taking a course of action or to execute an action plan (whether proposed by the
Agent or any Revolving Credit Lender) unless indemnified to the Agent's
satisfaction by the Revolving Credit Lenders against any and all liability and
expense which may be incurred by the Agent by reason of taking or continuing to
take that course of action or action plan.

                     (e) Each Revolving Credit Lender shall execute all such
instruments and documents not inconsistent with the provisions of this Agreement
as the Agent and/or the Nominee reasonably may request with respect to the
creation and governance of any Nominee, the conduct of the Liquidation, and the
management and disposition of any Post Foreclosure Asset.

                     (f) The Agent shall provide written notice of the material
courses of action undertaken in a Liquidation to the Walt Disney Companies.

           14.6. Distribution of Liquidation Proceeds:

                     (a) The Agent may establish one or more reasonably funded
reserve accounts into which proceeds of the conduct of any Liquidation may be
deposited in anticipation of future expenses which may be incurred by the Agent
in the exercise of rights as a secured creditor of the Borrowers and prior
claims which the Agent anticipates may need to be paid.

                     (b) The Agent shall distribute the net proceeds of
Liquidation in accordance with the relative priorities set forth in Section
14.7.

                     (c) Each Revolving Credit Lender, on the written request of
the Agent and/or any Nominee, not more frequently than once each month, shall
reimburse the Agent and/or any Nominee, Pro-Rata, for any cost or expense
reasonably incurred by the Agent and/or the Nominee in the conduct of a
Liquidation, which amount is not covered out of current proceeds of the
Liquidation, which reimbursement shall be paid over to and distributed by the
Agent.

           14.7. Relative Priorities To Proceeds of Liquidation

                     (a) All distributions of proceeds of a Liquidation shall be
net of payment over to the Agent as reimbursement for all reasonable third party
costs and expenses incurred by the Agent and to Lenders' Special Counsel and to
any funded reserve established pursuant to Section 14.6(a).

                     (b) The proceeds of a Liquidation, net of those amounts
described in Section 13.2(c)(iv), shall be distributed based on the following
priorities:

                     (i) To the Revolving Credit Lenders (other than any
Delinquent Revolving Credit Lender), pro-rata, to those fees distributable
hereunder to the Revolving Credit Lenders; and then

                     (ii) To the Revolving Credit Lenders (other than any
Delinquent Revolving Credit Lender), pro-rata, to accrued interest on the
Revolving Credit; and then

                     (iii) To the Revolving Credit Lenders (other than any
Delinquent Revolving Credit Lender), pro-rata, to the unpaid principal balance
of the Revolving Credit (including amounts necessary to cover any undrawn
L/C's); and then

                     (iv) To any Delinquent Revolving Credit Lenders, pro-rata
to amounts to which such Revolving Credit Lenders otherwise would have been
entitled pursuant to Sections 14.7(b)(i), 14.7(b)(ii), 14.7(b)(iii); and then

                     (v) To the Revolving Credit Lenders, pro-rata, to the
extent of the Revolving Credit Early Termination Fee; and then

                     (vi) To any other Liabilities.


Article 15 The Agent:

           15.1. Appointment of The Agent

                     (a) Each Lender appoints and designates Wells Fargo Retail
Finance, LLC as the "Agent" hereunder and under the Loan Documents.

                     (b) Each Revolving Credit Lender authorizes the Agent:

                     (i) To execute those of the Loan Documents and all other
instruments relating thereto to which the Agent is a party.

                     (ii) To take such action on behalf of the Revolving Credit
Lenders and to exercise all such powers as are expressly delegated to the Agent
hereunder and in the Loan Documents and all related documents, together with
such other powers as are reasonably incident thereto.


           15.2. Responsibilities of Agent

                     (a) The Agent shall not have any duties or responsibilities
to, or any fiduciary relationship with, any Revolving Credit Lender except for
those expressly set forth in this Agreement.

                     (b) Neither the Agent nor any of its Affiliates shall be
responsible to any Revolving Credit Lender for any of the following:

                     (i) Any recitals, statements, representations or warranties
made by any Borrower or any other Person.

                     (ii) Any appraisals or other assessments of the assets of
any Borrower or of any other Person responsible for or on account of the
Liabilities.

                     (iii) The value, validity, effectiveness, genuineness,
enforceability, or sufficiency of the Loan Agreement, the Loan Documents or any
other document referred to or provided for therein.

                     (iv) Any failure by any Borrower or any other Person (other
than the Agent) to perform its obligations under the Loan Documents.


                     (c) The Agent may employ attorneys, accountants, and other
professionals and agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such attorneys, accountants, and other
professionals or agents or attorneys-in-fact selected by the Agent with
reasonable care. No such attorney, accountant, other professional, agent, or
attorney-in-fact shall be responsible for any action taken or omitted to be
taken by any other such Person.

                     (d) Neither the Agent, nor any of its directors, officers,
or employees shall be responsible for any action taken or omitted to be taken or
omitted to be taken by any other of them in connection herewith in reliance upon
advice of its counsel nor, in any other event except for any action taken or
omitted to be taken as to which a final judicial determination has been or is
made (in a proceeding in which such Person has had an opportunity to be heard)
that such Person had acted in a grossly negligent manner, in actual bad faith,
or in willful misconduct.

                     (e) The Agent shall not have any responsibility in any
event for more funds than the Agent actually receives and collects.

                     (f) The Agent, in its separate capacity as a Lender, shall
have the same rights and powers hereunder as any other Lender.

           15.3. Concerning Distributions By the Agent

                     (a) The Agent in the Agent's reasonable discretion based
upon the Agent's determination of the likelihood that additional payments will
be received, expenses incurred, and/or claims made by third parties to all or a
portion of such proceeds, may delay the distribution of any payment received on
account of the Liabilities.

                     (b) The Agent may disburse funds prior to determining that
the sums which the Agent expects to receive have been finally and
unconditionally paid to the Agent. If and to the extent that the Agent does
disburse funds and it later becomes apparent that the Agent did not then receive
a payment in an amount equal to the sum paid out, then any Revolving Credit
Lender to whom the Agent made the funds available, on demand from the Agent,
shall refund to the Agent the sum paid to that person.

                     (c) If, in the opinion of the Agent, the distribution of
any amount received by the Agent might involve the Agent in liability, or might
be prohibited hereby, or might be questioned by any Person, then the Agent may
refrain from making distribution until the Agent's right to make distribution
has been adjudicated by a court of competent jurisdiction.

                     (d) The proceeds of any Revolving Credit Lender's exercise
of any right of, or in the nature of, set-off shall be deemed, First, to the
extent that a Revolving Credit Lender is entitled to any distribution hereunder,
to constitute such distribution and Second, shall be shared with the other
Revolving Credit Lenders as if distributed pursuant to (and shall be deemed as
distributions under) Section 14.7.

                     (e) Each Revolving Credit Lender recognizes that the
crediting of the Borrowers with the "proceeds" of any transaction in which a
Post Foreclosure Asset is acquired is a non-cash transaction and that, in
consequence, no distribution of such "proceeds" will be made by the Agent to any
Lender.

                     (f) In the event that (x) a court of competent jurisdiction
shall adjudge that any amount received and distributed by the Agent is to be
repaid or disgorged or (y) those Lenders adversely affected thereby determine to
effect such repayment or disgorgement, then each Revolving Credit Lender to
which any such distribution shall have been made shall repay, to the Agent which
had made such distribution, that Revolving Credit Lender's Pro-Rata share of the
amount so adjudged or determined to be repaid or disgorged.

           15.4. Dispute Resolution: Any dispute among the Revolving Credit
Lenders and/or the Agent concerning the interpretation, administration, or
enforcement of the financing arrangements contemplated by this or any other Loan
Document or the interpretation or administration of this or any other Loan
Document which cannot be resolved amicably shall be resolved in the United
States District Court for the District of Massachusetts, sitting in Boston or in
the Superior Court of Suffolk County, Massachusetts, to the jurisdiction of
which courts each Revolving Credit Lender hereto hereby submits.

           15.5. Distributions of Notices and Other Documents The Agent will
forward to each Revolving Credit Lender, promptly after the Agent's receipt
thereof, a copy of each notice or other document furnished to the Agent pursuant
to this Agreement, including monthly, quarterly, and annual financial statements
received from the Lead Borrower pursuant to Article 4.28 of this Agreement,
other than any of the following:

          (a) Routine communications associated with requests for Revolving
Credit Loans and/or the issuance of L/C's.

          (b) Routine or nonmaterial communications.

          (c) Any notice or document required by any of the Loan Documents to be
furnished to the Revolving Credit Lenders by the Lead Borrower.

          (d) Any notice or document of which the Agent has knowledge that such
notice or document had been forwarded to the Revolving Credit Lenders other than
by the Agent.


           15.6. Confidential Information

                     (a) Each Revolving Credit Lender and any Participant will
maintain, as confidential, all of the following:

                     (i) Proprietary approaches, techniques, and methods of
analysis which are applied by the Agent in the administration of the credit
facility contemplated by this Agreement.

                     (ii) Proprietary forms and formats utilized by the Agent in
providing reports to the Revolving Credit Lenders pursuant hereto, which forms
or formats are not of general currency.

                     (iii) The results of financial examinations, reviews,
inventories, analysis, appraisals, and other information concerning, relating
to, or in respect of any Borrower and prepared by or at the request of, or
furnished to any of, the Revolving Credit Lenders by or on behalf of the Agent.

                     (iv) None of the Agent or the Revolving Credit Lenders
shall in any manner whatsoever, directly or indirectly, disclose any
confidential information (including without limitation any of the Licensed
Materials, as defined in the Disney License Agreement) of the Disney Companies
to any Person.


                     (b) Nothing included herein shall prohibit the disclosure
of any such information as may be required to be provided by judicial process or
by regulatory authorities having jurisdiction over any party to this Agreement.

           15.7. Reliance by Agent The Agent shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, telex, or
facsimile) reasonably believed by the Agent to be genuine and correct and to
have been signed or sent by or on behalf of the proper person or persons, and
upon advice and statements of attorneys, accountants and other experts selected
by the Agent. As to any matters not expressly provided for in this Agreement,
any Loan Document, or in any other document referred to therein, the Agent shall
in all events be fully protected in acting, or in refraining from acting, in
accordance with the applicable Consent required by this Agreement. Instructions
given with the requisite Consent shall be binding on all Revolving Credit
Lenders.

           15.8. Non-Reliance on Agent and Other Revolving Credit Lenders

                     (a) Each Revolving Credit Lender represents to all other
Revolving Credit Lenders and to the Agent that such Revolving Credit Lender:

                     (i) Independently and without reliance on any
representation or act by Agent or by any other Revolving Credit Lender, and
based on such documents and information as that Revolving Credit Lender has
deemed appropriate, has made such Revolving Credit Lender's own appraisal of the
financial condition and affairs of the Borrowers and decision to enter into this
Agreement.

                     (ii) Has relied upon that Revolving Credit Lender's review
of the Loan Documents by that Revolving Credit Lender and by counsel to that
Revolving Credit Lender as that Revolving Credit Lender deemed appropriate under
the circumstances.


                     (b) Each Revolving Credit Lender agrees that such Revolving
Credit Lender, independently and without reliance upon Agent or any other
Revolving Credit Lender, and based upon such documents and information as such
Revolving Credit Lender shall deem appropriate at the time, will continue to
make such Revolving Credit Lender's own appraisals of the financial condition
and affairs of the Borrowers when determining whether to take or not to take any
discretionary action under this Agreement.

                     (c) The Agent, in the discharge of that Agent's duties
hereunder, shall not

                     (i) Be required to make inquiry of, or to inspect the
properties or books of, any Person.

                     (ii) Have any responsibility for the accuracy or
completeness of any financial examination, review, inventory, analysis,
appraisal, and other information concerning, relating to, or in respect of any
Borrower and prepared by or at the request of, or furnished to any of, the
Revolving Credit Lenders by or on behalf of the Agent.


                     (d) Except for notices, reports, and other documents and
information expressly required to be furnished to the Revolving Credit Lenders
by the Agent hereunder (as to which, see Section 15.5), the Agent shall not have
any affirmative duty or responsibility to provide any Lender with any credit or
other information concerning any Person, which information may come into the
possession of Agent or any Affiliate of the Agent.

                     (e) Each Revolving Credit Lender, at such Revolving Credit
Lender's request, shall have reasonable access to all nonprivileged documents in
the possession of the Agent, which documents relate to the Agent's performance
of its duties hereunder.

           15.9. Indemnification Without limiting the liabilities of the
Borrowers under any this or any of the other Loan Documents, each Revolving
Credit Lender shall indemnify the Agent, Pro-Rata, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including attorneys'
reasonable fees and expenses and other out-of-pocket expenditures) which may at
any time be imposed on, incurred by, or asserted against the Agent and in any
way relating to or arising out of this Agreement or any other Loan Document or
any documents contemplated by or referred to therein or the transactions
contemplated thereby or the enforcement of any of terms hereof or thereof or of
any such other documents, provided, however, no Revolving Credit Lender shall be
liable for any of the foregoing to the extent that any of the foregoing arises
from any action taken or omitted to be taken by the Agent as to which a final
judicial determination has been or is made (in a proceeding in which the Agent
has had an opportunity to be heard) that the Agent had acted in a grossly
negligent manner, in actual bad faith, or in willful misconduct.

          15.10. Resignation of Agent

                     (a) The Agent may resign at any time by giving 60 days
prior written notice thereof to the Revolving Credit Lenders. Upon receipt of
any such notice of resignation, the SuperMajority Lenders shall have the right
to appoint a successor to such Agent (and if no Event of Default has occurred,
with the consent of the Lead Borrower, not to be unreasonably withheld and, in
any event, deemed given by the Lead Borrower if no written objection is provided
by the Lead Borrower to the (resigning) Agent within seven (7) Business Days
notice of such proposed appointment). If a successor Agent shall not have been
so appointed and accepted such appointment within 30 days after the giving of
notice by the resigning Agent, then the resigning Agent may appoint a successor
Agent, which shall be a financial institution having a combined capital and
surplus in excess of $100 Million. The consent of the Lead Borrower otherwise
required by this Section 15.10(a) shall not be required if an Event of Default
has occurred.

                     (b) Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor shall thereupon succeed to, and
become vested with, all the rights, powers, privileges, and duties of the
(resigning) Agent so replaced, and the (resigning) Agent shall be discharged
from the (resigning) Agent's duties and obligations hereunder, other than on
account of any responsibility for any action taken or omitted to be taken by the
(resigning) Agent as to which a final judicial determination has been or is made
(in a proceeding in which the (resigning) Person has had an opportunity to be
heard) that such Person had acted in a grossly negligent manner or in bad faith.

                     (c) After any retiring Agent's resignation, the provisions
of this Agreement and of all other Loan Documents shall continue in effect for
the retiring Person's benefit in respect of any actions taken or omitted to be
taken by it while it was acting as Agent.

           15.11. Documentation Agent; Co-Agent. Notwithstanding the provisions
of this Agreement or any of the other Loan Documents, Congress Financial
Corporation (New England) (in its capacity as Documentation Agent, as opposed to
its capacity as a Revolving Credit Lender), and LaSalle Retail Finance, a
division of LaSalle Business Credit LLC (in its capacity as Co-Agent, as opposed
to its capacity as a Revolving Credit Lender) shall have no powers, rights,
duties, responsibilities, or liabilities with respect to this Agreement and the
other Loan Documents, nor shall Congress Financial Corporation (New England) or
LaSalle Retail Finance, a division of LaSalle Business Credit LLC, have or be
deemed to have any fiduciary relationship with any Lender.

Article 16 Action By Agents - Consents - Amendments - Waivers:

           16.1. Administration of Credit Facilities

                     (a) Except as otherwise specifically provided in this
Agreement, the Agent may take any action with respect to the credit facility
contemplated by the Loan Documents as the Agent determines to be appropriate ,
provided, however, the Agent is not under any affirmative obligation to take any
action which it is not required by this Agreement or the Loan Documents
specifically to so take.

                     (b) Except as specifically provided in the following
Sections of this Agreement, whenever a Loan Document or this Agreement provides
that action may be taken or omitted to be taken in an Agent's discretion, the
Agent shall have the sole right to take, or refrain from taking, such action
without, and notwithstanding, any vote of the Revolving Credit Lender:

Actions Described in Section

16.2

16.3

16.4

16.5

16.6 Type of Consent Required

Majority Lenders

SuperMajority Lenders

Certain Consent

Unanimous Consent

Consent of the Agent


                     (c) The rights granted to the Revolving Credit Lenders in
those sections referenced in Section 16.1(b) shall not otherwise limit or impair
the Agent's exercise of its discretion under the Loan Documents.

           16.2. Actions Requiring or On Direction of Majority Lenders Except as
otherwise provided in this Agreement, the Consent or direction of the Majority
Lenders is required for any amendment, waiver, or modification of any Loan
Document.

           16.3. Actions Requiring or On Direction of SuperMajority Lenders The
Consent or direction of the SuperMajority Lenders is required as follows:

          (a) The SuperMajority Lenders may direct the Agent to require the
prompt repayment of Protective OverAdvances that have been outstanding for more
than Sixty (60) consecutive Business Days (the Revolving Credit Lenders
recognizing that, except as described in this Section 16.3(a), any loan or
advance under the Revolving Credit which results in a Protective OverAdvance may
be made by the Agent in its discretion without the Consent of the Revolving
Credit Lenders and that each Revolving Credit Lender shall be bound thereby.

          (b) The SuperMajority Lenders may direct the Agent to suspend the
Revolving Credit (including the making of any Protective OverAdvances), if any
Borrower is then In Default, following which direction, and for as long as a
Borrower is In Default, the only Revolving Credit Loans which may be made are
the following:


                     (i) Protective OverAdvances not otherwise terminated as
provided in 16.3(a).

                     (ii) Revolving Credit Loans made to "cover" the honoring of
L/C's.

                     (iii) Revolving Credit Loans made with Consent of the
SuperMajority Lenders.


          (c) The SuperMajority Lenders may undertake the following if an Event
of Default has occurred and not been duly waived, :


                     (i) Give the Agent an Acceleration Notice in accordance
with Section 14.1(b).

                     (ii) Direct the Agent to increase the rate of interest to
the default rate of interest as provided in, and to the extent permitted by,
this Agreement.


           16.4. Action Requiring Certain Consent The Consent or direction of
the following is required for the following actions:

          (a) Any forgiveness of all or any portion of any payment Liability:
All Lenders whose payment Liability is being so forgiven: (other than any
Delinquent Revolving Credit Lender).

          (b) Any decrease in any interest rate or fee payable under any of the
Loan Documents (other than any fee payable to the Agent (for which the consent
of the Agent shall be required): Any Lenders adversely affected thereby (other
than any Delinquent Revolving Credit Lender).

          (c) Any waiver, amendment, or modification which has the effect of
increasing any Revolving Credit Dollar Commitment or Revolving Credit Percentage
Commitment shall be subject to the Consent of all Revolving Credit Lenders
(other than any Delinquent Revolving Credit Lender) except that no Consent shall
be required for any such increase which is the result of the application of the
following Sections of this Agreement:


                     (i) Section 16.9 (which relates to NonConsenting Revolving
Credit Lenders).

                     (ii) Section 17.1 (which relates to assignments and
assumptions).


          (d) Volitional Disgorgement as described in 15.3(f): Each Lender
(other than any Delinquent Revolving Credit Lender) which is adversely affected
thereby.


           16.5. Actions Requiring or Directed By Unanimous Consent None of the
following may take place except with Unanimous Consent:

          (a) Any release of a material portion of the Collateral, but such
Consent to such release is not required if any of the following conditions is
satisfied:


                     (i) Such release is otherwise required or provided for in
the Loan Documents.

                     (ii) Such release is being made to facilitate a
Liquidation.

                     (iii) No OverLoan exists immediately after giving effect to
the application to the Loan Account of the net proceeds received on account of
the transaction in which such release is made.


                     (b) Any affirmative subordination of the Liabilities to any
material obligation of any Borrower, unless such subordination is otherwise
required pursuant to, or is permitted by this Agreement.

          (a) Any amendment of the Definitions of "Borrowing Base" or
"Availability" or of any Definition of any component thereof, such that more
credit would be available to the Borrowers, based on the same assets, as would
have been available to the Borrowers immediately prior to such amendment , it
being understood, however, that:


          (i) The foregoing shall not limit the adjustment by the Agent of any
reserve in the Agent's administration of the Revolving Credit as otherwise
permitted by this Agreement.

          (ii) The foregoing shall not prevent the Agent, in its administration
of the Revolving Credit, from restoring any component of Borrowing Base which
had been lowered by the Agent back to the value of such component, as stated in
this Agreement or to an intermediate value.

          (iii) The amendment of any financial performance covenant to which
direct or indirect reference is made in the Definition of "Availability" or
"Borrowing Base" or in the Definition of any component thereof shall be subject
to amendment as otherwise provided in this Agreement (and by Consent of the
Majority Lenders if not subject to any other specific provision of this
Agreement).


          (b) Any release of any Person obligated on account of the Liabilities.

          (c) Any amendment or modification to the date on which any payment of
principal, interest, fees, or other Liabilities are to be paid, including any
extension of the Maturity Date.

          (d) The making of any Revolving Credit Loan which, when made, exceeds
Availability and is not a Protective OverAdvance, subject, however, to the
following:


          (i) No Consent is required in connection with the making of any
Revolving Credit Loan to "cover" any honoring of a drawing under any L/C.

          (ii) Each Lender recognizes that subsequent to the making of a
Revolving Credit Loan which does not constitute a Protective OverAdvance, the
unpaid principal balance of the Loan Account may exceed Borrowing Base on
account of changed circumstances beyond the control of the Agent (such as a drop
in collateral value).


          (e) Any amendment which has the effect of limiting the Agent's right
or ability to make Protective OverAdvances.

          (f) The waiver of the obligation of the Borrowers to reduce the unpaid
principal balance of loans under the Revolving Credit to an amount so that no
OverLoan (other than a Protective OverAdvance) is outstanding.

          (g) Any amendment of Section 7.2(b).

          (h) Any amendment of Section 14.7.

          (i) Any amendment of this Article 16.

          (j) Amendment of any of the following Definitions:

                                "Majority Lender"

                                "Protective OverAdvance"

                                "SuperMajority Lenders

                                "Unanimous Consent"


           16.6. Actions Requiring Agent's Consent. No action, amendment, or
waiver of compliance with, any provision of the Loan Documents or of this
Agreement which affects the Agent in its capacity as Agent may be undertaken
without the written consent of the Agent.(b) No action referenced herein which
affects the rights, duties, obligations, or liabilities of the Agent shall be
effective without the written consent of the Agent.

          16.7. Miscellaneous Actions

                     (a) Notwithstanding any other provision of this Agreement,
no single Revolving Credit Lender independently may exercise any right of action
or enforcement against or with respect to any Borrower.

                     (b) The Agent shall be fully justified in failing or
refusing to take action under this Agreement or any Loan Document on behalf of
any Revolving Credit Lender unless the Agent shall first

                     (i) receive such clear, unambiguous, written instructions
as the Agent deems appropriate; and

                     (ii) be indemnified to the Agent's satisfaction by the
Revolving Credit Lenders against any and all liability and expense which may be
incurred by the Agent by reason of taking or continuing to take any such action,
unless such action had been grossly negligent, in willful misconduct, or in bad
faith.


                     (c) The Agent may establish reasonable procedures for the
providing of direction and instructions from the Revolving Credit Lenders to the
Agent, including its reliance on multiple counterparts, facsimile transmissions,
and time limits within which such direction and instructions must be received in
order to be included in a determination of whether the requisite Lenders have
provided their direction, Consent, or instructions.

           16.8. Actions Requiring Lead Borrower's Consent The Lead Borrower's
consent is required for any amendment of this Agreement, except that each of the
following Articles of this Agreement may be amended without the consent of the
Lead Borrower:

Article

12

13

14

15

16 Title of Article

Revolving Credit Fundings and Distributions

Acceleration and Liquidation

The Agent

Action By Agents - Consents - Amendments - Waivers

Assignments and Participations


           16.9. NonConsenting Revolving Credit Lender

                     (a) In the event that a Revolving Credit Lender (in this
Section 16.9, a "NonConsenting Revolving Credit Lender") does not provide its
Consent to a proposal by the Agent to take action which requires consent under
this Article 15, then one or more Revolving Credit Lenders who provided Consent
to such action may require the assignment, without recourse and in accordance
with the procedures outlined in Section 17.1, below, of the NonConsenting
Revolving Credit Lender's commitment hereunder on fifteen (15) days written
notice to the Agent and to the NonConsenting Revolving Credit Lender.

                     (b) At the end of such fifteen (15) days, and provided that
the NonConsenting Revolving Credit Lender delivers the Revolving Credit Note
held by the NonConsenting Revolving Credit Lender to the Agent, the Revolving
Credit Lenders who have given such written notice shall Transfer the following
to the NonConsenting Revolving Credit Lender:

                     (i) Such NonConsenting Revolving Credit Lender's Pro-Rata
share of the principal and interest of the Revolving Credit Loans to the date of
such assignment.

                     (ii) All fees distributable hereunder to the NonConsenting
Revolving Credit Lender to the date of such assignment.

                     (iii) Any out-of-pocket costs and expenses for which the
NonConsenting Revolving Credit Lender is entitled to reimbursement from the
Borrowers.


                     (c) In the event that the NonConsenting Revolving Credit
Lender fails to deliver to the Agent the Revolving Credit Note held by the
NonConsenting Revolving Credit Lender as provided in Section 16.9(b) (other than
as a result of the subject Revolving Credit Note having been lost or destroyed,
in which event an appropriate lost note affidavit and indemnity shall suffice),
then:

                     (i) The amount otherwise to be Transferred to the
NonConsenting Revolving Credit Lender shall be Transferred to the Agent and held
by the Agent, without interest, to be turned over to the NonConsenting Revolving
Credit Lender upon delivery of the Revolving Credit Note held by that
NonConsenting Revolving Credit Lender.

                     (ii) The Revolving Credit Note held by the NonConsenting
Revolving Credit Lender shall have no force or effect whatsoever.

                     (iii) The NonConsenting Revolving Credit Lender shall cease
to be a "Revolving Credit Lender".

                     (iv) The Revolving Credit Lender(s) which have Transferred
the amount to the Agent as described above shall have succeeded to all rights
and become subject to all of the obligations of the NonConsenting Revolving
Credit Lender as "Revolving Credit Lender".


                     (d) In the event that more than One (1) Revolving Credit
Lender wishes to require such assignment, the NonConsenting Revolving Credit
Lender's commitment hereunder shall be divided among such Revolving Credit
Lenders, pro-rata based upon their respective Revolving Credit Percentage
Commitments, with the Agent coordinating such transaction.

                     (e) The Agent shall coordinate the retirement of the
Revolving Credit Note held by the NonConsenting Revolving Credit Lender and the
issuance of Revolving Credit Notes to those Revolving Credit Lenders which
"take-out" such NonConsenting Revolving Credit Lender, provided, however, no
processing fee otherwise to be paid as provided in Section 17.2(b) shall be due
under such circumstances.

Article 17 Assignments By Revolving Credit Lenders:

           17.1. Assignments and Assumptions:

                     (a) Except as provided herein, each Revolving Credit Lender
(in this Section 17.1(a), an "Assigning Revolving Credit Lender") may assign to
one or more Eligible Assignees (in this Section 17.1(a), each an "Assignee
Revolving Credit Lender") all or a portion of that Revolving Credit Lender's
interests, rights and obligations under this Agreement and the Loan Documents
(including all or a portion of its Commitment) and the same portion of the
Revolving Credit Loans at the time owing to it, and of the Revolving Credit Note
held by the Assigning Revolving Credit Lender, provided that:

                     (i) The Agent shall have given its prior written consent to
such assignment, which consent shall not be unreasonably withheld, but need not
be given if the proposed assignment would result in any resulting Revolving
Credit Lender's having a Dollar Commitment of less than the "minimum hold"
amount specified in Section 17.1(a)(iv) or if there would be more than Three (3)
Revolving Credit Lenders.

                     (ii) So long as no Default or Event of Default then exists,
the Lead Borrower shall have given its prior written consent to such assignment,
which consent shall not be unreasonably withheld.

                     (iii) Each such assignment shall be of a constant, and not
a varying, percentage of all the Assigning Revolving Credit Lender's rights and
obligations under this Agreement.

                     (iv) Following the effectiveness of such assignment, the
Assigning Revolving Credit Lender's Dollar Commitment (if not an assignment of
all of the Assigning Revolving Credit Lender's Commitment) shall not be less
than $5,000,000.00.

                     (v) Anything contained herein to the contrary
notwithstanding, the consent of the Agent shall not be required (and payment of
any fees shall not be required) if such assignment is in connection with any
merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of such Assigning
Revolving Credit Lender.


           17.2. Assignment Procedures. (This Section 17.2 describes the
procedures to be followed in connection with an assignment effected pursuant to
this Article 17 and permitted by Section 17.1).

                     (a) The parties to such an assignment shall execute and
deliver to the Agent, for recording in the Register, an Assignment and
Acceptance substantially in the form of EXHIBIT 16.1, annexed hereto.

                     (b) The Assigning Revolving Credit Lender shall deliver to
the Agent, with such Assignment and Acceptance, the Revolving Credit Note held
by the subject Assigning Revolving Credit Lender and the Agent's processing fee
of $2,500.00, provided, however, no such processing fee shall be due where the
Assigning Revolving Credit Lender is one of the Revolving Credit Lenders at the
initial execution of this Agreement.

                     (c) The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register or similar list (the "Register") for
the recordation of the names and addresses of the Revolving Credit Lenders and
of the Revolving Credit Percentage Commitment and Revolving Credit Percentage
Commitment of each Revolving Credit Lender. The Register shall be available for
inspection by the Revolving Credit Lenders at any reasonable time and from time
to time upon reasonable prior notice. In the absence of manifest error, the
entries in the Register shall be conclusive and binding on all Revolving Credit
Lenders. The Agent and the Revolving Credit Lenders may treat each Person whose
name is recorded in the Register as a "Revolving Credit Lender" hereunder for
all purposes of this Agreement.

                     (d) The Assigning Revolving Credit Lender and Assignee
Revolving Credit Lender, directly between themselves, shall make all appropriate
adjustments in payments for periods prior to the effective date of an Assignment
and Assumption.

          17.3. Effect of Assignment.

                     (a) From and after the effective date specified in an
Assignment and Acceptance which has been executed, delivered, and recorded
(which effective date the Agent may delay by up to Five (5) Business Days after
the delivery of such Assignment and Acceptance):

                     (i) The Assignee Revolving Credit Lender:


                     (A) Shall be a party to this Agreement and the Loan
Documents (and to any amendments thereof) as fully as if the Assignee Revolving
Credit Lender had executed each.

                     (B) Shall have the rights of a Revolving Credit Lender
hereunder to the extent of the Revolving Credit Percentage Commitment and
Revolving Credit Percentage Commitment assigned by such Assignment and
Acceptance.


                     (ii) The Assigning Revolving Credit Lender shall be
released from the Assigning Revolving Credit Lender's obligations under this
Agreement and the Loan Documents to the extent of the Commitment assigned by
such Assignment and Acceptance.

                     (iii) The Agent shall undertake to obtain and distribute
replacement Revolving Credit Notes to the subject Assigning Revolving Credit
Lender and Assignee Revolving Credit Lender.


                     (b) By executing and delivering an Assignment and
Acceptance, the parties thereto confirm to and agree with each other and with
all parties to this Agreement as to those matters which are set forth in the
subject Assignment and Acceptance.

Article 18 Notices:

           18.1. Notice Addresses. All notices, demands, and other
communications made in respect of any Loan Document (other than a request for a
loan or advance or other financial accommodation under the Revolving Credit)
shall be made to the following addresses, each of which may be changed upon
seven (7) days written notice to all others given by certified mail, return
receipt requested:

If to the Agent:

Wells Fargo Retail Finance, LLC
One Boston Place - - 18th Floor
Boston, Massachusetts 02108
Attention : David Molinario
                   Vice President
Fax : 617-523-4029

With a copy to:

Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention : Donald E. Rothman, Esquire
Fax : 617-880-3456

If to the Lead Borrower and all Borrowers:

The Disney Store, LLC
c/o The Children's Place Retail Stores, Inc.
915 Secaucus Road
Secaucus, New Jersey 07049
Attention : Chief Financial Officer
Fax : 201-558-2847

With a copy to:

The Children's Place Stores, Inc.
915 Secaucus Road
Secaucus, New Jersey 07094
Attention : Chief Financial Officer
Fax : 201-558-2837

With a copy to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4928
Attention : Jeffrey Lowental, Esq.
Fax : 212-806-6006


18.2. Notice Given.

                     (a) Except as otherwise specifically provided herein,
notices shall be deemed made and correspondence received, as follows (all times
being local to the place of delivery or receipt):

                     (i) By mail: the sooner of when actually received or Three
(3) days following deposit in the United States mail, postage prepaid.

                     (ii) By recognized overnight express delivery: the Business
Day following the day when sent.

                     (iii) By Hand: If delivered on a Business Day after 9:00 AM
and no later than Three (3) hours prior to the close of customary business hours
of the recipient, when delivered. Otherwise, at the opening of the then next
Business Day.

                     (iv) By Facsimile transmission (which must include a header
on which the party sending such transmission is indicated): If sent on a
Business Day after 9:00 AM and no later than Three (3) hours prior to the close
of customary business hours of the recipient, one (1) hour after being sent.
Otherwise, at the opening of the then next Business Day.


                     (b) Rejection or refusal to accept delivery and inability
to deliver because of a changed address or Facsimile Number for which no due
notice was given shall each be deemed receipt of the notice sent.

           18.3. Wire Instructions. Notice Given. Subject to change in the same
manner that a notice address may be changed (as to which, see Section 18.1),
wire transfers to the Agent shall be made in accordance with the following wire
instructions:

Wells Fargo Bank
San Francisco, CA
ABA # 121-000-248
Wells Fargo Retail Finance, LLC
Account Number - 4945088607
: Disney Stores N. A., Inc.


Article 19 Term:

           19.1. Termination of Revolving Credit. The Revolving Credit shall
remain in effect (subject to suspension as provided in Section 2.6 hereof) until
the Termination Date.

          19.2. Actions On Termination.

                     (a) On the Termination Date, the Borrowers shall pay the
Agent (whether or not then due), in immediately available funds, all then
Liabilities including, without limitation: the following:

                     (i) The entire balance of the Loan Account (including the
unpaid principal balance of the Revolving Credit Loans).

                     (ii) Any payments due on account of the indemnification
obligations included in Section 2.10(e).

                     (iii) Any remaining installment of the Revolving Credit
Closing Fee.

                     (iv) Any accrued and unpaid Unused Line Fee.

                     (v) Any applicable Revolving Credit Early Termination Fee.

                     (vi) All unreimbursed costs and expenses of the Agent and
of Lenders' Special Counsel for which each Borrower is responsible.

                     (vii) All other Liabilities.


                     (b) On the Termination Date, the Borrowers shall also shall
make such arrangements concerning any L/C's and any Bank Products and Bank
Product Obligations then outstanding as are reasonably satisfactory to the
Agent.

                     (c) Until such payment (Section 19.2(a)) and arrangements
concerning L/C's, Bank Products, and Bank Product Obligations (Section 19.2(b)),
all provisions of this Agreement, other than those included in Article 2 which
place any obligation on the Agent or any Revolving Credit Lender to make any
loans or advances or to provide any financial accommodations to any Borrower
shall remain in full force and effect until all Liabilities shall have been paid
in full.

                     (d) The release by the Agent of the Collateral Interests
granted the Agent by the Borrowers hereunder may be upon such conditions and
indemnifications as the Agent may require.

Article 20 General:

           20.1. Protection of Collateral. The Agent has no duty as to the
collection or protection of the Collateral beyond the safe custody of such of
the Collateral as may come into the possession of the Agent.

           20.2. Publicity. The Agent may issue a "tombstone" notice of the
establishment of the credit facility contemplated by this Agreement and may make
reference to each Borrower (and may utilize any logo or other distinctive symbol
associated with each Borrower) in connection with any advertising, promotion, or
marketing (including reference in any "case study" of the creditor facility
contemplated hereby) undertaken by the Agent.

           20.3. Successors and Assigns. This Agreement shall be binding upon
the Borrowers and their respective representatives, successors, and assigns and
shall inure to the benefit of the Agent and each Revolving Credit Lender and
their respective successors and assigns, provided, however, no trustee or other
fiduciary appointed with respect to any Borrower shall have any rights
hereunder. In the event that the Agent or any Revolving Credit Lender assigns or
transfers its rights under this Agreement, the assignee shall thereupon succeed
to and become vested with all rights, powers, privileges, and duties of such
assignor hereunder and such assignor shall thereupon be discharged and relieved
from its duties and obligations hereunder.

           20.4. Severability. Any determination that any provision of this
Agreement or any application thereof is invalid, illegal, or unenforceable in
any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.

           20.5. Amendments. Course of Dealing.

                     (a) This Agreement and the other Loan Documents incorporate
all discussions and negotiations between each Borrower and the Agent and each
Revolving Credit Lender, either express or implied, concerning the matters
included herein and in such other instruments, any custom, usage, or course of
dealings to the contrary notwithstanding. No such discussions, negotiations,
custom, usage, or course of dealings shall limit, modify, or otherwise affect
the provisions thereof. No failure by the Agent or any Revolving Credit Lender
to give notice to the Lead Borrower of any Borrower's having failed to observe
and comply with any warranty or covenant included in any Loan Document shall
constitute a waiver of such warranty or covenant or the amendment of the subject
Loan Document. No change made by the Agent to the manner by which Borrowing Base
is determined shall obligate the Agent to continue to determine Borrowing Base
in that manner.

                     (b) Each Borrower may undertake any action otherwise
prohibited hereby, and may omit to take any action otherwise required hereby,
upon and with the express prior written consent of the Agent. Subject to Article
15, no consent, modification, amendment, or waiver of any provision of any Loan
Document shall be effective unless executed in writing by or on behalf of the
party to be charged with such modification, amendment, or waiver (and if such
party is the Agent then by a duly authorized officer thereof). Any modification,
amendment, or waiver provided by the Agent shall be in reliance upon all
representations and warranties theretofore made to the Agent by or on behalf of
the Borrowers (and any guarantor, endorser, or surety of the Liabilities) and
consequently may be rescinded in the event that any of such representations or
warranties was not true and complete in all material respects when given.

           20.6. Power of Attorney. In connection with all powers of attorney
included in this Agreement, each Borrower hereby grants unto the Agent (acting
through any of its officers) full power to do any and all things necessary or
appropriate in connection with the exercise of such powers as fully and
effectually as that Borrower might or could do, hereby ratifying all that said
attorney shall do or cause to be done by virtue of this Agreement. No power of
attorney set forth in this Agreement shall be affected by any disability or
incapacity suffered by any Borrower and each shall survive the same. All powers
conferred upon the Agent by this Agreement, being coupled with an interest,
shall be irrevocable until this Agreement is terminated by a written instrument
executed by a duly authorized officer of the Agent.

           20.7. Application of Proceeds. The proceeds of any collection, sale,
or disposition of the Collateral, or of any other payments received hereunder,
shall be applied towards the Liabilities in such order and manner as the Agent
determines in its sole discretion, consistent, however, with Sections 14.6 and
14.7 and any other applicable provisions of this Agreement. The Borrowers shall
remain liable for any deficiency remaining following such application.

           20.8. Increased Costs. If, as a result of any Requirement of Law, or
of the interpretation or application thereof by any court or by any governmental
or other authority or entity charged with the administration thereof, whether or
not having the force of law, which:

           (a) subjects any Revolving Credit Lender to any taxes or changes the
basis of taxation, or increases any existing taxes, on payments of principal,
interest or other amounts payable by any Borrower to the Agent or any Revolving
Credit Lender under this Agreement (except for taxes on the Agent or any
Revolving Credit Lender based on net income or capital imposed by the
jurisdiction in which the principal or lending offices of the Agent or that
Revolving Credit Lender are located);

          (b) imposes, modifies or deems applicable any reserve, cash margin,
special deposit or similar requirements against assets held by, or deposits in
or for the account of or loans by or any other acquisition of funds by the
relevant funding office of any Revolving Credit Lender;

          (c) imposes on any Revolving Credit Lender any other condition with
respect to any Loan Document; or

          (d) imposes on any Revolving Credit Lender a requirement to maintain
or allocate capital in relation to the Liabilities;


and the result of any of the foregoing, in such Revolving Credit Lender’s
reasonable opinion, is to increase the cost to that Revolving Credit Lender of
making or maintaining any loan, advance or financial accommodation or to reduce
the income receivable by that Revolving Credit Lender in respect of any loan,
advance or financial accommodation by an amount which that Revolving Credit
Lender deems to be material, then upon written notice from the Agent, from time
to time, to the Lead Borrower (such notice to set out in reasonable detail the
facts giving rise to and a summary calculation of such increased cost or reduced
income), the Borrowers shall forthwith pay to the Agent, for the benefit of the
subject Revolving Credit Lender, upon receipt of such notice, that amount which
shall compensate the subject Revolving Credit Lender for such additional cost or
reduction in income.

           20.9. Costs and Expenses of the Agent.

                     (a) The Borrowers shall pay from time to time on demand all
Costs of Collection and all reasonable costs, expenses, and disbursements
(including attorneys' reasonable fees and expenses) which are incurred by the
Agent in connection with the preparation, negotiation, execution, and delivery
of this Agreement and of any other Loan Documents, and all other reasonable
costs, expenses, and disbursements which may be incurred in connection with or
in respect to the credit facility contemplated hereby or which otherwise are
incurred with respect to the Liabilities.

                     (b) The Borrowers shall pay from time to time on demand all
reasonable costs and expenses (including attorneys' reasonable fees and
expenses) incurred, following the occurrence of any Event of Default, by the
Revolving Credit Lenders to Lenders' Special Counsel.

                     (c) Each Borrower authorizes the Agent to pay all such fees
and expenses and in the Agent's discretion, to add such fees and expenses to the
Loan Account.

                     (d) The undertaking on the part of each Borrower in this
Section 20.9 shall survive payment of the Liabilities and/or any termination,
release, or discharge executed by the Agent in favor of any Borrower, other than
a termination, release, or discharge which makes specific reference to this
Section 20.9.

           20.10. Copies and Facsimiles. Each Loan Document and all documents
and papers which relates thereto which have been or may be hereinafter furnished
the Agent or any Revolving Credit Lender may be reproduced by that Revolving
Credit Lender or by the Agent by any photographic, microfilm, xerographic,
digital imaging, or other process, and such Person making such reproduction may
destroy any document so reproduced. Any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise shall be so admissible in
evidence as if the original of such facsimile had been delivered to the party
which or on whose behalf such transmission was received.

           20.11. Massachusetts Law. This Agreement and all rights and
obligations hereunder, including matters of construction, validity, and
performance, shall be governed by the law of The Commonwealth of Massachusetts.

           20.12. Consent to Jurisdiction.

                     (a) Each Borrower agrees that any legal action, proceeding,
case, or controversy against any Borrower with respect to any Loan Document may
be brought in the Superior Court of Suffolk County Massachusetts or in the
United States District Court, District of Massachusetts, sitting in Boston,
Massachusetts, as the Agent may elect in the Agent's sole discretion. By
execution and delivery of this Agreement, each Borrower, for itself and in
respect of its property, accepts, submits, and consents generally and
unconditionally, to the jurisdiction of the aforesaid courts.

                     (b) Each Borrower WAIVES personal service of any and all
process upon it, and irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by certified mail, postage prepaid, to the Lead Borrower at the
Lead Borrower's address for notices as specified herein, such service to become
effective five (5) Business Days after such mailing.

                     (c) Each Borrower WAIVES any objection based on forum non
conveniens and any objection to venue of any action or proceeding instituted
under any of the Loan Documents and consents to the granting of such legal or
equitable remedy as is deemed appropriate by the Court.

                     (d) Nothing herein shall affect the right of the Agent to
bring legal actions or proceedings in any other competent jurisdiction.

                     (e) Each Borrower agrees that any action commenced by any
Borrower asserting any claim arising under or in connection with this Agreement
or any other Loan Document shall be brought solely in the Superior Court of
Suffolk County Massachusetts or in the United States District Court, District of
Massachusetts, sitting in Boston, Massachusetts, and that such Courts shall have
exclusive jurisdiction with respect to any such action.

                     20.13. Indemnification. Each Borrower shall indemnify,
defend, and hold the Agent and each Revolving Credit Lender and any Participant
and any of their respective employees, officers, or agents (each, an
"Indemnified Person") harmless of and from any claim brought or threatened
against any Indemnified Person by any Borrower, any guarantor or endorser of the
Liabilities, or any other Person (as well as from attorneys' reasonable fees,
expenses, and disbursements in connection therewith) on account of the
relationship of the Borrowers or of any other guarantor or endorser of the
Liabilities, including all costs, expenses, liabilities, and damages as may be
suffered by any Indemnified Person in connection with (x) the Collateral; (y)
the occurrence of any Event of Default; or (z) the exercise of any rights or
remedies under any of the Loan Documents (each of claims which may be defended,
compromised, settled, or pursued by the Indemnified Person with counsel of the
Lender's selection, but at the expense of the Borrowers) other than any claim as
to which a final determination is made in a judicial proceeding (in which the
Agent and any other Indemnified Person has had an opportunity to be heard),
which determination includes a specific finding that the Indemnified Person
seeking indemnification had acted in a grossly negligent manner or in actual bad
faith. This indemnification shall survive payment of the Liabilities and/or any
termination, release, or discharge executed by the Agent in favor of the
Borrowers, other than a termination, release, or discharge duly executed on
behalf of the Agent which makes specific reference to this Section 20.13.

           20.14. Rules of Construction. The following rules of construction
shall be applied in the interpretation, construction, and enforcement of this
Agreement and of the other Loan Documents:

          (a) Unless otherwise specifically provided for herein (and then only
to the extent so provided), interest and any fee or charge which is stated as a
per annum percentage shall be calculated based on a 360 day year and actual days
elapsed.

          (b) Words in the singular include the plural and words in the plural
include the singular.

          (c) Unless otherwise specifically provided for herein or in a specific
Loan Document (and then only to the extent so provided), as between the parties
hereto or to any Loan Document, the definitions of the following terms, as
included in the UCC, are deemed to be as follows for purposes of the performance
of obligations arising under or in respect of any Loan Document:


          (i) "Authenticate" means "signed".

          (ii) "Record" means written information in a tangible form.


          (d) Cross references to Sections in this Agreement begin with the
Article in which that Section appears, and then the Section to which reference
is made.

          (e) Titles, headings (indicated by being underlined or shown in Small
Capitals) and any Table of Contents are solely for convenience of reference; do
not constitute a part of the instrument in which included; and do not affect
such instrument's meaning, construction, or effect.

          (f) The words "includes" and "including" are not limiting.

          (g) Text which follows the words "including, without limitation" (or
similar words) is illustrative and not limitational.

          (h) Text which is shown in italics (except for parenthesized
italicized text), shown in bold, shown IN ALL CAPITAL LETTERS, or in any
combination of the foregoing, shall be deemed to be conspicuous.

          (i) The words "may not" are prohibitive and not permissive.

          (j) Any reference to a Person's "knowledge" (or words of similar
import) are to such Person's knowledge assuming that such Person has undertaken
reasonable and diligent investigation with respect to the subject of such
"knowledge" (whether or not such investigation has actually been undertaken).

          (k) Terms which are defined in one section of any Loan Document are
used with such definition throughout the instrument in which so defined.

          (l) The term "Dollars" and the symbol "$" each refers to United States
Dollars.

          (m) Unless limited by reference to a particular Section or provision,
any reference to "herein", "hereof", or "within" is to the entire Loan Document
in which such reference is made.

          (n) References to "this Agreement" or to any other Loan Document is to
the subject instrument as amended to the date on which application of such
reference is being made.

          (o) Except as otherwise specifically provided, all references to time
are to Boston time.

          (p) In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:


          (i) Unless otherwise provided (I) the day of the act, event, or
default from which the designated period of time begins to run shall not be
included and the last day of the period so computed shall be included unless
such last day is not a Business Day, in which event the last day of the relevant
period shall be the then next Business Day and (II) the period so computed shall
end at 5:00 PM on the relevant Business Day.

          (ii) The word "from" means "from and including".

          (iii) The words "to" and "until" each mean "to, but excluding".

          (iv) The word "through" means "to and including".


          (q) The Loan Documents shall be construed and interpreted in a
harmonious manner and in keeping with the intentions set forth in Section 20.15
hereof, provided, however, in the event of any inconsistency between the
provisions of this Agreement and any other Loan Document, the provisions of this
Agreement shall govern and control.


           20.15. Intent. It is intended that:

          (a) This Agreement take effect as a sealed instrument.

          (b) The scope of all Collateral Interests created by any Borrower to
secure the Liabilities be broadly construed in favor of the Agent and that they
cover all assets of each Borrower.

          (c) All Collateral Interests created in favor of the Agent at any time
and from time to time secure all Liabilities, whether now existing or
contemplated or hereafter arising.

          (d) All reasonable costs, expenses, and disbursements incurred by the
Agent and, to the extent provided in Section 20.9 each Revolving Credit Lender,
in connection with such Person's relationship(s) with any Borrower shall be
borne by the Borrowers.

          (e) Unless otherwise explicitly provided herein, the Agent's consent
to any action of any Borrower which is prohibited unless such consent is given
may be given or refused by the Agent in its sole discretion and without
reference to Section 2.17(a) hereof.


           20.16. Right of Set-Off. Any and all deposits or other sums at any
time credited by or due to any Borrower from the Agent or any Revolving Credit
Lender or any Participant or from any Affiliate of any of the foregoing, and any
cash, securities, instruments or other property of any Borrower in the
possession of any of the foregoing, whether for safekeeping or otherwise
(regardless of the reason such Person had received the same) shall at all times
constitute security for all Liabilities and for any and all obligations of each
Borrower to the Agent and such Revolving Credit Lender or any Participant or
such Affiliate and may be applied or set off against the Liabilities and against
such obligations at any time, whether or not such are then due and whether or
not other collateral is then available to the Agent or that Revolving Credit
Lender.

           20.17. Pledges To Federal Reserve Banks: Nothing included in this
Agreement shall prevent or limit any Revolving Credit Lender, to the extent that
such Revolving Credit Lender is subject to any of the twelve Federal Reserve
Banks organized underss.4 of the Federal Reserve Act (12 U.S.C.ss.341) from
pledging all or any portion of that Lender's interest and rights under this
Agreement, provided, however, neither such pledge nor the enforcement thereof
shall release the pledging Revolving Credit Lender from any of its obligations
hereunder or under any of the Loan Documents.

           20.18. Maximum Interest Rate. Regardless of any provision of any Loan
Document, neither the Agent nor any Revolving Credit Lender shall be entitled to
contract for, charge, receive, collect, or apply as interest on any Liability,
any amount in excess of the maximum rate imposed by Applicable Law. Any payment
which is made which, if treated as interest on a Liability would result in such
interest's exceeding such maximum rate shall be held, to the extent of such
excess, as additional collateral for the Liabilities as if such excess were
"Collateral."

          20.19. Waivers.

                     (a) Each Borrower (and all guarantors, endorsers, and
sureties of the Liabilities) make each of the waivers included in Section
20.19(b), below, knowingly, voluntarily, and intentionally, and understands that
Agent and each Revolving Credit Lender, in establishing the facilities
contemplated hereby and in providing loans and other financial accommodations to
or for the account of the Borrowers as provided herein, whether not or in the
future, is relying on such waivers.

                     (b) EACH BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND
SURETY RESPECTIVELY WAIVES THE FOLLOWING:

                     (i) Except as otherwise specifically required hereby,
notice of non-payment, demand, presentment, protest and all forms of demand and
notice, both with respect to the Liabilities and the Collateral.

                     (ii) Except as otherwise specifically required hereby, the
right to notice and/or hearing prior to the Agent's exercising of the Agent's
rights upon default.

                     (iii) THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR
CONTROVERSY IN WHICH THE AGENT OR ANY REVOLVING CREDIT LENDER IS OR BECOMES A
PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR
ANY REVOLVING CREDIT LENDER OR IN WHICH THE AGENT OR ANY REVOLVING CREDIT LENDER
IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN
RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN ANY BORROWER OR ANY OTHER PERSON
AND THE AGENT AND EACH REVOLVING CREDIT LENDER LIKEWISE WAIVES THE RIGHT TO A
JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY).

                     (iv) The benefits or availability of any stay, limitation,
hindrance, delay, or restriction (including, without limitation, any automatic
stay which otherwise might be imposed pursuant to Section 362 of the Bankruptcy
Code) with respect to any action which the Agent may or may become entitled to
take hereunder.

                     (v) Any defense, counterclaim, set-off, recoupment, or
other basis on which the amount of any Liability, as stated on the books and
records of the Agent, could be reduced or claimed to be paid otherwise than in
accordance with the tenor of and written terms of such Liability.

                     (vi) Any claim to consequential, special, or punitive
damages.


          ("Lead Borrower")

THE DISNEY STORE, LLC

By /s/ Steven Balasiano                                    

Print Name: Steven Balasiano

Title: Senior Vice President


“Borrowers”:

THE DISNEY STORE, LLC

By /s/ Steven Balasiano                                    

Print Name: Steven Balasiano

Title: Senior Vice President


HOOP RETAIL STORES, LLC

By /s/ Steven Balasiano                                    

Print Name: Steven Balasiano

Title: Senior Vice President


“Guarantor”

HOOP CANADA HOLDINGS, INC.

By /s/ Steven Balasiano                                    

Print Name: Steven Balasiano

Title: Senior Vice President


"Secondary Guarantors"

THE DISNEY STORE (CANADA) LTD.

By /s/ Steven Balasiano                                    

Print Name: Steven Balasiano

Title: Senior Vice President


HOOP CANADA, INC.

By /s/ Steven Balasiano                                    

Print Name: Steven Balasiano

Title: Senior Vice President


(“Agent”)

WELLS FARGO RETAIL FINANCE, LLC

By /s/ David Molinario                                    

Print Name: David Molinario

Title: Vice President


WELLS FARGO RETAIL FINANCE, LLC,
As Revolving Credit Lender

By: /s/ David Molinario                                    

Print Name: David Molinario

Title: Vice President


CONGRESS FINANCIAL CORPORATION (NEW ENGLAND), As Documentation Agent
and as Revolving Credit Lender

By:/s/ Christopher S. Hudik                                    

Print Name: Christopher S. Hudik

Title: First Vice President



LASALLE RETAIL FINANCE,
a Division of LaSalle Business Credit, LLC,
as Agent for Standard Federal Bank National Association,
As Co-Agent and as Revolving Credit Lender

By:/s/ Matthew D. Potter                                    

Print Name: Matthew D. Potter

Title: Assistant Vice President


WEBSTER BUSINESS CREDIT CORP.,
as Revolving Credit Lender

By:/s/ Evan Israelson                                    

Print Name: Evan Israelson

Title: Vice President
